Exhibit 10.2

 

EXECUTION VERSION

 

 

 

SENIOR SECURED SUPERPRIORITY

 

DEBTOR-IN-POSSESSION TERM LOAN AGREEMENT

 

by and among

 

COLT DEFENSE LLC,

 

COLT FINANCE CORP.,

 

NEW COLT HOLDING CORP.,

 

COLT’S MANUFACTURING COMPANY LLC AND

 

COLT CANADA CORPORATION,

 

as Borrowers,

 

THE SUBSIDIARIES OF COLT DEFENSE LLC

 

NAMED AS GUARANTORS HEREIN,

 

as Guarantors,

 

THE LENDERS THAT ARE PARTIES HERETO,

 

as the Lenders,

 

and

 

WILMINGTON SAVINGS FUND SOCIETY, FSB,

 

as Agent

 

Dated as of June 16, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

1.

DEFINITIONS AND CONSTRUCTION

2

 

 

 

1.1

Definitions

2

1.2

Accounting Terms

2

1.3

Code

3

1.4

Construction

3

1.5

Schedules and Exhibits

4

 

 

 

2.

TERM LOAN AND TERMS OF PAYMENT

4

 

 

 

2.1

[Reserved]

4

2.2

Term Loan

4

2.3

Requests for Borrowings

5

2.4

Payments; Reductions of Commitments; Prepayments

5

2.5

[Reserved]

10

2.6

Interest Rate: Rate, Payments, and Calculations

10

2.7

Crediting Payments; Clearance Charge

11

2.8

Designated Account

11

2.9

Maintenance of Loan Account; Statements of Obligations

11

2.10

Fees

12

2.11

[Reserved]

12

2.12

[Reserved]

12

2.13

Capital Requirements

12

2.14

Joint and Several Liability of Borrowers

13

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

16

 

 

 

3.1

Conditions Precedent to the Initial Extension of Credit

16

3.2

Conditions Precedent to Each Extension of Credit

16

3.3

Maturity

16

3.4

Effect of Maturity

16

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

17

 

 

 

4.1

Due Organization and Qualification; Subsidiaries

17

4.2

Due Authorization; No Conflict

18

4.3

Governmental Consents

18

4.4

Binding Obligations; Perfected Liens

18

4.5

Title to Assets; No Encumbrances

19

4.6

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims; Locations of Inventory and
Equipment

19

4.7

Litigation

20

4.8

Compliance with Laws

20

 

i

--------------------------------------------------------------------------------


 

4.9

No Material Adverse Change

20

4.10

[Reserved]

21

4.11

Employee Benefits

21

4.12

Environmental Matters

21

4.13

Intellectual Property

22

4.14

Leases

23

4.15

Deposit Accounts and Securities Accounts

24

4.16

Complete Disclosure

24

4.17

Material Contracts

24

4.18

Patriot Act; etc.

24

4.19

Indebtedness

25

4.20

Payment of Taxes

25

4.21

Margin Stock

25

4.22

Governmental Regulation

25

4.23

OFAC

26

4.24

Employee and Labor Matters

26

4.25

DIP ABL Loan Documents

26

4.26

Use of Proceeds

26

4.27

Locations of Inventory and Equipment

26

4.28

Inventory Records

27

4.29

Common Enterprise

27

4.30

Orders

27

4.31

[Reserved]

27

4.32

Insurance

27

4.33

Centre of Main Interests and Establishments

28

4.34

Tax Status

28

4.35

Bankruptcy Matters

28

 

 

 

5.

AFFIRMATIVE COVENANTS

29

 

 

 

5.1

Financial Statements, Reports, Certificates

29

5.2

Collateral Reporting

29

5.3

Existence

29

5.4

Maintenance of Properties

30

5.5

Taxes

30

5.6

Insurance

30

5.7

Inspection

31

5.8

Compliance with Laws

31

5.9

Environmental

31

5.10

Bank of America Accounts

33

5.11

[Reserved]

33

5.12

Further Assurances

33

5.13

Lender Meetings

34

5.14

Material Contracts

34

5.15

Locations of Inventory and Equipment

34

5.16

Compliance with ERISA and the IRC

34

5.17

Canadian Employee Benefits

35

 

ii

--------------------------------------------------------------------------------


 

5.18

Chief Restructuring Officer

35

5.19

Information Officer

35

5.20

Unrestricted Cash Certificate

35

5.21

Cash Management Order

35

5.22

Milestones

35

5.23

Post-Closing Obligations

35

 

 

 

6.

NEGATIVE COVENANTS

36

 

 

 

6.1

Indebtedness

36

6.2

Liens

36

6.3

Restrictions on Fundamental Changes

36

6.4

Disposal of Assets

36

6.5

Change Name

36

6.6

Nature of Business

37

6.7

Certain Payments of Debt and Amendments

37

6.8

Change of Control

38

6.9

Restricted Payments

38

6.10

Accounting Methods

39

6.11

Investments

39

6.12

Transactions with Affiliates

39

6.13

Use of Proceeds

40

6.14

Limitation on Issuance of Equity Interests

40

6.15

[Reserved]

40

6.16

Specified Canadian Pension Plans

41

6.17

Sale Leaseback Transactions

41

6.18

Limitations on Dividends and Other Payment Restrictions Affecting Subsidiaries

41

6.19

Limitations on Negative Pledges

41

6.20

Employee Benefits

42

6.21

[Reserved]

43

6.22

New Holdco Expenses

43

6.23

Cash in Deposit Accounts

43

6.24

[Reserved]

43

6.25

Disclosure re Lenders

43

6.26

Chapter 11 Cases and CCAA Recognition Proceedings

43

 

 

 

7.

FINANCIAL COVENANTS

44

 

 

 

8.

EVENTS OF DEFAULT

45

 

 

 

9.

RIGHTS AND REMEDIES

52

 

 

 

9.1

Rights and Remedies

52

9.2

Remedies Cumulative

53

9.3

Code and Other Remedies

53

9.4

Accounts and Payments in Respect of General Intangibles

56

9.5

Proceeds to be Turned over to and Held by Agent

57

 

iii

--------------------------------------------------------------------------------


 

9.6

Registration Rights

57

9.7

Deficiency

58

 

 

 

10.

WAIVERS; INDEMNIFICATION

58

 

 

 

10.1

Demand; Protest; etc.

58

10.2

The Lender Group’s Liability for Collateral

58

10.3

Indemnification

58

 

 

 

11.

NOTICES

59

 

 

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

61

 

 

 

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

62

 

 

 

13.1

Assignments and Participations

62

13.2

Successors

66

 

 

 

14.

AMENDMENTS; WAIVERS

67

 

 

 

14.1

Amendments and Waivers

67

14.2

Replacement of Certain Lenders

68

 

 

 

15.

AGENT; THE LENDER GROUP

69

 

 

 

15.1

Appointment and Authorization of Agent

69

15.2

Delegation of Duties

70

15.3

Liability of Agent

70

15.4

Reliance by Agent

71

15.5

Notice of Default or Event of Default

71

15.6

Credit Decision

72

15.7

Costs and Expenses; Indemnification

72

15.8

Agent in Individual Capacity

73

15.9

Successor Agent

73

15.10

Lender in Individual Capacity

74

15.11

Collateral Matters

74

15.12

Restrictions on Actions by Lenders; Sharing of Payments

76

15.13

Agency for Perfection

77

15.14

Payments by Agent to the Lenders

77

15.15

Concerning the Collateral and Related Loan Documents

77

15.16

Collateral Reports; Confidentiality; Disclaimers by Lenders; Other Reports and
Information

77

15.17

[Reserved]

78

15.18

Several Obligations; No Liability

78

15.19

Appointment for the Province of Québec

79

15.20

Dutch Parallel Debts

80

 

 

 

16.

WITHHOLDING TAXES

81

 

iv

--------------------------------------------------------------------------------


 

16.1

No Setoff; Payments

81

16.2

Exemptions

82

16.3

Lender Indemnification

83

16.4

Refunds

84

 

 

 

17.

GENERAL PROVISIONS

84

 

 

 

17.1

Effectiveness

84

17.2

Section Headings

84

17.3

Interpretation

84

17.4

Severability of Provisions

85

17.5

Right of Setoff

85

17.6

Debtor-Creditor Relationship

85

17.7

Counterparts; Electronic Execution

85

17.8

[Reserved]

85

17.9

Confidentiality

86

17.10

Lender Group Expenses

87

17.11

Survival

87

17.12

Patriot Act

87

17.13

Integration

87

17.14

Administrative Borrower as Agent for Borrowers

88

17.15

Currency Indemnity

88

17.16

Anti-Money Laundering Legislation

89

17.17

Quebec Interpretation

90

 

v

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

Form of Assignment and Acceptance

Exhibit B-1

 

Form of Term Loan Note

Exhibit C-1

 

Form of Tax Compliance Certificate

Exhibit C-2

 

Form of Tax Compliance Certificate

Exhibit C-3

 

Form of Tax Compliance Certificate

Exhibit C-4

 

Form of Tax Compliance Certificate

Exhibit D-1

 

Form of Borrowing Request

Exhibit E-1

 

Form of Interim DIP Order

Exhibit F-1

 

Form of Initial Recognition Order

Exhibit G-1

 

Form of Initial Budget

 

 

 

Schedule A-1

 

Agent’s Account

Schedule A-2

 

Authorized Persons

Schedule C-1

 

Commitments

Schedule D-1

 

Designated Account

Schedule E-1

 

Disqualified Lenders

Schedule L-1

 

Exclusive Intellectual Property and other Intangible Licenses

Schedule P-2

 

Permitted Liens

Schedule P-3

 

Permitted Holders

Schedule S

 

Security Documents

Schedule 1.1

 

Definitions

Schedule 3.1

 

Conditions Precedent to the Initial Extension of Credit

Schedule 3.2

 

Conditions Precedent to Second Term Loan

Schedule 3.3

 

Conditions Precedent to Each Extension of Credit

Schedule 4.1(b)

 

Capitalization of Loan Parties

Schedule 4.2

 

Due Authorization; No Conflict

Schedule 4.6(a)

 

Jurisdiction of Organization

Schedule 4.6(b)

 

Chief Executive Offices

Schedule 4.6(c)

 

Organizational Identification Numbers

Schedule 4.6(d)

 

Commercial Tort Claims

Schedule 4.6(e)

 

Locations of Inventory and Equipment

Schedule 4.7

 

Litigation

Schedule 4.9

 

GAAP

Schedule 4.11

 

Benefit Plans

Schedule 4.12

 

Environmental Matters

Schedule 4.13

 

Intellectual Property

Schedule 4.15

 

Deposit Accounts and Securities Accounts

Schedule 4.19

 

Permitted Indebtedness

Schedule 4.20

 

New Holdco Expenses

Schedule 4.24

 

Employee and Labor Matters

Schedule 4.32

 

Insurance

Schedule 5.1

 

Financial Statements, Reports, Certificates

Schedule 5.2

 

Collateral Reporting

Schedule 5.16

 

Compliance with ERISA and the IRC

Schedule 5.22

 

Milestones

 

1

--------------------------------------------------------------------------------


 

Schedule 6.12(d)

 

Agreements with Affiliates

 

2

--------------------------------------------------------------------------------


 

SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION TERM LOAN AGREEMENT

 

THIS SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION TERM LOAN AGREEMENT (this
“Agreement”), is entered into as of June 16, 2015, by and among:

 

(i)                                     the lenders identified on the signature
pages hereof (each of such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter as a “Lender,” as that term
is hereinafter further defined);

 

(ii) WILMINGTON SAVINGS FUND SOCIETY, FSB, as agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”);

 

(iii)                               COLT DEFENSE LLC, a Delaware limited
liability company (“Parent”), COLT FINANCE CORP., a Delaware corporation (“Colt
Finance”), NEW COLT HOLDING CORP., a Delaware corporation (“New Colt”), COLT’S
MANUFACTURING COMPANY LLC, a Delaware limited liability company (“Colt’s
Manufacturing”), and COLT CANADA CORPORATION, a Nova Scotia unlimited liability
company (“Colt Canada”, and together with Parent, Colt Finance, New Colt and
Colt’s Manufacturing, each a debtor and a debtor-in-possession, and each
individually, a “Borrower” and, collectively, “Borrowers”); and

 

(iv)                              CDH II HOLDCO INC., a Delaware corporation
(“CDH II”), COLT DEFENSE TECHNICAL SERVICES LLC, a Delaware limited liability
company (“CDTS”), and COLT INTERNATIONAL COOPERATIEF U.A., a cooperative
organized under the laws of the Netherlands registered with the trade register
of the Chamber of Commerce in the Netherlands under number 56651317 (“Colt
Netherlands” and, together with CDH II and CDTS and any other Guarantor party
hereto from time to time, each a debtor and a debtor-in-possession, and each
individually a “Guarantor” and, collectively, “Guarantors”).

 

WITNESSETH:

 

WHEREAS, on June 14, 2015 (the “Petition Date”), the Borrowers and the
Guarantors (collectively, the “Debtors” and each individually, a “Debtor”) each
commenced a case (collectively, the “Chapter 11 Cases”) under chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”);

 

WHEREAS, on June 17, 2015, Colt Holding Company LLC as the Foreign
Representative on behalf of the Debtors, will commence a recognition proceeding
under Part IV of the CCAA in the Ontario Superior Court of Justice (Commercial
List) (the “Canadian Court”) to recognize in Canada the Chapter 11 Cases as
foreign main or non-main proceedings (the “CCAA Recognition Proceedings”);

 

WHEREAS, prior to the Petition Date, the Prepetition Term Lenders provided
financing to the Borrowers pursuant to the Prepetition Term Loan Agreement,
among the Borrowers, the Guarantors, Wilmington Savings Fund Society, FSB, as
administrative agent (in such capacity, the “Prepetition Term Agent”), and the
financial institutions or entities from time to time party thereto
(collectively, the “Prepetition Term Lenders”);

 

1

--------------------------------------------------------------------------------


 

WHEREAS, each of the Guarantors guaranteed the Borrowers’ obligations under the
Prepetition Term Loan Agreement pursuant to the Security Documents (as defined
in the Prepetition Term Loan Agreement); and

 

WHEREAS, the Debtors have requested the Lenders make post-petition loans and
advances and provide other financial or credit accommodations to the Debtors,
and the Lenders have agreed, subject to the conditions set forth herein, to
extend a senior secured term loan facility to the Borrowers, comprised of an up
to $13,333,333 delayed-draw term loan facility (the “Facility”).

 

The parties agree as follows:

 

1.                                      DEFINITIONS AND CONSTRUCTION.

 

1.1                                                Definitions.  Capitalized
terms used in this Agreement shall have the meanings specified therefor on
Schedule 1.1.

 

1.2                                                Accounting Terms.  Any
accounting term used in this Agreement shall have, unless otherwise specifically
provided herein, the meaning customarily given in accordance with GAAP, and all
financial computations hereunder shall be computed unless otherwise specifically
provided herein, in accordance with GAAP as consistently applied and using the
same method for inventory valuation as used in the preparation of the financial
statements of Parent most recently received by the Lenders prior to the date
hereof; provided, however, that (a) upon the adoption by Parent of IFRS as
required by Parent’s independent certified public accountants and notification
by Administrative Borrower to Agent of such adoption (the “IFRS Adoption”) or
(b) if Administrative Borrower notifies Agent that Borrowers request an
amendment to any provision hereof to eliminate the effect of any Accounting
Change occurring after the Closing Date or in the application thereof on the
operation of such provision (or if Agent notifies Administrative Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
the IFRS Adoption or Accounting Change or in the application thereof, then
Agent, at the direction of the Required Lenders, and Borrowers agree that they
will negotiate in good faith amendments to the provisions of this Agreement that
are directly affected by such IFRS Adoption or Accounting Change with the intent
of having the respective positions of the Lenders and Borrowers after such IFRS
Adoption or Accounting Change conform as nearly as possible to their respective
positions as of the date of this Agreement and, until any such amendments have
been agreed upon and agreed to by the Required Lenders, the provisions in this
Agreement, including the covenants, shall be calculated in accordance with GAAP
as in effect, and as applied by Parent and its Subsidiaries as if no such IFRS
Adoption or Accounting Change had occurred.  In the case of the IFRS Adoption or
the Accounting Change until such covenants are amended in a manner satisfactory
to Parent, Agent and the Required Lenders (i) all calculations made for the
purpose of determining compliance with the financial ratios and financial
covenants contained herein shall be made on a basis consistent with GAAP in
existence immediately prior to such adoption and (ii) financial statements
delivered pursuant to Section 5.1 shall be accompanied by a reconciliation
showing the adjustments made to calculate such financial ratios and financial
covenants.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein, all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards No. 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof.  Notwithstanding anything to the
contrary contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that does not include any qualification,
explanation, supplemental comment or other comment concerning the ability of the
applicable person to continue as a going concern or the scope of the audit. 
When used herein, the term “financial statements” shall include the notes and
schedules thereto.  Whenever the term “Parent” or “Borrowers” is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Parent or Borrowers and their Subsidiaries on a consolidated basis, unless the
context clearly requires otherwise.  For purposes of calculations pursuant to
the terms of this Agreement, GAAP will be deemed to treat operating leases in a
manner consistent with the current treatment under GAAP as in effect on the
Closing Date, notwithstanding any modification or interpretive changes thereto
that may occur hereafter.

 

1.3                                                Code.  Any terms used in this
Agreement that are defined in the Code shall be construed and defined as set
forth in the Code unless otherwise defined herein and any terms used in this
Agreement that are defined in the PPSA and pertaining to Collateral consisting
of assets of any Canadian Loan Party shall be construed and defined as set forth
in the PPSA unless otherwise defined herein; provided, however, that to the
extent that the Code is used to define any term herein and such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern.

 

1.4                                                Construction.  Unless the
context of this Agreement or any other Loan Document clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.”  The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Loan Document
refer to this Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Loan
Document, as the case may be.  Section, subsection, clause, schedule, and
exhibit references herein are to this Agreement unless otherwise specified.  Any
reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties.  Any reference herein to any Person shall be construed to include
such Person’s successors and assigns.  An Event of Default shall exist or
continue or be continuing until such Event of Default is waived in accordance
with Section 14.1 or is

 

3

--------------------------------------------------------------------------------


 

cured if such Event of Default is capable of being cured.  Any reference herein
or in any other Loan Document to the satisfaction, repayment, or payment in full
of the Obligations, the Secured Obligations (as defined in the Security
Documents) or the Guarantied Obligations (as defined in the applicable Guaranty)
shall mean the repayment in full in cash or immediately available funds of all
of the Obligations other than unasserted indemnification Obligations.  Unless
otherwise indicated herein, all references to time of day refer to Eastern
Standard Time or Eastern daylight saving time, as in effect in New York City on
such day.  For purposes of the computation of a period of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each means “to and including”; provided, that, with
respect to a computation of fees or interest payable to Agent or any Lender,
such period shall in any event consist of at least one full day.  Unless the
context of this Agreement or any other Loan Document clearly requires otherwise
or the Required Lenders otherwise determine, amounts expressed in US Dollars at
any time when used with respect to Foreign Subsidiaries or similar matters shall
be deemed to mean the US Dollar Equivalent of such amounts at such time.

 

1.5                                                Schedules and Exhibits.  All
of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

 

2.                                      TERM LOAN AND TERMS OF PAYMENT.

 

2.1                                                [Reserved].

 

2.2                                                Term Loan.

 

(a)                                 Subject to the terms and conditions of this
Agreement (including Sections 3.1, 3.2 and 3.3) and the Approved Budget, each
Lender with a Term Loan Commitment agrees (severally, not jointly or jointly and
severally), solely to the extent requested by the Borrowers pursuant to
Section 2.3, to make term loans (collectively, the “Term Loans”) to Borrowers in
an aggregate amount up to such Lender’s Pro Rata Share of the Term Loan Amount
as follows: (i) an initial Term Loan to the Borrowers on the Closing Date (the
“Initial Term Loan”) of such Lender’s Pro Rata Share of an aggregate principal
amount equal to the lesser of the amount permitted under the First Interim DIP
Order (which is to be recognized by the Initial Recognition Order) and
$4,000,000; (ii) on or after the date of entry of the Second Interim DIP Order,
a second Term Loan (the “Second Term Loan”) to the Borrowers on the date
specified in the applicable Borrowing Request in an amount equal to such
Lender’s Pro Rata Share of an aggregate principal amount equal to the lesser of
the amount permitted under the Second Interim DIP Order and $2,666,667; and
(iii) on or after the date of entry of the Final DIP Order and Final DIP
Recognition Order, one additional Term Loan to the Borrowers on the date
specified in the applicable Borrowing Request of such Lender’s Pro Rata Share of
an aggregate principal amount equal to $6,666,666.

 

(b)                                 Each Term Loan made by each Lender shall be
evidenced by this Agreement and, if requested by a Lender, a Term Note payable
to such Lender or its registered assigns in the original principal amount of
such Term Loan.

 

4

--------------------------------------------------------------------------------


 

(c)                                  The outstanding unpaid principal balance
of, and all accrued and unpaid interest on, the Term Loans shall be due and
payable on the earlier of (i) the Maturity Date and (ii) the date of the
acceleration of the Term Loans in accordance with the terms hereof.  Any
principal amount of a Term Loan that is repaid or prepaid may not be
reborrowed.  All principal of, interest on, and other amounts payable in respect
of each Term Loan, including any premiums, fees, expenses or other additional
amounts owed, shall constitute Obligations hereunder.

 

2.3                                                Requests for Borrowings.  The
Administrative Borrower shall give the Agent irrevocable written notice of a
request for Borrowing (which notice must be received by the Agent prior to 10:00
a.m., New York City time, 3 Business Days before the proposed date of Borrowing
for all notices of a request for Borrowing other than of the Initial Term Loan
and the Second Term Loan) in the form of a Borrowing Request.  Each such
Borrowing Request shall specify the following information in compliance with
Sections 2.2 and 3.1:

 

(a)                                 the Borrower requesting the Term Loan;

 

(b)                                 the aggregate amount of the requested
Borrowing, which shall be (i) until entry of the Final DIP Order and Final DIP
Recognition Order, in an aggregate amount not exceeding the lesser of the amount
permitted to be borrowed pursuant to the First Interim DIP Order (which is to be
recognized by the Initial Recognition Order) and the Second Interim DIP Order
and up to the amount set forth in the Approved Budget for such period and
(ii) following entry of the Final DIP Order and Final DIP Recognition Order, up
to the amount set forth in the Approved Budget for such period;

 

(c)                                  the date of such Borrowing, which shall be
a Business Day; and

 

(d)                                 the account to which the proceeds of such
Borrowing are to be disbursed.

 

2.4                                                Payments; Reductions of
Commitments; Prepayments.

 

(a)                                 Payments by Borrowers.

 

(i)                               Except as otherwise expressly provided herein,
all payments by any Borrower shall be made to Agent’s Account for the account of
the Lender Group and shall be made in immediately available funds, no later than
11:00 a.m. (New York time) on the date specified herein.  Any payment received
by Agent later than 11:00 a.m. (New York time) shall be deemed to have been
received on the following Business Day and any applicable interest or fee shall
continue to accrue until such following Business Day.

 

(ii)                            Unless Agent receives notice from Administrative
Borrower prior to the date on which any payment is due to the Lenders that
Borrowers will not make such payment in full as and when required, Agent may
assume that Borrowers have made (or will make) such payment in full to Agent on
such date in immediately available funds and Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent

 

5

--------------------------------------------------------------------------------


 

Borrowers do not make such payment in full to Agent on the date when due, each
Lender severally shall repay to Agent on demand such amount distributed to such
Lender, together with interest thereon at the interest rate then applicable to
the Term Loan for each day from the date such amount is distributed to such
Lender until the date repaid.

 

(b)                                 Apportionment and Application.

 

(i)                               So long as no Application Event has occurred
and is continuing and except as otherwise provided herein, including with
respect to Defaulting Lenders, all principal and interest payments received by
Agent shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) entitled to such payments and all payments of fees and expenses received
by Agent (other than fees or expenses that are for Agent’s separate account)
shall be apportioned ratably among the Lenders having a Pro Rata Share of the
type of Obligation to which a particular fee or expense relates.  All payments
to be made hereunder by Borrowers shall be remitted to Agent and all such
payments, and all proceeds of Collateral received by Agent, shall be applied, so
long as no Application Event has occurred and is continuing, to repay the
remaining Term Loans (which payments shall be applied against the Term Loans in
the inverse order of maturity), and, thereafter, to Borrowers (to be wired to
the Designated Account) or such other Person entitled thereto under applicable
law (subject to Section 2.4(b)(v), Section 2.4(d)(ii) and Section 2.4(e)).

 

(ii)                            At any time that an Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting Lenders, all payments remitted to Agent in respect of the
Obligations and all proceeds of Collateral received by Agent shall be applied as
follows:

 

(A)                               first, to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to Agent
under the Loan Documents, until paid in full,

 

(B)                               second, to pay any fees then due to Agent
under the Loan Documents until paid in full,

 

(C)                               third, ratably, to pay any Lender Group
Expenses (including cost or expense reimbursements) or indemnities then due to
any of the Lenders under the Loan Documents, until paid in full,

 

(D)                               fourth, ratably, to pay any fees (including
any fees, premiums and penalties specified in Section 2.10) then due to any of
the Lenders under the Loan Documents until paid in full,

 

(E)                                fifth, to pay interest due in respect of the
Term Loans until paid in full,

 

6

--------------------------------------------------------------------------------


 

(F)                                 sixth, to pay the principal of the Term
Loans until paid in full,

 

(G)                               seventh, to pay any other Obligations other
than Obligations owed to Defaulting Lenders, until paid in full,

 

(H)                              eighth, ratably to pay any Obligations owed to
Defaulting Lenders, and

 

(I)                                   ninth, to Borrowers or such other Person
entitled thereto under applicable law.

 

(iii)                         In each instance, so long as no Application Event
has occurred and is continuing, Section 2.4(b)(i) shall not apply to any payment
made by any Borrower to Agent and specified by such Borrower to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement or any other Loan Document.

 

(iv)                        For purposes of Section 2.4(b)(ii), “paid in full”
of a type of Obligation means payment in cash or immediately available funds of
all amounts owing on account of such type of Obligation, including interest
accrued after the commencement of any Insolvency Proceeding, default interest,
interest on interest, and expense reimbursements, whether or not any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

(v)                           In the event of a direct conflict between the
priority provisions of this Section 2.4 and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, then the terms and
provisions of this Section 2.4 shall control and govern.

 

(c)                                  Reduction of Commitments.

 

(i)                               [Reserved].

 

(ii)                            Termination of the Term Loan Commitments.  The
Term Loan Commitments shall terminate by the amount of each Term Loan extended
upon the making of such Term Loan.  Notwithstanding the foregoing, all of the
Term Loan Commitments shall automatically terminate at the earlier of (x) 5:00
p.m., New York time, on June 19, 2015 if the Closing Date shall have not
occurred by such time and (y) upon the occurrence of a Change of Control.

 

(d)                                 Optional Prepayments.

 

(i)                               [Reserved].

 

7

--------------------------------------------------------------------------------


 

(ii)                            Term Loans.  The Term Loans may not be
voluntarily prepaid, in whole or in part, by the Borrowers without the written
consent of the Required Lenders.

 

(e)                                  Mandatory Prepayments.

 

(i)                               [Reserved].

 

(ii)                            Dispositions.  Within 5 Business Days of the
date of receipt by Parent or any of its Subsidiaries of the Net Cash Proceeds of
any voluntary or involuntary sale or disposition by Parent or any of its
Subsidiaries of assets (including casualty losses or condemnations but excluding
(x) sales or dispositions which qualify as Permitted Dispositions under clauses
(a),(b), (c), (e), to the extent relating to Restricted Payments made to Loan
Parties, (l), to the extent relating to Permitted Investments of the type
described under clause (a) of the definition thereof, (m) or (n) of the
definition of Permitted Dispositions, Borrowers shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f)(ii) in an
amount equal to 100% of such Net Cash Proceeds (including condemnation awards
and payments in lieu thereof) received by such Person in connection with such
sales or dispositions.  Nothing contained in this Section 2.4(e)(ii) shall
permit Parent or any of its Subsidiaries to sell or otherwise dispose of any
assets other than in accordance with Section 6.4.

 

(iii)                         Extraordinary Receipts.  Within 3 Business Days of
the date of receipt by Parent or any of its Subsidiaries of any Extraordinary
Receipts, Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100% of
such Extraordinary Receipts, net of any reasonable and documented expenses
incurred in collecting such Extraordinary Receipts.

 

(iv)                        Indebtedness and Equity Issuances .  Within 3
Business Days of the date of incurrence or issuance by Parent or any of its
Subsidiaries of any Indebtedness (other than Permitted Indebtedness) or issuance
of Equity Interests, Borrowers shall prepay the outstanding principal amount of
the Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100%
of the Net Cash Proceeds received by such Person in connection with such
incurrence or issuance.  The provisions of this Section 2.4(e)(iv) shall not be
deemed to be implied consent to any such incurrence or issuance otherwise
prohibited by the terms of this Agreement.

 

(v)                           Change of Control.  Borrowers shall immediately
prepay the outstanding Obligations in the event that a Change of Control shall
have occurred.

 

(vi)                        Waivable Mandatory Prepayments.  Anything contained
herein to the contrary notwithstanding, in the event Borrowers are required to
make any

 

8

--------------------------------------------------------------------------------


 

mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Term Loan
pursuant to this Section 2.4(e), not less than 5 Business Days prior to the date
(the “Required Prepayment Date”) on which Borrowers are required to make such
Waivable Mandatory Prepayment, Administrative Borrower shall notify Agent of the
amount of such prepayment, and Agent will promptly thereafter notify each Lender
of the amount of such Lender’s Pro Rata Share of such Waivable Mandatory
Prepayment and such Lender’s option to refuse such amount.  Each such Lender may
exercise such option by giving written notice to Administrative Borrower and
Agent of its election to do so on or before the first Business Day prior to the
Required Prepayment Date (it being understood that any Lender that does not
notify Administrative Borrower and Agent of its election to exercise such option
on or before the first Business Day prior to the Required Prepayment Date shall
be deemed to have elected, as of such date, not to exercise such option).  On
the Required Prepayment Date, Borrowers shall pay to Agent the amount of the
Waivable Mandatory Prepayment, which amount shall be applied (A) in an amount
equal to that portion of the Waivable Mandatory Prepayment payable to those
Lenders that have elected not to exercise such option, to prepay the Term Loans
of such Lenders (which prepayment shall be applied to prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f)(ii)) and
(B) to the extent of any excess, to Borrowers for working capital and general
corporate purposes.

 

(f)                                   Application of Payments.

 

(i)                               Any prepayments required pursuant to
Section 2.4(e) shall be preceded by irrevocable written notice delivered to
Agent by 11:00 A.M., New York City time, not less than 3 Business Days prior to
the date of such prepayment, specifying the underlying reason for the mandatory
prepayment and the amount of the same.

 

(ii)                            Subject to Section 2.4(f)(iii), each prepayment
pursuant to Section 2.4(d) or Section 2.4(e) shall (A) so long as no Application
Event shall have occurred and be continuing, be applied, to the outstanding
principal amount of the remaining Term Loans until paid in full, and (B) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii).

 

(iii)                         With respect to any mandatory prepayment required
by Section 2.4(e)(ii):  (A) if the proceeds are from any sale or disposition of,
or insurance or any condemnation, taking or other casualty with respect to, any
DIP ABL Priority Collateral, such proceeds shall be applied (x) first, to the
DIP ABL Obligations, to the extent required by the ABL Credit Agreement until
paid in full, and (y) second, to the principal of the Term Loans, until paid in
full; and (B) if the proceeds are from the sale or disposition of, or insurance
or any condemnation, taking or other casualty with respect to, any other assets
of the Loan Parties not described in subclause (A), such proceeds shall be
applied to the principal of the Term Loans, until paid in full.

 

9

--------------------------------------------------------------------------------


 

2.5                                                [Reserved].

 

2.6                                                Interest Rate:  Rate,
Payments, and Calculations.

 

(a)                                 Cash Interest.  Except as provided in
Section 2.6(b) and Section 2.6(c), all Obligations that have been (or were
intended to be) charged to the Loan Account pursuant to the terms hereof shall
bear interest at a rate per annum equal to 12.50% (“Cash Interest”).

 

(b)                                 [Reserved].

 

(c)                                  Default Rate.  Upon the occurrence and
during the continuation of an Event of Default, all Obligations shall bear
interest at a per annum rate equal to two (2) percentage points above the per
annum rates otherwise applicable thereto.

 

(d)                                 Payment.  All interest, and all fees payable
hereunder or under any of the other Loan Documents and all costs and expenses
payable hereunder or under any of the other Loan Documents shall be due and
payable, in arrears, on the first day of each month (“Interest Payment Date”) at
any time that Obligations are outstanding, except as otherwise provided herein. 
The Borrowers shall deliver written notice to the Agent at least 5 Business Days
prior to each Interest Payment Date setting forth a calculation of the Cash
Interest to be paid on such Interest Payment Date.  The Agent shall have the
right to review and adjust any such calculations.  Each Borrower hereby
authorizes Agent, from time to time without prior notice to such Borrower, to
charge all interest, fees, costs, expenses and other amounts payable hereunder
or under any of the other Loan Documents when due and payable to the Loan
Account.

 

(e)                                  Computation.  All interest shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed.  For the purposes of the Interest Act (Canada), the yearly rate of
interest to which any rate calculated on the basis of a period of time different
from the actual number of days in the year (360 days, for example) is equivalent
is the stated rate multiplied by the actual number of days in the year (365 or
366 days) and divided by the number of days in the shorter period (360 days, in
the example).

 

(f)                                   Intent to Limit Charges to Maximum Lawful
Rate.

 

(i)                               In no event shall the aggregate “interest” (as
defined in Section 347 (the “Criminal Code Section”) of the Criminal Code
(Canada)), payable to any member of the Lender Group under this Agreement or any
other Loan Document exceed the effective annual rate of interest lawfully
permitted under the Criminal Code Section on the “credit advanced” (as defined
in such section) under this Agreement or any other Loan Document.  Further, if
any payment, collection or demand pursuant to this Agreement or any other Loan
Document in respect of such “interest” is determined to be contrary to the
provisions of the Criminal Code Section, such payment, collection, or demand
shall be deemed to have been made by mutual mistake of the affected Borrower and
the affected member of the Lender Group and such “interest” shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by the Criminal Code
Section to result in a receipt by such member of the Lender Group of interest at
a rate not in

 

10

--------------------------------------------------------------------------------


 

contravention of the Criminal Code Section, such adjustment to be effected, to
the extent necessary, as follows:

 

(A)                               firstly, by reducing the amounts or rates of
interest required to be paid to that member of the Lender Group; and

 

(B)                               then, by reducing any fees, charges, expenses
and other amounts required to be paid to the affected member of the Lender Group
which would constitute “interest”.

 

(ii)                            Notwithstanding the above terns of this
Section 2.6(f), and after giving effect to all such adjustments, if any member
of the Lender Group shall have received an amount in excess of the maximum
permitted by the Criminal Code Section, then the affected Borrower shall be
entitled to obtain reimbursement from that member of the Lender Group in an
amount equal to such excess. For greater certainty, to the extent that any
charges, fees or expenses are held to be within such meaning of “interest”, such
amounts shall be pro-rated over the period of time to which they relate or
otherwise over the period from the date hereof to the date on which all of the
Obligations are irrevocably repaid.

 

2.7                                                Crediting Payments; Clearance
Charge.  The receipt of any payment item by Agent shall not be considered a
payment on account unless such payment item is a wire transfer of immediately
available federal funds made to Agent’s Account or unless and until such payment
item is honored when presented for payment.  Should any payment item not be
honored when presented for payment, then Borrowers shall be deemed not to have
made such payment and interest shall be calculated accordingly.  Anything to the
contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into Agent’s Account on a Business Day
on or before 11:00 a.m. (New York time).  If any payment item is received into
Agent’s Account on a non-Business Day or after 11:00 a.m. (New York time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

 

2.8                                                Designated Account.  Agent is
authorized to make any advance of the Term Loans in accordance with this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d).  Borrowers agree to establish and maintain the Designated
Account for the purpose of receiving the proceeds of each Term Loan requested by
Borrowers and made by the Lenders hereunder.  Unless otherwise agreed by Agent
and Borrowers, any Term Loan requested by Borrowers and made by the Lenders
hereunder shall be made to the Designated Account.

 

2.9                                                Maintenance of Loan Account;
Statements of Obligations.  Agent shall maintain an account on its books in the
name of Borrowers (the “Loan Account”) on which Borrowers will be charged with
the Term Loans made by the Lenders to Borrowers or for Borrowers’ account and
with all other payment Obligations hereunder or under the other Loan Documents,
including, accrued interest, fees and expenses, and Lender Group

 

11

--------------------------------------------------------------------------------


 

Expenses.  In accordance with Section 2.7, the Loan Account will be credited
with all payments received by Agent from Borrowers or for Borrowers’ account. 
Agent shall make available to Borrowers quarterly statements regarding the Loan
Account, including the principal amount of the Term Loan interest accrued
hereunder, fees accrued or charged hereunder or under the other Loan Documents,
and a summary itemization of all charges and expenses constituting Lender Group
Expenses accrued hereunder or under the other Loan Documents, and each such
statement, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrowers and the Lender
Group unless, within 30 days after Agent first makes such a statement available
to Borrowers, the Administrative Borrower shall deliver to Agent written
objection thereto describing the error or errors contained in such statement. 
The Borrowers shall continue to have such obligations notwithstanding any
failure by the Agent to maintain the Loan Account.

 

2.10                                          Fees.  Borrowers shall pay to
Agent for the account of the applicable Person, as and when due and payable
under the terms of each Fee Letter, the fees and amounts set forth in the Fee
Letters.  Such fees and amounts shall be fully earned when paid and shall not be
refundable under any circumstances.

 

2.11                                          [Reserved]

 

2.12                                          [Reserved]

 

2.13                                          Capital Requirements.

 

(a)                                 If, after the date hereof, any Lender
determines that (i) the adoption of or change in any law, rule, regulation or
guideline regarding capital or reserve requirements for banks or bank holding
companies, or any change in the interpretation, implementation, or application
thereof by any Governmental Authority charged with the administration thereof,
or (ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s obligations hereunder to a level below that which such Lender or such
holding company could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Administrative Borrower and Agent thereof.  Following
receipt of such notice, Borrowers agree to pay such Lender on demand the amount
of such reduction of return of capital as and when such reduction is determined,
payable within 30 days after presentation by such Lender of a statement in the
amount and setting forth in reasonable detail such Lender’s calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error).  In determining such amount,
such Lender may use any reasonable averaging and attribution methods.  Failure
or delay on the part of any Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided, that, (A) no Borrower shall be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180

 

12

--------------------------------------------------------------------------------


 

days prior to the date that such Lender notifies Administrative Borrower of such
law, rule, regulation or guideline giving rise to such reductions and of such
Lender’s intention to claim compensation therefor and (B) if such claim arises
by reason of the adoption of or change in any law, rule, regulation or guideline
that is retroactive, then the 180-day period referred to above shall be extended
to include the period of retroactive effect thereof.  For purposes of this
Section 2.13(a), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Basel Committee on Banking Supervision (of any successor or similar
authority), the Bank for International Settlements and (in each case) all rules,
regulations, orders, requests, guidelines or directives in connection therewith
are deemed to have been enacted and become effective after the date of this
Agreement.

 

(b)                                 If any Lender requests additional or
increased costs referred to in Section 2.12 or amounts under Section 2.13(a) or
sends a notice under Section 2.12(i) relative to changed circumstances (any such
Lender, an “Affected Lender”), then such Affected Lender shall use reasonable
efforts to promptly designate a different one of its lending offices or to
assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.12 or Section 2.13(a), as applicable, and (ii) in the reasonable
judgment of such Affected Lender, such designation or assignment would not
subject it to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to it.  Borrowers agree to pay all reasonable
out-of-pocket costs and expenses incurred by such Affected Lender in connection
with any such designation or assignment.  If, after such reasonable efforts,
such Affected Lender does not so designate a different one of its lending
offices or assign its rights to another of its offices or branches so as to
eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12 or Section 2.13(a), as applicable, then
Borrowers (without prejudice to any amounts then due to such Affected Lender
under Section 2.12 or Section 2.13(a), as applicable) may, unless prior to the
effective date of any such assignment the Affected Lender withdraws its request
for such additional amounts under Section 2.12 or Section 2.13(a), as
applicable, may seek a substitute Lender acceptable to the Required Lenders to
purchase the Obligations owed to such Affected Lender and such Affected Lender’s
Commitments hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and Commitments, pursuant to an Assignment and Acceptance
Agreement, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a “Lender” for purposes of this Agreement and such
Affected Lender shall cease to be a “Lender” for purposes of this Agreement.

 

2.14                        Joint and Several Liability of Borrowers.

 

(a)                                 Each Borrower is accepting joint and several
liability for the Obligations hereunder and under the other Loan Documents in
consideration of the financial accommodations to be provided by the Lender Group
under this Agreement, for the mutual benefit, directly and indirectly, of each
Borrower and in consideration of the undertakings of the other Borrowers to
accept joint and several liability for the Obligations.

 

(b)                                 Each Borrower, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability

 

13

--------------------------------------------------------------------------------


 

with the other Borrowers, with respect to the payment and performance of all of
the Obligations (including any Obligations arising under this Section 2.14), it
being the intention of the parties hereto that all the Obligations shall be the
joint and several obligations of each Borrower without preferences or
distinction among them.

 

(c)                                  If and to the extent that any Borrower
shall fail to make any payment with respect to any of the Obligations as and
when due or to perform any of the Obligations in accordance with the terms
thereof, then in each such event the other Borrowers will make such payment with
respect to, or perform, such Obligation until such time as all of the
Obligations are paid in full.

 

(d)                                 Subject to the entry of the First Interim
DIP Order and, if applicable, the Initial Recognition Order, the Obligations of
each Borrower under the provisions of this Section 2.14 constitute the absolute
and unconditional, full recourse Obligations of each Borrower enforceable
against each Borrower to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of the provisions of
this Agreement (other than this Section 2.14(d)) or any other circumstances
whatsoever.  Further, each Borrower waives each of the following, to the fullest
extent permitted by law, (1) any defence based upon (a) the lack of authority of
any Borrower; (b) the unenforceability, invalidity, illegality or extinguishment
of all or any part of the Obligations, or any security or other guarantee for
the Obligations or any failure of the Agent or any Lender to take proper care or
act in a commercially reasonable manner in respect of any security for the
Obligations or any collateral subject to the security, including in respect of
any disposition of the Collateral or any set-off of any of the Borrowers’ bank
deposits against the Obligations; (c) any act or omission of any of the
Borrowers or any other person, including the Agent, that directly or indirectly
results in the discharge or release of any of the Borrowers or any other Person
or any of the Obligations or any security for the Obligations; or (d) the
Agent’s present or future method of dealing with any of the Borrowers or any
Guarantor or any security (or any collateral subject to the security) or other
guarantee for the Obligations, (2) any right (whether now or hereafter existing)
to require the Agent or a Lender, as a condition to the enforcement of this
Agreement (a) to accelerate the Obligations or proceed and exhaust any recourse
against any of the Borrowers or any other Person; (b) to realize on any security
that it holds; (c) to marshall the assets of any of the Borrowers or any of the
Guarantors; or (d) to pursue any other remedy that each Borrower or Guarantor
may not be able to pursue itself and that might limit or reduce such Borrower or
such Guarantor’s burden, (3) presentment, demand, protest and notice of any kind
including, without limitation, notices of default, (4) any claims, set-off or
other rights that any Borrower or any Guarantor may have against the Agent or
any of the Lenders, whether or not related to the transactions contemplated by
this Agreement or any of the other Loan Documents, (5) all suretyship defences
and rights of every nature otherwise available under any jurisdiction, including
the benefit of discussion and of division, and (6) all other rights and defences
(legal or equitable) the assertion or exercise of which would in any way
diminish the liability of any of the Borrowers under this joint and several
liability obligation or otherwise under this Agreement other than the payment in
full of the Obligations.

 

(e)                                  Except as otherwise expressly provided in
this Agreement, each Borrower hereby waives notice of acceptance of its joint
and several liability, notice of the occurrence of any Default, Event of
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by Agent or Lenders under or in respect of
any of the

 

14

--------------------------------------------------------------------------------


 

Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.14 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.14, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.14 shall not be discharged except by performance and then
only to the extent of such performance.  The Obligations of each Borrower under
this Section 2.14 shall not be diminished or rendered unenforceable by any
bankruptcy, insolvency, winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or any
Agent or Lender.

 

(f)                                   Each Borrower represents and warrants to
Agent and Lenders that such Borrower is currently informed of the financial
condition of Borrowers and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations. 
Each Borrower further represents and warrants to Agent and Lenders that such
Borrower has read and understands the terms and conditions of the Loan
Documents.  Each Borrower hereby covenants that such Borrower will continue to
keep informed of Borrowers’ financial condition and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.

 

(g)                                  The provisions of this Section 2.14 are
made for the benefit of Agent, each member of the Lender Group, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, or any
of their successors or assigns first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy.  The provisions of this Section 2.14 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied.  If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Agent or any Lender in connection with the Chapter 11 Cases, the
CCAA Recognition Proceedings, the insolvency,

 

15

--------------------------------------------------------------------------------


 

bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.14 will forthwith be reinstated in effect, as though such payment
had not been made.

 

(h)                                 Each Borrower hereby agrees that it will not
enforce any of its rights of contribution or subrogation against any other
Borrower with respect to any liability incurred by it hereunder or under any of
the other Loan Documents, any payments made by it to Agent or Lenders with
respect to any of the Obligations or any collateral security therefor until such
time as all of the Obligations have been paid in full in cash.  Any claim which
any Borrower may have against any other Borrower with respect to any payments to
any Agent or any member of the Lender Group hereunder are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization, winding up, arrangement,
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.

 

(i)                                     Each Borrower hereby agrees that after
the occurrence and during the continuance of any Default or Event of Default,
such Borrower will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Borrower owing to such Borrower until the Obligations
shall have been paid in full in cash.  If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Borrower as trustee for Agent, and such Borrower shall deliver any such
amounts to Agent for application to the Obligations in accordance with
Section 2.4(b).

 

3.                                      CONDITIONS; TERM OF AGREEMENT.

 

3.1                                                Conditions Precedent to the
Initial Extension of Credit.  The obligation of each Lender to make its initial
extension of credit provided for hereunder is subject to the fulfillment, to the
satisfaction of each Lender and Agent of the conditions precedent set forth on
Schedule 3.1.

 

3.2                                                Conditions Precedent to the
Second Term Loan.  The obligation of each Lender to make any Second Term Loan is
subject to the fulfillment, to the satisfaction of each Lender and Agent, of the
conditions precedent set forth on Schedule 3.2.

 

3.3                                                Conditions Precedent to Each
Extension of Credit.  The obligation of each Lender to make each extension of
credit provided for hereunder is subject to the fulfillment, to the satisfaction
of each Lender and Agent, of the conditions precedent set forth on Schedule 3.3.

 

3.4                                                Maturity.  This Agreement
shall continue in full force and effect for a term ending on the Maturity Date. 
The foregoing notwithstanding, the Lender Group, upon the election of the
Required Lenders, shall have the right to terminate its obligations under this
Agreement immediately and upon notice by Agent to Administrative Borrower or

 

16

--------------------------------------------------------------------------------


 

any other Loan Party upon the occurrence and during the continuation of an Event
of Default.

 

3.5                                                Effect of Maturity.  On the
Maturity Date, all of the Obligations immediately shall become due and payable
without notice or demand and Borrowers shall be required to repay all of the
Obligations in full.  No termination of the obligations of the Lender Group
(other than payment in full of the Obligations) shall relieve or discharge any
Loan Party of its duties, obligations, or covenants hereunder or under any other
Loan Document and Agent’s Liens in the Collateral shall continue to secure the
Obligations and shall remain in effect until all Obligations have been paid in
full.  When all of the Obligations have been paid in full, Agent (upon the
direction of the Required Lenders) will, at Borrowers’ sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent and Loan Parties shall execute and deliver to Agent a release of Agent
and Lenders in form and substance satisfactory to Agent and the Required
Lenders.

 

4.                                      REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and such representations and warranties shall
survive the execution and delivery of this Agreement.

 

4.1                                                Due Organization and
Qualification; Subsidiaries.

 

(a)                                 Each Loan Party (i) is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any jurisdiction where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Change, (iii) upon entry of the Orders, as applicable, has all requisite
power and authority to own and operate its material properties, to carry on its
material business as now conducted and as proposed to be conducted and (iv) upon
entry of the Orders, as applicable, has all requisite power and authority to
enter into the Loan Documents to which it is a party and to carry out the
transactions contemplated thereby.

 

(b)                                 Set forth on Schedule 4.1(b) are the
authorized Equity Interests of each Loan Party and each direct Subsidiary of
such Loan Party, by class, and a description of the number of shares of each
such class that are issued and outstanding, in each case, as of the Closing
Date.  Other than as described on Schedule 4.1(b), there are no subscriptions,
options, warrants, or calls relating to any shares of any Borrower’s or
Subsidiary’s Equity Interests, including any right of conversion or exchange
under any outstanding security or other instrument.  No Borrower nor any
Subsidiary of Borrowers is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of its capital Equity
Interests or any security convertible into or exchangeable for any of its Equity
Interests.

 

17

--------------------------------------------------------------------------------


 

(c)                                  All of the outstanding Equity Interests of
each Subsidiary of a Loan Party have been validly issued and are fully paid and,
except with respect to the shares of Colt Canada, non-assessable.

 

(d)                                 Neither Borrowers nor any of their
Subsidiaries are subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of any Loan Party’s Equity
Interests or any security convertible into or exchangeable for any such Equity
Interests.

 

4.2                                                Due Authorization; No
Conflict.

 

(a)                                 As to each Loan Party, upon entry of the
Orders, as applicable, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

 

(b)                                 Upon entry of the Orders, as applicable, as
to each Loan Party, the execution, delivery, and performance by such Loan Party
of the Loan Documents to which it is a party do not and will not (i) violate any
provision of any federal, provincial, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, or any order, judgment, or
decree of any court or other Governmental Authority binding on any Loan Party or
its Subsidiaries, (ii) violate any provisions of the Governing Documents of any
Loan Party or its Subsidiaries, (iii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of any Loan Party or its Subsidiaries, (iv) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of any Loan Party, other than Permitted Liens, or (v) require any
approval of any holders of Equity Interests of a Loan Party or, except as set
forth on Schedule 4.2, any approval or consent of any Person under any Material
Contract of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect.

 

4.3                                                Governmental Consents.  Upon
entry of the Orders, as applicable, the execution, delivery, and performance by
each Loan Party of the Loan Documents to which such Loan Party is a party and
the consummation of the transactions contemplated by the Loan Documents do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

 

4.4                                                Binding Obligations;
Perfected Liens.

 

(a)                                 Subject to the entry of the Orders and the
terms thereof, each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

 

18

--------------------------------------------------------------------------------


 

(b)                                 Agent’s Liens (created pursuant to the Loan
Documents together with the Orders and held for the benefit of the Secured
Parties) are validly created Liens.  Agent’s Liens on the Collateral (created
pursuant to the Loan Documents together with the Orders and held for the benefit
of the Secured Parties) will be legal, valid, enforceable, perfected, first
priority Liens, subject as to priority with respect to the ABL Priority
Collateral, the terms of the DIP Intercreditor Agreement and Permitted Prior
Liens, upon entry of the First Interim DIP Order, Second Interim DIP Order or
Final DIP Order, as applicable, and the Canadian Orders. Pursuant to the terms
of the First Interim DIP Order, Second Interim DIP Order and/or Final DIP Order,
and the Canadian Orders, no filing or other action will be necessary to perfect
or protect such Liens and security interests on the Collateral. Pursuant to and
to the extent provided in the First Interim DIP Order, the Second Interim DIP
Order, the Final DIP Order and the Canadian Orders, the Obligations of the Loan
Parties under this Agreement will: (i) constitute Superpriority Claims and
allowed administrative expense claims in the Chapter 11 Cases under
section 364(c) of the Bankruptcy Code, having priority over all administrative
expense claims and unsecured claims against such Loan Parties now existing or
hereafter arising, of any kind whatsoever, including, without limitation, all
administrative expense claims of the kind specified in sections 503(b) and
507(b) of the Bankruptcy Code and all super-priority administrative expense
claims granted to any other Person (including avoidance actions and the proceeds
thereof), subject only to the Carve-Out and the terms of the DIP Intercreditor
Agreement; and (ii) constitute a first-ranking charge in the CCAA Recognition
Proceedings against the property of all Loan Parties in Canada now existing or
hereafter arising, of any kind or nature whatsoever.

 

4.5                                                Title to Assets; No
Encumbrances.  Each of the Loan Parties and its Subsidiaries has (a) good and
marketable title to (in the case of fee interests in Real Property), (b) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (c) good and marketable title to (in the case of all other
personal property), all of their respective assets or property necessary to
conduct its business or used in the ordinary course of business.  All of such
assets are free and clear of Liens except for Permitted Liens.

 

4.6                                                Jurisdiction of Organization;
Location of Chief Executive Office; Organizational Identification Number;
Commercial Tort Claims; Locations of Inventory and Equipment.

 

(a)                                 The name (within the meaning of the Code or
PPSA, as applicable) and jurisdiction of organization of each Loan Party and
each of its Subsidiaries is set forth on Schedule 4.6(a) (as such Schedule may
be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).

 

(b)                                 The chief executive offices of each Loan
Party and each of its Subsidiaries are located at the addresses indicated on
Schedule 4.6(b) (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement).

 

(c)                                  Each Loan Party’s and each of its
Subsidiaries’ tax identification numbers and organizational identification
numbers, if any, are identified on Schedule 4.6(c) (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).

 

19

--------------------------------------------------------------------------------


 

(d)                                 As of the Closing Date, no Loan Party and no
Subsidiary of a Loan Party holds any commercial tort claims that exceed $50,000
or more in any one case or $100,000 or more in the aggregate, except as set
forth on Schedule 4.6(d).

 

(e)                                  Each Loan Party’s Inventory and Equipment
(other than (x) vehicles, Inventory and Equipment out for repair or in-transit,
(y) Inventory and Equipment owned by Persons other than Loan Parties or having
an aggregate book value of less than $50,000 and (z) Inventory consigned
pursuant to the DCAM Consignment described in clause (b) of the definition of
Permitted Dispositions) is located only at the locations identified on Schedule
4.6(e).

 

4.7                                                Litigation.

 

(a)                                 Other than the Chapter 11 Cases and the CCAA
Recognition Proceedings, there are no actions, suits, or proceedings pending or,
to the knowledge of any Loan Party, after due inquiry, threatened in writing
against a Loan Party or any of its Subsidiaries that either individually or in
the aggregate could reasonably be expected to result in a Material Adverse
Change.

 

(b)                                 Other than the Chapter 11 Cases and the CCAA
Recognition Proceedings, Schedule 4.7 sets forth a complete and accurate
description, with respect to each of the actions, suits, or proceedings with
asserted liabilities in excess of, or that could reasonably be expected to
result in liabilities in excess of, $50,000 that, as of the Closing Date, is
pending or, to the knowledge of any Loan Party, after due inquiry, threatened
against a Loan Party or any of its Subsidiaries, of (i) the parties to such
actions, suits, or proceedings, (ii) the nature of the dispute that is the
subject of such actions, suits, or proceedings, (iii) the procedural status, as
of the Closing Date, with respect to such actions, suits, or proceedings, and
(iv) whether any liability of the Loan Parties’ and their Subsidiaries in
connection with such actions, suits, or proceedings is covered by insurance.

 

4.8                                                Compliance with Laws.  No
Loan Party nor any of its Subsidiaries (a) is in violation of any applicable
material laws, rules, regulations, executive orders, or codes (including
Environmental Laws) in any material respect except as set forth on Schedule 4.11
or (b) is subject to or in default in any material respect with respect to any
material final judgments, writs, injunctions, decrees, rules or regulations of
any court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign.

 

4.9                                                No Material Adverse Change. 
All historical financial statements relating to the Loan Parties and their
Subsidiaries that have been delivered by any Borrower to the Lenders have been
prepared in accordance with GAAP (except (x) in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments, (y) as set forth on Schedule 4.9 and (z) as such statements relate
to the Bargaining Unit Defined Benefit Plan Calculation Error) and present
fairly in all material respects (except as such statements expressly relate to
the Bargaining Unit Defined Benefit Plan Calculation Error), the Loan Parties’
and their Subsidiaries’ consolidated financial condition as of the date thereof
and results of operations for the period then ended. Since December 31, 2012,
except the filing of the Chapter 11 Cases and the commencement of the

 

20

--------------------------------------------------------------------------------


 

CCAA Recognition Proceedings, and, in each case, the imposition of the automatic
stay and CCAA stay, as applicable, no event, circumstance, or change has
occurred that has or could reasonably be expected to result in a Material
Adverse Change.

 

4.10                                          [Reserved].

 

4.11                                          Employee Benefits.

 

(a)                                 Except as set forth on Schedule 4.11, no
Loan Party, none of their Subsidiaries, nor any of their ERISA Affiliates
maintains or contributes to any Pension Plan.

 

(b)                                 Except as set forth on Schedule 4.11,
(i) each Loan Party and each of the ERISA Affiliates has complied in all
material respects with the terms of ERISA, the IRC and all other applicable laws
regarding each Employee Benefit Plan, (ii) no material liability to the PBGC
(other than for the payment of current premiums which are not past due) by any
Loan Party or ERISA Affiliate has been incurred or is reasonably expected by any
Loan Party or ERISA Affiliate to be incurred with respect to any Pension Plan,
(iii) no Loan Party nor any of its Subsidiaries maintains, sponsors,
administers, contributes to, participates in or has any material liability in
respect of any Specified Canadian Pension Plan, nor has any such Person ever
maintained, sponsored, administered, contributed or participated in any
Specified Canadian Pension Plan, (iv) the Canadian Pension Plans are duly
registered under the Income Tax Act (Canada) and any other applicable laws which
require registration have been administered in accordance with the Income Tax
Act (Canada) and such other applicable law and no event has occurred which could
reasonably be expected to cause the loss of such registered status, (v) all
obligations of the Loan Parties and their Subsidiaries (including fiduciary,
funding, investment and administration obligations) required to be performed in
connection with the Specified Canadian Pension Plans and the funding agreements
therefor have been performed on a timely basis, and (vi) all contributions or
premiums required to be made or paid by the Loan Parties and their Subsidiaries
to the Specified Canadian Pension Plans have been made on a timely basis in
accordance with the terms of such plans and all applicable

 

(c)                                  Each Employee Benefit Plan that is intended
to qualify under Section 401(a) of the IRC has received a favorable
determination letter from the Internal Revenue Service or an application for
such letter is currently being processed by the Internal Revenue Service. To the
best knowledge of each Loan Party and the ERISA Affiliates after due inquiry,
except as set forth on Schedule 4.11, nothing has occurred which would
reasonably be expected to prevent, or cause the loss of, such qualification.

 

(d)                                 Except as set forth on Schedule 4.11, no
Notification Event which could reasonably be expected to result in any material
liability to any Loan Party or ERISA Affiliate exists or has occurred in the
past six (6) years.

 

4.12                                          Environmental Matters.  Except as
set forth on Schedule 4.12:

 

(a)                                 The operation of the business of, and each
of the properties owned or operated by, each Loan Party are in compliance with
all Environmental Laws and each Loan Party holds and is in compliance with all
Environmental Permits required under Environmental Law, except where any such
non-compliance with Environmental Law or failure to hold or

 

21

--------------------------------------------------------------------------------


 

comply with such Environmental Permits individually or in the aggregate could
not reasonably be expected to result in a Material Adverse Change.

 

(b)                                 No Environmental Action is pending, or to
each Loan Party’s knowledge is threatened, against a Loan Party, any predecessor
in interest or any facilities that may have received Hazardous Materials
generated by any Loan Party or any predecessor in interest.

 

(c)                                  No Environmental Action has been asserted,
or to each Loan Party’s knowledge is threatened, against a Loan Party, any
predecessor in interest or any facilities that may have received Hazardous
Materials generated by any Loan Party or any predecessor in interest.

 

(d)                                 There has been no Release of Hazardous
Materials and there are no Hazardous Materials present in violation of
Environmental Law at any properties currently, or to the knowledge of any Loan
Party, formerly owned or operated by any Loan Party or any predecessor in
interest, or at any disposal or treatment facility that received Hazardous
Materials generated by any Loan Party or a predecessor in interest, which
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Change.

 

(e)                                  No property now, or to the knowledge of any
Loan Party, formerly owned or operated by a Loan Party has been used as
treatment or disposal site for any Hazardous Material.

 

(f)                                   No Loan Party has received written notice
that an Environmental Lien has attached to any revenues or to any assets or to
any property owned or operated by a Loan Party.

 

(g)                                  No Environmental Law regulates, or requires
notification to a Governmental Authority of the Closing Date Transactions

 

(h)                                 To the knowledge of each Loan Party, there
are no facts, conditions or circumstances, including any contractual
obligations, that could reasonably be expected to result in an Environmental
Action or Environmental Liabilities asserted against a Loan Party or which would
require a Loan Party to perform a Remedial Action, which individually or in the
aggregate could reasonably be expected to result in a Material Adverse Change.

 

(i)                                     The Loan Parties have made available to
Lenders true and complete copies of all material environmental reports, audits,
and investigations in any Loan Party’s possession or under its reasonable
control related to each Real Property and the operations of business of the Loan
Parties.

 

4.13                                          Intellectual Property.

 

(a)                                 Each Loan Party owns, licenses or otherwise
has the right to use all Intellectual Property that is necessary for the
operation of its business as conducted prior to the Petition Date, without
infringement upon, misappropriation of, dilution of, or conflict with the rights
of any other Person or other Loan Party and attached hereto as Schedule 4.13 is
a true, correct, and complete listing of material Intellectual Property.

 

22

--------------------------------------------------------------------------------


 

(b)                                 To the knowledge of the Loan Parties, no
Loan Party nor any of its agents or representatives has engaged in any conduct,
or omitted to perform any necessary act, the result of which would invalidate
any material Intellectual Property of a Loan Party or hinder its enforcement. 
To the knowledge of the Loan Parties, no other Person has infringed or is
infringing any material Intellectual Property of a Loan Party.  For the
avoidance of doubt, all registered trademarks or service marks of a Loan Party
shall be deemed material Intellectual Property.

 

(c)                                  None of the Loan Parties’ registered
Intellectual Property that is material to the operation of a Loan Party’s
business is currently involved in any reexamination, reissue, interference,
invalidity, opposition or cancellation proceeding before any patent office or
patent authority, including the United States Patent and Trademark Office and
the Canadian Intellectual Property Office, or any similar proceeding, and no
such proceedings are pending.

 

(d)                                 All of the Loan Parties’ Intellectual
Property identified in the Perfection Certificate is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and, to the knowledge of
the Loan Parties, is valid and enforceable.

 

(e)                                  Other than Permitted Liens, all rights with
respect to the Intellectual Property owned by each Loan Party are free of all
Liens and are fully assignable by the Loan Parties to any Person, without
payment, consent of any Person or other condition or restriction.

 

(f)                                   (i) No claim has been asserted in writing
and is pending by any Person challenging or questioning the use of any of the
Loan Parties’ Intellectual Property, or the validity or effectiveness of any
such Intellectual Property, and (ii) no claim has been asserted in writing and
is pending by any Person challenging or questioning the use of any material
Intellectual Property owned by any of the Loan Parties, or the validity or
effectiveness of any such material Intellectual Property.  Each Loan Party has
made or performed all filings, recordings and other acts and has paid all
maintenance fees, annuities and any other required fees and taxes, as deemed
necessary by such Loan Party in its reasonable business judgment, to maintain
and protect its interest in all Intellectual Property owned by such Loan Party
in full force and effect.

 

(g)                                  To the knowledge of the Loan Parties, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party infringes upon, misappropriates, dilutes or conflicts with, any rights
owned by any other Person.  No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Loan Parties, threatened.

 

4.14                                          Leases.  Each Loan Party and its
Subsidiaries enjoy peaceful and undisturbed possession under all leases material
to their business and to which they are parties or under which they are
operating, and except, to the extent constituting a default, as a result of the
commencement of the Chapter 11 Cases and the commencement of the CCAA
Recognition Proceedings, all of such material leases are valid and subsisting
and no material default beyond any applicable cure period by the applicable Loan
Party or its Subsidiaries exists under any of them.

 

23

--------------------------------------------------------------------------------


 

4.15                                          Deposit Accounts and Securities
Accounts.  Set forth on Schedule 4.15 is a listing of all of the Loan Parties’
and their Subsidiaries’ Deposit Accounts and Securities Accounts, including,
with respect to each bank or securities intermediary (a) the name and address of
such Person, and (b) the account numbers of the Deposit Accounts or Securities
Accounts maintained with such Person.

 

4.16                                          Complete Disclosure.  All factual
information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
about Borrowers’ industry and historical information related to the Bargaining
Unit Defined Benefit Plan Calculation Error provided prior to February 9, 2015)
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender (including all information contained in the Schedules hereto
or in the other Loan Documents) for purposes of or in connection with this
Agreement or the other Loan Documents, and all other such factual information
taken as a whole (other than forward-looking information and projections and
information of a general economic nature and general information about
Borrowers’ industry) hereafter furnished by or on behalf of a Loan Party or its
Subsidiaries in writing to Agent or any Lender will be, true and accurate, in
all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided. The Projections delivered to the Lenders on the date hereof represent,
and as of the date on which any other Projections are delivered to Agent, such
additional Projections represent, Borrowers’ good faith estimate, on the date
such Projections are delivered, of the Loan Parties’ and their Subsidiaries’
future performance for the periods covered thereby based upon assumptions
believed by Borrowers to be reasonable at the time of the delivery thereof to
the Lenders.

 

4.17                                          Material Contracts.  Except as set
forth on Schedule 4.11, each Material Contract is not in default due to the
action or inaction of the applicable Loan Party or any of its Subsidiaries other
than as a result of the commencement of the Chapter 11 Cases or CCAA Recognition
Proceedings.

 

4.18                                          Patriot Act; etc.  To the extent
applicable, each Loan Party is in compliance, in all material respects, with the
(a) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (b) Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act of 2001)
(the “Patriot Act”), and (c) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and the regulations promulgated thereunder.  No
part of the proceeds of the loans made hereunder will be used by any Loan Party
or any of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

24

--------------------------------------------------------------------------------


 

4.19                                          Indebtedness.  Set forth on
Schedule 4.19 is a true and complete list of all Indebtedness of each Loan Party
and each of its Subsidiaries outstanding immediately prior to the Closing Date
(other than unsecured Indebtedness outstanding immediately prior to the Closing
Date with respect to any one transaction or a series of related transactions in
an amount not to exceed $50,000, provided, that all such Indebtedness, in the
aggregate, shall not exceed $250,000) that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

 

4.20                                          Payment of Taxes.  All tax returns
and reports of each Loan Party and its Subsidiaries required to be filed by any
of them have been timely filed, and all Taxes shown on such tax returns to be
due and payable and all governmental assessments, fees and other charges upon a
Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid when due and
payable, except (a) to the extent the validity of such Taxes shall be the
subject of a Permitted Protest or (b) for failures which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change. No Loan Party knows of any proposed tax assessment against a Loan Party
or any of its Subsidiaries that is not being actively contested by such Loan
Party or such Subsidiary diligently, in good faith, and by appropriate
proceedings; provided, such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor. Set forth on Schedule 4.20 is a summary list of legal, accounting and
other out-of-pocket costs and expenses incurred or reimbursed by the Loan
Parties on or prior to February 9, 2015 in connection with, related to, or
arising from any evaluation or analysis related to (i) any discharge of
indebtedness income arising from any exchange offer in respect of the Senior
Notes and (ii) the formation of New Holdco, the merger described in
Section 6.3(a)(v) and the effectuation of the contemplated structure associated
therewith (such type of costs and expenses referred to herein, the “New Holdco
Expenses”).

 

4.21                                          Margin Stock.  No Loan Party nor
any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock.  No part of the proceeds of the Term Loan made to
Borrowers will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors of the United States Federal Reserve.

 

4.22                                          Governmental Regulation.  No Loan
Party nor any of its Subsidiaries is subject to regulation under the Federal
Power Act or the Investment Company Act of 1940 or under any other federal,
state or foreign statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.  No Loan Party nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

 

25

--------------------------------------------------------------------------------


 

4.23                                          OFAC.  No Loan Party nor any of
its Subsidiaries is in violation of any of the country or list based economic
and trade sanctions administered and enforced by OFAC.  No Loan Party nor any of
its Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity, (b) has its
assets located in Sanctioned Entities, or (c) derives revenues from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds
of any loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

 

4.24                                          Employee and Labor Matters. 
Except as set forth on Schedule 4.24, there is (a) no unfair labor practice
complaint pending or, to the knowledge of Borrowers, threatened against Parent
or its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or, to the knowledge of Borrowers, threatened
against Parent or its Subsidiaries which arises out of or under any collective
bargaining agreement, (b) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or threatened in writing against Parent or
its Subsidiaries, (c) to the knowledge of Borrowers, after due inquiry, no union
representation question existing with respect to the employees of Parent or its
Subsidiaries and no union organizing activity taking place with respect to any
of the employees of Parent or its Subsidiaries, or (d) any liability or
obligation incurred by Parent or any of its Subsidiaries under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied.  The hours worked and payments made to employees of
Parent or its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.  All material payments due from
Parent or its Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Parent, except where the failure to do so could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.

 

4.25                                          DIP ABL Loan Documents.  Borrowers
have delivered or made available to the Lenders true and correct copies of the
DIP ABL Loan Documents. The transactions contemplated by the DIP ABL Loan
Documents will be, contemporaneously with the Closing Date, consummated in
accordance with their respective terms and all of the representations and
warranties of Parent or its Subsidiaries in the DIP ABL Loan Documents are true
and correct in all material respects as of the Closing Date or, to the extent
that any such representation or warranty relates solely to an earlier date, as
of such earlier date.

 

4.26                                          Use of Proceeds. Borrowers have at
all times used the proceeds of the Loans and all other cash on hand in
accordance with Section 6.13.

 

4.27                                          Locations of Inventory and
Equipment.  The Inventory and Equipment (other than (x) vehicles, Inventory and
Equipment out for repair or in-transit, (y) Inventory and Equipment owned by
Persons other than Loan Parties or having an aggregate book value of less than
$25,000 and (z) Inventory consigned pursuant to the DCAM Consignment described
in clause (b) of the definition of Permitted Disposition) of the Loan Parties
and their Subsidiaries

 

26

--------------------------------------------------------------------------------


 

are not stored with a bailee, warehouseman, or similar party and are located
only at, or in-transit between or to, the locations identified on Schedule
4.6(e).

 

4.28                                          Inventory Records.  Each Loan
Party keeps correct and accurate records itemizing and describing the type,
quality, and quantity of its and its Subsidiaries’ Inventory and the book value
thereof.

 

4.29                                          Common Enterprise.  The Loan
Parties make up a related organization of various entities constituting a single
economic and business enterprise so that the Loan Parties share an identity of
interests such that any benefit received by any one of them benefits the
others.  The Loan Parties render services to or for the benefit of certain of
the other Loan Parties and purchase or sell and supply goods to or from or for
the benefit of certain of the others.  Certain of the Loan Parties have the same
chief executive office, certain common officers and directors and generally do
not provide consolidating financial statements to creditors.  The successful
operation and condition of each of the Loan Parties is dependent on the
continued successful performance of the functions of the group of the Loan
Parties as a whole and the successful operation of each of the Loan Parties is
dependent on the successful performance and operation of each other Loan Party. 
Each Loan Party expects to derive benefit (and its board of directors or other
governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (i) successful operations of each of the
other Loan Parties and (ii) the credit extended by the Lenders to the Borrowers
hereunder, both in their separate capacities and as members of the group of
companies.  Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party (and the entering into of joint and several obligations and the
giving of any guarantee or Lien to Agent for the benefit of the Secured Parties
in connection therewith) is within its purpose, in furtherance of its direct
and/or indirect business interests, will be of direct and/or indirect benefit to
such Loan Party, and is in its best interest.

 

4.30                                          Orders.  Each of the First Interim
DIP Order and, upon entry of the Initial Recognition Order, the Initial
Recognition Order (with respect to the period prior to the entry of the Second
Interim DIP Order), or the Second Interim DIP Order (with respect to the period
prior to the entry of the Final DIP Order and Final DIP Recognition Order and
following the entry of the Second Interim DIP Order) or the Final DIP Order and
Final DIP Recognition Order (from after the date the Final DIP Order and Final
DIP Recognition Order, as applicable, are entered) are in full force and effect
and have not been vacated, reversed or rescinded or, without the prior written
consent of the Required Lenders, in its sole discretion, amended or modified and
no appeal or leave to appeal of such order has been timely filed or, if timely
filed, no stay pending such appeal or leave to appeal is currently effective.

 

4.31                                          [Reserved].

 

4.32                                          Insurance.  The Loan Parties keep
their respective properties adequately insured and maintains (a) insurance to
such extent and against such risks, including fire, as is customary with
companies in the same or similar businesses, (b) workmen’s compensation
insurance in the amount required by applicable law, (c) public liability

 

27

--------------------------------------------------------------------------------


 

insurance, which shall include product liability insurance, in the amount
customary with companies in the same or similar business against claims for
personal injury or death on properties owned, occupied or controlled by it, and
(d) such other insurance as may be required by law (including, without
limitation, against larceny, embezzlement or other criminal misappropriation). 
Schedule 4.32 sets forth a list of all insurance maintained by the Loan Parties
on the Closing Date.

 

4.33                                          [Reserved].

 

4.34                                          Tax Status.  No notice under
Section 36 of the Tax Collection Act (Invorderingswet 1990) has been given by
any Dutch Loan Party.

 

4.35                                          Bankruptcy Matters.

 

(a)                                 The Chapter 11 Cases were commenced on the
Petition Date and the CCAA Recognition Proceedings were or will be commenced
upon entry of the Initial Recognition Order, respectively, in accordance with
applicable law and proper notice thereof under the circumstances, and proper
notice of (x) the motion or application (as applicable) seeking approval of the
Loan Documents and entry of the Orders, as applicable and (y) the hearings for
the approval of the First Interim DIP Order have been held by the Bankruptcy
Court.

 

(b)                                 After the entry of the Orders, as
applicable, and pursuant to and to the extent permitted in the Orders, as
applicable, the Obligations will (i) constitute allowed superpriority
administrative expense claims in the Chapter 11 Cases having priority over all
administrative expense claims and unsecured claims against the Borrowers and
other Loan Parties now existing or hereafter arising, of any kind whatsoever,
including, without limitation, all administrative expense claims of the kind
specified in sections 326, 330, 331, 503(b), 506(c) (upon entry of the Final DIP
Order), 507(a), 507(b), 726, or any other provision of the Bankruptcy Code or
otherwise, as provided under section 364(c)(l) of the Bankruptcy Code, subject,
in all respects, to the Carve-Out and, to the extent contemplated by the Orders,
as applicable, and the DIP Intercreditor Agreement, the Obligations (as defined
in the DIP ABL Credit Agreement) under the DIP ABL Credit Agreement; and
(ii) constitute a first-ranking charge in the Canadian Proceedings against all
property of all Loan Parties in Canada now existing or hereafter arising, of any
kind or nature whatsoever.

 

(c)                                  After the entry of the Orders, as
applicable, and pursuant to and to the extent provided in the Orders, as
applicable, the Obligations will be secured by a valid and perfected first
priority Lien on all of the Debtors’ pre-Petition Date and post-Petition Date
assets, subject, in all respects, to the Carve-Out and to Liens in favor of the
DIP ABL Agent, to the extent contemplated by the Orders, as applicable, the
Permitted Prior Liens, and the DIP Intercreditor Agreement.

 

(d)                                 After the entry of each Order, such Order is
in full force and effect, is not subject to appeal, leave to appeal or
reconsideration process (as applicable) and has not been reversed, stayed,
modified or amended in any manner without the Lenders’ consent.

 

(e)                                  Each Approved Budget and all projected
consolidated balance sheets, income statements and cash flow statements of
Parent and its Subsidiaries delivered to the Agent

 

28

--------------------------------------------------------------------------------


 

and the Lenders were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed in good faith by Parent to be
fair in light of the conditions existing at the time of delivery of such report
or projection (it being understood that any projections or estimates made in the
items described in this subsection (e) are not to be viewed as facts and are
subject to significant uncertainties and contingencies, that no assurance can be
given that any such projections or estimates will be realized, that actual
results may differ from projected results and such differences may be material).

 

5.                                      AFFIRMATIVE COVENANTS.

 

Each Loan Party covenants and agrees that, until payment in full of the
Obligations, the Loan Parties shall and shall cause each of their Subsidiaries
to comply with each of the following:

 

5.1                                                Financial Statements,
Reports, Certificates.

 

(a)                                 Deliver to Agent, with copies to each
Lender, each of the financial statements, reports, and other items set forth on
Schedule 5.1 no later than the times specified therein. Parent agrees that it
shall (i) not change its fiscal year and (ii) maintain a system of accounting
that enables Parent to produce financial statements in accordance with GAAP.

 

(b)                                 Not later than 1:00 p.m. on the last
Business Day of each calendar week, the Borrowers shall deliver to Agent and
each Lender a report (each, a “Weekly Report”) setting forth the actual cash
flows for the immediately preceding calendar week with respect to each line item
in the Approved Budget; provided, that each Weekly Report delivered during the
week after a Test Date shall also set forth such cash flows for the Test Period
most recently ended, together with the percentage, if any, by which such actual
cash flows for each line item exceeded or were less than the cash flows set
forth in the Approved Budget for such Test Period.

 

(c)                                  As soon as available and in any event not
later than the last Business Day of each calendar week, an update to the
Approved Budget then in effect, in form and substance satisfactory to the
Required Lenders, for the subsequent 13-week period following such Business Day
(it being understood that such update to the Approved Budget then in effect
shall contain no differences to the subsequent 12-week period from the Approved
Budget then in effect); provided, however, that commencing with the last
Business Day of the fourth full calendar week after the Closing Date and on
every the last Business Day of the fourth calendar week thereafter, the Borrower
may provide an update to the Approved Budget then in effect which reforecasts
the subsequent 13-week period), which proposed updated reforecasted budget (once
approved by the Required Lenders) shall be deemed the Approved Budget then in
effect; provided, that no approval of the Required Lenders shall be required
with respect to any proposed update to the Approved Budget to the extent the
previously approved line items therein remain unchanged for the same period set
forth in the Approved Budget then in effect.

 

5.2                                                Collateral Reporting. 
Provide Agent (and if so requested by Agent or the Required Lenders, with copies
for each Lender) with each of the reports set forth on Schedule 5.2 at the times
specified therein.

 

5.3                                                Existence.  Except as
otherwise permitted under Section 6.3 or Section 6.4, at all times maintain and
preserve in full force and effect (a) its existence, (b) all rights

 

29

--------------------------------------------------------------------------------


 

and franchises, licenses and permits related to any Intellectual Property that
are necessary or otherwise material to the conduct of its business as currently
conducted, unless otherwise consented to by the Required Lenders, and (c) all
other rights and franchises, licenses and permits that are necessary or
otherwise material to the conduct of the business of Parent and its
Subsidiaries; provided, however, that no Loan Party or any of its Subsidiaries
shall be required to preserve any such right or franchise, licenses or permits
under clause (c) if such Person’s board of directors (or similar governing body)
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of such Person.

 

5.4                                                Maintenance of Properties. 
Maintain and preserve all of its assets that are necessary or useful in the
proper conduct of its business in good working order and condition, except for
ordinary wear, tear, and casualty and Permitted Dispositions.

 

5.5                                                Taxes.  Cause all Taxes
imposed, levied, or assessed against any Loan Party or its Subsidiaries, or any
of their respective assets or in respect of any of its income, businesses, or
franchises to be paid in full when due (taking into account any valid and
effective extension for payment thereof), except (a)  to the extent that the
validity of such Tax shall be the subject of a Permitted Protest, (b) delinquent
Taxes outstanding in an aggregate amount not to exceed $100,000 at any one time
or (c) to the extent such payment is stayed by the Chapter 11 Cases or CCAA
Recognition Proceedings, as applicable.

 

5.6                                                Insurance.  Each Loan Party
shall, at such Loan Party’s expense, (a) maintain insurance respecting each Loan
Party’s assets wherever located, covering liabilities, losses or damages as are
customarily are insured against by other Persons engaged in same or similar
businesses and similarly situated and located. All such policies of insurance
shall be with financially sound and reputable insurance companies reasonably
acceptable to the Required Lenders (it being agreed that, as of the Closing
Date, the insurance companies identified on Schedule 4.32 are acceptable to the
Required Lenders) and in such amounts as is carried generally in accordance with
sound business practice by companies in similar businesses similarly situated
and located and, in any event, in amount, adequacy, and scope reasonably
satisfactory to the Required Lenders (it being agreed that the amount, adequacy,
and scope of the policies of insurance of the Loan Parties in effect as of the
Closing Date are acceptable to the Required Lenders and it being further agreed
and understood that with respect to insurance in respect of director and officer
liability, the amount, adequacy and scope of the policies of such insurance
shall be determined in the sole discretion of Parent). All property insurance
policies covering the Collateral are to be made payable to Agent for the benefit
of Agent and the Lenders, as their interests may appear, in case of loss,
pursuant to a standard loss payable endorsement with a standard noncontributory
“lender” or “secured party” clause and are to contain such other provisions as
Agent or the Required Lenders may reasonably require to fully protect the
Lenders’ interest in the Collateral and to any payments to be made under such
policies (and any payments received by Agent shall be applied by Agent or
otherwise returned to Borrowers in accordance with the provisions set forth in
this Agreement). All certificates of property and general liability insurance
are to be delivered to Agent, with the loss payable (but only in respect of
Collateral) and additional insured endorsements (other than directors and
officers policies and workers compensation) in favor of Agent and shall provide
for not less than 30 days (10 days in the case of non-payment) prior written
notice to Agent of the exercise of any right of cancellation. If any

 

30

--------------------------------------------------------------------------------


 

Loan Party fails to maintain such insurance, Agent (upon the direction of the
Required Lenders) shall arrange for such insurance, but at such Loan Party’s
expense and without any responsibility on Agent’s part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. Borrowers shall give Agent prompt notice
of any loss exceeding $50,000 covered by any Loan Party’s casualty or business
interruption insurance. Upon the occurrence and during the continuance of an
Event of Default, Agent (upon the direction of the Required Lenders) shall have
the sole right to file claims under any property and general liability insurance
policies (and not under business interruption policies) in respect of the
Collateral (other than any ABL Priority Collateral), to receive, receipt and
give acquittance for any payments that may be payable thereunder, and to execute
any and all endorsements, receipts, releases, assignments, reassignments or
other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies. The Loan Parties
shall give prior written notice to the Required Lenders prior to any change
(outside of the ordinary course consistent with past practice) to any insurance
policy listed on Schedule 4.32 related to executive risk or directors and
officers insurance (including any change to coverage, amount insured or
deductible).

 

5.7                                                Inspection.  Permit Agent and
the Lenders and each of their duly authorized representatives or agents to visit
any of its properties and inspect any of its assets or books and records, to
conduct appraisals and valuations, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
(during normal business hours) and intervals as Agent (upon the direction of the
Required Lenders) shall designate and, so long as no Default or Event of Default
exists and is continuing, with reasonable prior notice to Administrative
Borrower all at such times and intervals as Agent (upon the direction of the
Required Lenders) shall request, all at Borrower’s expense; provided, that, as
to such examinations and appraisals of Intellectual Property of the Loan
Parties, unless an Event of Default exists or has occurred and is continuing, no
more than one (1) examination and one (1) appraisal of Intellectual Property in
any 12 month period (commencing as of the Closing Date) shall be at the expense
of Borrowers.

 

5.8                                                Compliance with Laws.  Except
as set forth on Schedule 4.11, comply with the requirements of all applicable
material laws, rules, regulations, and orders of any Governmental Authority in
all material respects.

 

5.9                                                Environmental.

 

(a)                                 To the extent applicable, comply with all
requirements pursuant to and within the timeframes set forth in Connecticut’s
Transfer Act (Conn. Gen. Stat. §22a-134, et seq.) as a result of any prior
transactions and the Closing Date Transactions, including but not limited to
retaining a Licensed Environmental Professional and completing all required
filings, authorizations, approvals, notifications, site investigations, and
remediation.  The Loan Parties shall provide Agent with copies of all material
documents filed with, and material responses from, the Connecticut Department of
Environmental Protection, with respect to Connecticut’s Transfer Act.

 

31

--------------------------------------------------------------------------------


 

(b)                                 Keep any property either owned or operated
by any Loan Party free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens.

 

(c)                                  Comply, and use reasonable efforts to cause
all tenants and other Persons who may come upon any property owned, leased or
operated by a Loan Party to comply, with all Environmental Laws in all material
respects and provide to Agent documentation of such compliance which Agent
reasonably requests.

 

(d)                                 Maintain and comply in all material respects
with all Environmental Permits required under applicable Environmental Laws.

 

(e)                                  Take all commercially reasonable steps to
prevent any Release of Hazardous Materials in violation of Environmental Law at,
on or migrating from the any property owned, leased or operated by the Loan
Parties.

 

(f)                                   Undertake or cause to be undertaken any
and all Remedial Actions in response to any Environmental Claim, Release of
Hazardous Materials in violation of Environmental Law or violation of
Environmental Law, to the extent required by Environmental Law or any
Governmental Authority and to repair or remedy any environmental condition or
impairment to the Real Property consistent with its current use and, upon
request of Agent or the Required Lenders, provide Agent with copies of all data,
information and reports generated in connection therewith as Agent or the
Required Lenders may request.

 

(g)                                  Promptly, but in any event within 5
Business Days of its receipt thereof, (i) provide Agent with written notice of
any of the following:  (A) any Release of which any Loan Party has knowledge of
a Hazardous Material in any reportable quantity from or onto property owned or
operated by any Loan Party; (B) written notice that an Environmental Lien has
been filed against any of the real or personal property of any Loan Party,
(C) commencement of any Environmental Action or written notice that an
Environmental Action will be filed against any Loan Party that such Loan Party
reasonably estimates liability in excess of $50,000; (D) material violation of
Environmental Laws in, at, on, under or from any part of the Real Property or
any improvements constructed thereon; and (E) discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Real Property
that could reasonably be expected to cause such Real Property or any part
thereof to be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws; and (ii) provide
such other documents and information as reasonably requested by Agent in
relation to any matter pursuant to this Section 5.9(g);

 

(h)                                 At the request of the Required Lenders or
Agent (at the direction of the Required Lenders) upon the Required Lenders’ sole
determination that a Release of Hazardous Materials in excess of a reportable
quantity or a violation of Environmental Law may have occurred at, onto or from
the Real Property, or upon an Event of Default, the Loan Parties shall provide
to Agent and the Lenders, within thirty (30) calendar days after such request,
at the sole expense of the Loan Parties, a Phase I Report for any of the Real
Property prepared by an environmental consulting firm acceptable to the Required
Lenders and, if recommended by the Phase I Report, a Phase II environmental site
assessment report .  Without limiting the

 

32

--------------------------------------------------------------------------------


 

generality of the foregoing, if the Required Lenders determine at any time that
a risk exists that any requested Phase I Report and Phase II report will not be
provided within the time referred to above, Agent and/or the Required Lenders
may retain an environmental consulting firm to prepare such reports at the sole
expense of the Loan Parties, and the Loan Parties shall provide reasonable
access to Agent and/or the Required Lenders, such firm and any agents or
representatives to their respective properties to undertake such Phase I or
Phase II environmental site assessment.

 

5.10                                          Bank of America
Accounts5.11                 . With respect to any and all deposit or other
accounts maintained with Bank of America, N.A. (the “Bank of America Accounts”),
cause there to be at all times a standing instruction and direction requiring
Bank of America, N.A. to transfer all amounts and funds deposited in the Bank of
America Accounts on a daily basis to a deposit account subject to a Control
Agreement, in each case, in a manner reasonably satisfactory to the Required
Lenders.

 

5.11                                          [Reserved].

 

5.12                                          Further Assurances.  At any time
upon the reasonable request of the Required Lenders execute and/or deliver to
Agent and the Required Lenders any and all financing statements, fixture
filings, security agreements, pledges, assignments, endorsements of certificates
of title, mortgages, deeds of trust, opinions of counsel and all other documents
(the “Additional Documents”) that are required by applicable law, or that Agent
or the Required Lenders may reasonably request, in form and substance reasonably
satisfactory to Agent and the Required Lenders, (i) to create, perfect, and
maintain Agent’s Liens in all of the assets of Parent and its Subsidiaries
(whether now owned or hereafter arising or acquired, tangible or intangible,
real or personal), (ii) to create and perfect Liens in favor of Agent in any
Real Property acquired by Parent or its Subsidiaries after the Closing Date,
(iii) in order to fully consummate all of the transactions contemplated hereby
and under the other Loan Documents and (iv) to create and perfect Liens in favor
of Agent in the Equity Interests of Parent owned by CDH II; provided, that, no
other pledge shall be required if the costs to the Loan Parties of providing
such documents are unreasonably excessive (as determined by the Required Lenders
in consultation with Borrowers) in relation to the benefits of Agent and the
Lenders of the benefits afforded thereby.  To the maximum extent permitted by
applicable law, if any Loan Party refuses or fails to execute or deliver any
reasonably requested Additional Documents within a reasonable period of time
following the request to do so, such Loan Party hereby authorizes Agent to
execute any such Additional Documents in the applicable Loan Party’s name, as
applicable, and authorizes Agent to file such executed Additional Documents in
any appropriate filing office.  In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Agent or the Required
Lenders may reasonably request from time to time (a) in connection with any
merger, amalgamation, consolidation, or reorganization permitted under
Section 6.3, delivery to Agent of the agreements and documentation set forth in
Section 5.11 above, or (b) to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of the Loan
Parties (subject to exceptions and limitations contained in the Loan Documents).

 

33

--------------------------------------------------------------------------------


 

5.13                                          Lender Meetings.  On a weekly
basis (or less frequently as the Required Lenders shall agree), hold a meeting
(at a mutually agreeable location and time or, at the option of the Required
Lenders, by conference call) with all Lenders (and any financial advisor
retained by the Agent or any Lender) who choose to attend such meeting at which
meeting shall be reviewed, among other things, the financial results of Parent
and the financial condition of Parent and its Subsidiaries and actual results
versus projections in the Approved Budget; provided, however, that following the
occurrence of a Default or an Event of Default, such meetings shall be held as
often as the Required Lenders shall request.

 

5.14                                          Material Contracts.  Upon Agent’s
request provide Agent with copies of each (a) Material Contract entered into
since February 9, 2015, and (b) each material amendment or modification of any
Material Contract entered into since February 9, 2015.

 

5.15                                          Locations of Inventory and
Equipment.  Keep each Loan Parties’ Inventory and Equipment (other than
(x) vehicles, Inventory and Equipment out for repair or in-transit,
(y) Inventory and Equipment owned by Persons other than Loan Parties or having
an aggregate book value of less than $10,000 and (z) Inventory consigned
pursuant to the DCAM Consignment described in clause (b) of the definition of
Permitted Dispositions) only at the locations identified on Schedule 4.6(b) or
Schedule 4.6(e); provided, that, any Borrower may amend Schedule 4.6(e) or
Schedule 4.6(e) so long as such amendment occurs by written notice to Agent not
less than 10 days after the date on which such Inventory or Equipment is moved
to such new location.

 

5.16                                          Compliance with ERISA and the
IRC.  In addition to and without limiting the generality of Section 5.8,
(a) comply in all material respects with applicable provisions of ERISA and the
IRC with respect to all Employee Benefit Plans, (b) except in connection with a
Bargaining Unit Defined Benefit Plan Calculation Error to the extent it does not
result in a Bargaining Unit Defined Benefit Plan Calculation Error Event,
without the prior written consent of the Required Lenders, not take any action
or fail to take action the result of which could reasonably be expected to
result in a Loan Party or ERISA Affiliate incurring a material liability to the
PBGC or to a Multiemployer Plan (other than to pay contributions or premiums
payable in the ordinary course), (c) not participate in any prohibited
transaction that could reasonably be expected to result in a material civil
penalty, excise tax, fiduciary liability or correction obligation under ERISA or
the IRC, and (d) furnish to Agent upon the Required Lenders’ written request
such additional information about any Employee Benefit Plan for which any Loan
Party or ERISA Affiliate could reasonably expect to incur any material
liability. With respect to each Pension Plan (other than a Multiemployer Plan)
except as could not reasonably be expected to result in material liability to
the Loan Parties and except in connection with a Bargaining Unit Defined Benefit
Plan Calculation Error to the extent it does not result in a Bargaining Unit
Defined Benefit Plan Calculation Error Event, the Loan Parties and the ERISA
Affiliates shall (i) satisfy in full and in a timely manner, without incurring
any late payment or underpayment charge or penalty and without giving rise to
any Lien, all of the contribution and funding requirements of the IRC and of
ERISA, and (ii) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any late payment or underpayment charge or penalty, all
premiums required pursuant to ERISA. In addition to and without limiting the
foregoing

 

34

--------------------------------------------------------------------------------


 

take all actions required under Schedule 5.16 in the manner and on the time
frames set forth therein.

 

5.17                                          Canadian Employee Benefits.

 

(a)                                 Cause the Canadian Pension Plans to be duly
registered under the Income Tax Act (Canada) and any other applicable laws which
require registration and cause such Canadian Pension Plans to be administered in
accordance with the Income Tax Act (Canada) and such other applicable law and
maintain such registered status.

 

(b)                                 To the extent authorized by the Chapter 11
Cases or the CCAA Recognition Proceedings, cause each Loan Party and its
Subsidiaries to perform its obligations (including fiduciary, funding,
investment and administration obligations) required to be performed in
connection with the Canadian Pension Plans and cause the funding agreements
therefor to be performed on a timely basis.

 

(c)                                  Cause all contributions or premiums
required to be made or paid by the Loan Parties and their Subsidiaries to the
Canadian Pension Plans to be made or paid on a timely basis in accordance with
the terms of such plans and all applicable laws.

 

5.18                                          Chief Restructuring Officer. 
Maintain at all times (other than as a result of not being approved by the
Bankruptcy Court), a chief restructuring officer acceptable to the Required
Lenders (it being understood that Keith Maib of Mackinac Partners is acceptable
to Required Lenders) with responsibilities reasonably satisfactory to the
Required Lenders.

 

5.19                                          [Reserved].

 

5.20                                           Unrestricted Cash Certificate. 
At any time during the period from and including the Closing Date to and
including the Maturity Date, deliver on the last Business Day of each calendar
week a certificate, in form reasonably satisfactory to the Required Lenders
(with supporting information in reasonable detail (as determined by the Required
Lenders) attached thereto) certifying compliance, and the calculations
demonstrating compliance, with Section 7(c), as applicable, as of the last
Business Day of the immediately preceding calendar week.

 

5.21                                          Cash Management Order.  Keep the
Cash Management Order in effect at all times on and after the Closing Date and
such orders of the Canadian Court recognizing the Cash Management Order, in
effect at all times following their entry.

 

5.22                                          Milestones.  Comply with the
milestones set forth on Schedule 5.22:

 

5.23                                          Post-Closing Obligations.  On or
before the date that is thirty (30) days after the Closing Date (or such later
date as permitted by the Required Lenders), the Loan Parties shall satisfy each
of the following post-closing covenants to the satisfaction of the Required
Lenders, subject to waiver in accordance with Section 10.5:

 

35

--------------------------------------------------------------------------------


 

(a)                                 Control Agreements. The Borrowers and the
other Loan Parties shall cause to be executed and delivered to the Agent and the
Lenders executed copy of the Control Agreements, in form and substance to the
Required Lenders, with respect to such accounts as reasonably determined by the
Required Lenders.

 

6.                                      NEGATIVE COVENANTS.

 

Each Loan Party covenants and agrees that, until payment in full of the
Obligations, the Loan Parties will not and will not permit any of their
Subsidiaries to do any of the following:

 

6.1                                                Indebtedness.  Create, incur,
assume, suffer to exist, guarantee, or otherwise become or remain, directly or
indirectly, liable with respect to any Indebtedness, except for Permitted
Indebtedness.

 

6.2                                                Liens.  Create, incur,
assume, or suffer to exist, directly or indirectly, any Lien on or with respect
to any of its assets, of any kind, whether now owned or hereafter acquired, or
any income or profits therefrom, except for Permitted Liens.

 

6.3                                                Restrictions on Fundamental
Changes.

 

(a)                                 Enter into any merger, amalgamation,
consolidation, reorganization, or recapitalization, or reclassify its Equity
Interests except for mergers, consolidations and amalgamations (i) between US
Loan Parties, (ii) between Canadian Loan Parties, (iii) between Dutch Loan
Parties, provided that, a Borrower is the surviving entity of such merger,
amalgamation or consolidation and (iv) between Subsidiaries of Parent which are
not Loan Parties.

 

(b)                                 Liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution).

 

(c)                                  Suspend or terminate all or a substantial
portion of its or their business.

 

(d)                                 Notwithstanding the foregoing, Section 6.5
or any other provision of the Loan Documents to the contrary, Parent shall not
change its legal form to a C corporation or otherwise change its classification
to that of a corporation for federal income tax purposes (such changes, a
“Conversion”).

 

6.4                                                Disposal of Assets.  Convey,
sell, lease, license, assign, transfer, or otherwise dispose of (or enter into
an agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any assets or Equity Interests of Parent or its Subsidiaries, except
for Permitted Dispositions.

 

6.5                                                Change Name.  Change the
name, organizational identification number, jurisdiction of organization or
organizational identity of any Loan Party; provided, that, any Loan Party may
change its name so long as such Loan Party gives 30 days prior written notice to
Agent of such change.

 

36

--------------------------------------------------------------------------------


 

6.6                                                Nature of Business.  Make any
change in the nature of its or their business as presently conducted on the
Closing Date or acquire any properties or assets that are not reasonably related
to the conduct of such business activities.

 

6.7                                                Certain Payments of Debt and
Amendments.

 

(a)                                 Make any payment, prepayment, redemption,
retirement, defeasance, purchase or sinking fund payment or other acquisition
for value of any of its Indebtedness or make any payment, prepayment,
redemption, defeasance, sinking fund payment or repurchase of any Indebtedness
as a result of any asset sale, change of control issuance and sale of debt and
equity securities or similar event, or giving notice of any notice with respect
to any of the foregoing, other than the Indebtedness hereunder, under the other
Loan Documents, or under the DIP ABL Loan Documents (including, without
limitation, by way of depositing money or securities with the trustee therefor
before the date required for the purpose of paying any portion of such
Indebtedness when due), or otherwise set aside or deposit or invest any sums for
such purpose, except that:

 

(i)                               [Reserved].

 

(ii)                            Loan Parties may make regularly scheduled
payments of interest in respect of Indebtedness permitted under clauses (w),
(x), and (y) of the definition of “Permitted Indebtedness” as and when due in
respect of such Indebtedness in accordance with the terms of the Prepetition
Term Loan Documents, the DIP ABL Loan Documents and the Prepetition ABL Loan
Documents in effect as of the Closing Date;

 

(iii)                         [Reserved].

 

(iv)                        [Reserved].

 

(v)                           [Reserved].

 

(vi)                        [Reserved].

 

(vii)                     [Reserved].;

 

(b)                                 Borrowers shall not, and shall not permit
any of their Subsidiaries, directly or indirectly, to amend, modify, or change
(or permit the amendment, modification or other change in any manner of) any of
the terms or provisions of:

 

(i)                               (x) any agreements, documents or instruments
in respect of any subordinated indebtedness and (y) Indebtedness permitted
pursuant to clause (w);

 

(ii)                            the certificate of incorporation, memorandum and
articles of association, certificate of formation, limited liability agreement,
limited partnership agreement or other organizational documents of any Loan
Party;

 

37

--------------------------------------------------------------------------------


 

(iii)                         the Prepetition Term Loan Documents, the DIP ABL
Loan Documents and the Prepetition ABL Loan Documents, except in accordance with
the terms of the DIP Intercreditor Agreement;

 

(iv)                        the Management Agreement, the Consulting Agreement
or any other agreement listed on Schedule 6.12(d) except with the prior written
consent of the Required Lenders.

 

6.8                                                Change of Control.  Cause,
permit, or suffer, directly or indirectly, any Change of Control.

 

6.9                                                Restricted Payments.  Declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

 

(a)                                 Parent and each Subsidiary may declare and
make dividend payments or other distributions payable in the Equity Interests of
such Person (other than Disqualified Equity Interests);

 

(b)                                 [reserved];

 

(c)                                  [reserved];

 

(d)                                 [reserved];

 

(e)                                  [reserved];

 

(f)                                   [reserved].

 

(g)                                  to the extent New Holdco, directly or
indirectly through its ownership of CDH II, owns a majority of the Equity
Interests in Parent, Parent may make distributions to New Holdco and/or CDH II,
as applicable, to fund any accounting or tax-related expenses and corporate
maintenance expenses (such as filing fees) incurred in the ordinary course of
business; provided, that, (x) it is understood and agreed by the Loan Parties
that such distributions shall in no event be permitted hereunder or made if such
expenses are with respect to tax planning, New Holdco Expenses, sales taxes or
income taxes and (y) the aggregate amount of any such expenses shall not exceed
$25,000 for the period commencing on the Closing Date through the Maturity Date;

 

(h)                                 Parent may make distributions to fund
(i) ordinary course reimbursement of reasonable and customary out of pocket
expenses paid to non-insiders and (ii) indemnities provided on behalf of the
directors of New Holdco and CDH II in an amount not to exceed $50,000; and

 

(i)                                     any Subsidiary of Parent may pay
dividends or other distributions to a Loan Party (including, without limitation,
distributions to a Loan Party upon the reduction of capital (by whatsoever name
called, including paid in capital, paid up capital or stated capital) of such
Subsidiary).

 

38

--------------------------------------------------------------------------------


 

6.10                                          Accounting Methods.  Modify or
change its fiscal year or its method of accounting (other than as may be
required to conform to GAAP or as permitted under Section 1.2).

 

6.11                                          Investments.  Directly or
indirectly, make or acquire any Investment or incur any liabilities (including
contingent obligations) for or in connection with any Investment, except for
Permitted Investments.

 

6.12                                          Transactions with Affiliates. 
Directly or indirectly, enter into or permit to exist any transaction or
agreement with any Affiliate (including without limitation; any transaction to
purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, director or other Affiliates of Parent or any of its
Subsidiaries), except for:

 

(a)                                 any employment or compensation arrangement
or agreement, employee benefit plan or arrangement, officer or director
indemnification agreement or any similar arrangement or other compensation
arrangement entered into by Parent or any of its Subsidiaries in the ordinary
course of business and payments, issuance of securities or awards pursuant
thereto, and including the grant of stock options, restricted stock, stock
appreciation rights, phantom stock awards or similar rights to employees and
directors in each case approved by the Board of Directors of such Parent or such
Subsidiary, provided, that, such transactions are not otherwise prohibited by
this Agreement;

 

(b)                                 transactions exclusively between the Loan
Parties, provided, that, such transactions are not otherwise prohibited by this
Agreement;

 

(c)                                  transactions permitted under Section 6.3,
or 6.9 hereof;

 

(d)                                 any agreement as in effect as of the Closing
Date and listed on Schedule 6.12(d), as each such agreement may be amended,
modified, supplemented, extended or renewed from time to time with the prior
written consent of the Required Lenders;

 

(e)                                  the reimbursement by Parent of Sciens
Management LLC and Sciens Institutional Services LLC of reasonable and customary
out-of-pocket expenses of Sciens Management LLC and Sciens Institutional
Services LLC incurred in the ordinary course of business in connection with the
businesses of Parent and its Subsidiaries, solely to the extent required by
terms of the Management Agreement and the Consulting Agreement, in an aggregate
amount not to exceed $75,000 in the aggregate in any fiscal year of Parent;
provided, that, as of the date of any such payment and after giving effect
thereto, no Default or Event of Default, in each case, pursuant to Section 8.1,
shall exist or have occurred and be continuing provided, further, that for the
fiscal year 2015 of Parent, any such payments under this clause shall have been
for expenses incurred following the Closing Date and shall not exceed $30,000 in
the aggregate.

 

(f)                                   the payment of reasonable and customary
(i) fees and reasonable out of pocket expenses paid to non-insider directors and
(ii) indemnities provided on behalf of, the directors of Parent or any
Subsidiary; provided, that no more than $50,000 of the proceeds of the Term
Loans may be used for such indemnities; and

 

39

--------------------------------------------------------------------------------


 

(g)                                  transactions with customers, clients,
suppliers, joint venture partners (other than joint ventures with Sponsor or any
of its Affiliates), or purchasers of, or sellers of goods or services to, a Loan
Party, in each case, that are Affiliates of the Loan Parties; provided, that
(i) any such transaction is made in the ordinary course of business of the Loan
Parties and is in compliance with the terms of this Agreement and (ii) any such
transaction is on terms that are no less favorable to Parent or the relevant
Subsidiary than those that could have been obtained at the time of such
transactions in a comparable transaction by Parent or such Subsidiary with an
unrelated person.

 

Notwithstanding anything to the contrary in this Agreement, other than as
expressly permitted under Section 6.22, no payments may be made (or deemed to be
made) by the Loan Parties to Sponsor or its Affiliates (other than Parent and
its Subsidiaries) except in the Loan Parties’ ordinary course of business
consistent with past practice.

 

6.13                                          Use of Proceeds.  Except as
otherwise provided herein or approved by Required Lenders, use any cash or the
proceeds of any Loans in a manner or for a purpose inconsistent with this
Agreement, the Orders and the Approved Budget (subject to the Permitted
Variances); provided, that no cash or the proceeds of any Loans may be used by
the Loan Parties in connection with: (i) the payment of any principal of the
Prepetition ABL Loan Debt or Prepetition Term Loan Debt, and (ii) investigating
(including discovery proceedings), initiating, asserting, joining, commencing,
supporting or prosecuting any claims, causes of action, adversary proceedings or
other litigation against the Lenders, the Agent, the Prepetition Term Agent or
the Prepetition Term Lenders, and each of their respective officers, directors,
employees, agents, attorneys, affiliates, assigns, or successors, with respect
to any transaction, occurrence, omission, action or other matter (including
formal discovery proceedings in anticipation thereof), including, without
limitation; (1) any claims or causes of action arising under chapter 5 of the
Bankruptcy Code or under Canadian Insolvency Law; (2) any so-called “lender
liability” claims and causes of action; (3) any action with respect to the
validity, enforceability, priority and extent of the Prepetition Term Loan Debt,
the Prepetition ABL Loan Debt or the Term Loans; (4) any action seeking to
invalidate, set aside, avoid or subordinate, in whole or in part, the
Prepetition ABL Loan Debt, the Prepetition Term Loan Debt or the Term Loans; or
(5) any action seeking to modify any of the rights, remedies, priorities,
privileges, protections and benefits granted to any or all of the Secured
Parties hereunder or under the Loan Documents, or for any purpose that is
prohibited under the Bankruptcy Code, in each case, other than an aggregate
amount not to exceed $10,000 that may be used by, or to reimburse, the fees,
costs or expenses of, the Committee in connection with the investigation of the
prepetition claims of the holders of the Prepetition Term Loan Debt and the
Prepetition ABL Loan Debt; provided, that during the Remedies Notice Period,
nothing herein or in the Orders, as applicable, shall limit the ability of the
Loan Parties to seek to challenge an Event of Default.

 

6.14                                          Limitation on Issuance of Equity
Interests.  Except for the issuances or sales of Equity Interests by a Loan
Party to another Loan Party, issue or sell or enter into any agreement or
arrangement for the issuance or sale of any of its Equity Interests.

 

6.15                                          [Reserved].

 

40

--------------------------------------------------------------------------------


 

6.16                                          Specified Canadian Pension Plans. 
(i) Maintain, sponsor, administer, contribute to, participate in or assume or
incur any liability in respect of any Specified Canadian Pension Plan, or
(ii) acquire an interest in any Person if such Person sponsors, administers,
contributes to, participates in or has any liability in respect of, any
Specified Canadian Pension Plan, unless the obligation to pay any deficit under
any such Specified Canadian Pension Plan would not have priority under
applicable law over any Liens created by the Security Documents.

 

6.17                                          Sale Leaseback Transactions. 
Create, incur or suffer to exist, or permit any of its Subsidiaries to create,
incur or suffer to exist, any obligations as lessee for the payment of rent for
any real or personal property in connection with any sale and leaseback
transaction.

 

6.18                                          Limitations on Dividends and Other
Payment Restrictions Affecting Subsidiaries.  Create or otherwise cause, incur,
assume, suffer or permit to exist or become effective any consensual encumbrance
or restriction of any kind on the ability of any Subsidiary of any Loan Party
(a) to pay dividends or to make any other distribution on any shares of Equity
Interests of such Subsidiary owned by any Loan Party or any of its Subsidiaries,
(b) to pay or prepay or to subordinate any Indebtedness owed to any Loan Party
or any of its Subsidiaries, (c) to make loans or advances to any Loan Party or
any of its Subsidiaries or (d) to transfer any of its property or assets to any
Loan Party or any of its Subsidiaries, or permit any of its Subsidiaries to do
any of the foregoing; provided, however, that nothing in any of clauses
(a) through (d) of this Section 6.18 shall prohibit or restrict compliance with:

 

(a)                                 this Agreement and the other Loan Documents;

 

(b)                                 the DIP ABL Credit Agreement, the other DIP
ABL Loan Documents, the Prepetition Term Loan Agreement, the other Prepetition
Term Loan Documents, the Prepetition ABL Credit Agreement or the other
Prepetition ABL Loan Documents;

 

(c)                                  the Senior Note Indenture;

 

(d)                                 any applicable law, rule or regulation
(including, without limitation, applicable currency control laws and applicable
state corporate statutes restricting the payment of dividends in certain
circumstances);

 

(e)                                  in the case of clause (d), customary
restrictions on the subletting, assignment or transfer of any specified property
or asset set forth in a lease, license, asset sale agreement or similar contract
for the conveyance of such property or asset; or

 

(f)                                   in the case of clause (d), any agreement,
instrument or other document evidencing a Permitted Lien (or the Indebtedness
secured thereby) from restricting on customary terms the transfer of any
property or assets subject thereto.

 

6.19                                          Limitations on Negative Pledges. 
Enter into, incur or permit to exist, or permit any Subsidiary to enter into,
incur or permit to exist, directly or indirectly, any agreement, instrument,
deed, lease or other arrangement that prohibits, restricts or imposes

 

41

--------------------------------------------------------------------------------


 

any condition upon the ability of any Loan Party or any Subsidiary of any Loan
Party to create, incur or permit to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, or that requires the grant of
any security for an obligation if security is granted for another obligation,
except the following:  (a) this Agreement and the other Loan Documents, (b) the
DIP ABL Credit Agreement and the other DIP ABL Loan Documents, (c) the
Prepetition Term Loan Agreement and the other Prepetition Term Loan Documents,
(d) the Prepetition ABL Credit Agreement and the other Prepetition ABL Loan
Documents, (e) the Senior Note Indenture and any related security documents,
(f) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 6.1 of this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(g) any customary restrictions and conditions contained in agreements relating
to the sale or other disposition of assets or of a Subsidiary pending such sale
or other disposition; provided that such restrictions and conditions apply only
to the assets or Subsidiary to be sold or disposed of and such sale or
disposition is permitted hereunder and (h) customary provisions in leases
restricting the assignment or sublet thereof.  Notwithstanding the foregoing,
the limitations set forth in this Section 6.19 shall not be any more restrictive
than permitted pursuant to Sections 6.19 of the DIP ABL Credit Agreement.

 

6.20                                          Employee Benefits.

 

(a)                                 Terminate, or permit any ERISA Affiliate to
terminate, any Pension Plan in a manner, or take any other action with respect
to any Pension Plan, which could reasonably be expected to result in any
material liability of any Loan Party or ERISA Affiliate to the PBGC.

 

(b)                                 Fail to make, or permit any ERISA Affiliate
to fail to make, full payment when due of all amounts which, under the
provisions of any Pension Plan, agreement relating thereto or applicable Law,
any Loan Party or ERISA Affiliate is required to pay if such failure could
reasonably be expected to result in a Material Adverse Change.

 

(c)                                  Permit to occur, or allow any ERISA
Affiliate to permit to occur, any failure to satisfy the minimum funding
standards under section 302 of ERISA or section 412 of the Code, whether or not
waived, with respect to any Plan which exceeds $1,000,000 with respect to all
Pension Plans in the aggregate.

 

(d)                                 Except as could not reasonably be expected
to have a material liability, acquire, or permit any ERISA Affiliate to acquire,
an interest in any Person that causes such Person to become an ERISA Affiliate
with respect to a Loan Party or with respect to any ERISA Affiliate if such
Person sponsors, maintains or contributes to, or at any time in the six-year
period preceding such acquisition has sponsored, maintained, or contributed to,
(i) any Pension or (ii) any Multiemployer Plan.

 

(e)                                  Contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to, any Multiemployer Plan not set forth on Schedule
4.11.

 

42

--------------------------------------------------------------------------------


 

(f)                                   Amend, or permit any ERISA Affiliate to
amend, a Pension Plan resulting in a material increase in current liability such
that a Loan Party or ERISA Affiliate is required to provide security to such
Plan under the IRC.

 

6.21                                          [Reserved].

 

6.22                                          New Holdco Expenses.  After the
Closing Date, incur or pay any New Holdco Expenses.  At the request of the
Required Lenders from time to time, the Loan Parties shall provide a summary
list of New Holdco Expenses incurred by the Loan Parties after February 9, 2015.

 

6.23                                          Cash in Deposit Accounts.  Subject
to the satisfaction of the obligations set forth in Section 5.23(a), permit any
Cash to be held in any account other than a Deposit Account (or, to the extent
permitted under the Security Agreement, the Excluded Accounts (as defined in the
Security Agreement)) subject to a Control Agreement in favor of the Agent.

 

6.24                                          [Reserved].

 

6.25                                          Disclosure re Lenders.  At any
time during the period from and including the Closing Date to and including the
Maturity Date, issue or make any press release or other publication, make any
disclosure in any public filing, or disclose to any Person (other than any other
Loan Party or their Affiliates) any document, terms or agreement, in each case,
relating in any way to this Agreement or any other Loan Document, any amendment,
waiver or modification thereof, any Lender, any other actual or potential
transaction or agreement (relating to a restructuring of the Loan Parties or
otherwise) with any Lender (or any proposal thereof), or any discussions with
respect to any of the foregoing, in each case, except (x) with the prior written
consent of Required Lenders or (y) as required by applicable law.

 

6.26                                          Chapter 11 Cases and CCAA
Recognition Proceedings.

 

(a)                                 Other than the claims and Liens of the DIP
ABL Agent arising from the DIP ABL Credit Agreement and subject to the DIP
Intercreditor Agreement, and other than the adequate protection claims of
(i) the Prepetition ABL Agent arising from the Prepetition ABL Credit Agreement
and (ii) the Prepetition Term Agent arising from the Prepetition Term Loan
Agreement, in each case to the extent set forth in the Orders, as applicable,
and except for the Carve-Out and in respect of Permitted Prior Liens, incur,
create, assume, suffer to exist or permit, or file any motion seeking, any other
Superpriority Claim which is pari passu with, or senior to the claims and Liens
of, the Agent and Lenders.

 

(b)                                 Make or permit to be made any change to the
Orders, as applicable, without the consent of the Required Lenders.

 

(c)                                  Commence any adversary proceeding,
contested matter or other action asserting any claims or defenses or otherwise
against Agent, any Lender, the Prepetition Term Agent or any Prepetition Term
Lender with respect to this Agreement, the other Loan Documents, the
transactions contemplated hereby or thereby, the Prepetition Term Loan

 

43

--------------------------------------------------------------------------------


 

Agreement, the other documents or agreements executed or delivered in connection
therewith or the transactions contemplated thereby; provided, that during the
Remedies Notice Period, nothing herein or in the Orders, as applicable, shall
limit the ability of the Loan Parties to seek to challenge an Event of Default.

 

(d)                                 Make (i) any prepetition “critical vendor”
payments or other payments on account of any creditor’s prepetition unsecured
claim, (ii) payments on account of claims or expenses arising under section
503(b)(9) of the Bankruptcy Code or (iii) payments under any management
incentive plan or on account of claims or expenses arising under section
503(c) of the Bankruptcy Code, except in amounts and on terms and conditions
that (a) are approved by order of the Bankruptcy Court after notice and a
hearing and (b) are expressly permitted by the terms of the Loan Documents and
within the limits, including any allowed variance, of the Approved Budget or
otherwise with the consent of the Required Lenders.

 

(e)                                  File any motion or application with the
Bankruptcy Court or the Canadian Court, as applicable, with regard to actions
taken outside the ordinary course of business of the Debtors without consulting
with the Lenders and providing the Lenders prior (in any case, not less than 2
Business Days’ (or such lesser time as may be acceptable to Required Lenders in
their sole discretion)) notice and the opportunity to review and comment on each
such motion.

 

7.                                      FINANCIAL COVENANTS.

 

Each Loan Party covenants and agrees that, until payment in full of the
Obligations:

 

(a)                                 Minimum Consolidated Collateral Amount.  The
Consolidated Collateral Amount of the Loan Parties shall at all times be no less
than the Consolidated Collateral Threshold Amount.

 

(b)                                 Minimum Consolidated Inventory Amount.  The
Consolidated Inventory Amount of the Loan Parties shall at all times be no less
than the Inventory Threshold Amount.

 

(c)                                  Minimum Cash Amount.  At any time from and
including the Closing Date to and including the Maturity Date, the Cash Amount
shall at all times during such period be no less than $5,000,000.

 

(d)                                 Total Expenditures; Total Receipts.  With
respect to the Test Period ending on each Test Date, the Loan Parties shall not,
and shall cause each other Loan Party to not, (i) make disbursements that would
be included in the line-item “WH Total Cash Outflows” (the “Total Operating
Disbursement Line”) in the Approved Budget during such Test Period in an
aggregate amount which would exceed by more than ten percent (10.0%) the
aggregate amount of disbursements budgeted in the Total Operating Disbursements
Line in the Approved Budget for such Test Period (the “Total Operating
Disbursement Variance”); provided, that to the extent actual disbursements are
less than the budgeted WH Total Cash Outflows during such Test Period, such
difference shall be carried forward to succeeding Test Periods until such
difference is reduced to zero dollars ($0); (ii) make disbursements that would
be included in the line-item “Non Operating Cash Outflows” in the Approved
Budget (the “Total Non-Operating Disbursements Line”) during such Test Period in
an aggregate amount which would exceed by

 

44

--------------------------------------------------------------------------------


 

more than ten percent (10.0%) the aggregate amount of disbursements budgeted in
the Total Non-Operating Disbursements Line in the Approved Budget for such Test
Period (the “Total Non-Operating Disbursement Variance”); provided, that to the
extent actual disbursements are less than the budgeted Non Operating Cash
Outflows during such Test Period, such difference shall be carried forward to
succeeding Test Periods until such difference is reduced to zero dollars ($0);
and (iii) permit receipts that would be included in the line-item “Total Cash
Inflows” in the Approved Budget (the “Total Receipts Line”) during such Test
Period to be in an aggregate amount less than ninety percent (90.0%) of receipts
budgeted in the Total Receipts Line in the Approved Budget for such Test Period
(the “Total Receipts Variance” and together with the Total Operating
Disbursement Variance and the Total Non-Operating Disbursement Variance, the
“Permitted Variances”); provided that (A) to the extent actual receipts are
greater than the budgeted Total Cash Inflows during such Test Period, such
excess shall be carried forward to succeeding Test Periods until such excess is
reduced to zero dollars ($0), and (B) if actual receipts are less than ninety
percent (90.0%) of receipts budgeted in the Total Receipts Line for such Test
Period solely as a result of a delay in receipt of one or more foreign
government receivables(s) backed by a letter-of-credit (which are identified in
writing to the Required Lenders) that were projected to be received during such
Test Period in the Approved Budget, so long as such receivable(s) are received
not more than five (5) calendar days after the end of such Test Period, such
receivable(s) shall be treated as having being received during such Test Period
(and not the Test Period when actually received).

 

(e)                                  Capital Expenditures.  Make or commit to
make Capital Expenditures during the term of this Agreement in an aggregate
amount in excess of $1,000,000.

 

8.                                      EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1                                                 If Borrowers fail to pay
when due and payable, or when declared due and payable, (a) all or any portion
of the Obligations consisting of interest, fees, or charges due the Lender
Group, reimbursement of Lender Group Expenses, or other amounts (other than any
portion thereof constituting principal) constituting Obligations, and such
failure continues for a period of 1 Business Day, or (b) all or any portion of
the principal of the Obligations;

 

8.2                                                 If any Loan Party or any of
its Subsidiaries:

 

(a)                                 fails to perform or observe any covenant or
other agreement contained in any of (i) Sections 5.1, 5.2, 5.3 (solely if any
Borrower or any other Loan Party is not in good standing in its jurisdiction of
organization), 5.7 , 5.10, 5.16, 5.18, 5.20 or 5.21 (solely if any Borrower or
other Loan Party refuses to allow Agent, the Required Lenders or their
respective representatives or agents to visit such Loan Party’s properties,
inspect its assets or books or records, examine and make copies of its books and
records, or discuss such Loan Party’s affairs, finances, and accounts with
officers and employees of such Borrower), 5.6, 5.13, or 5.16 of this Agreement;
(ii) Articles VI or VII of this Agreement; or (iii) Section 6 of the Security
Agreement or Canadian Security Agreement;

 

45

--------------------------------------------------------------------------------


 

(b)                                 fails to perform or observe any covenant or
other agreement contained in this Agreement, or in any of the other Loan
Documents, in each case, other than any such covenant or agreement that is the
subject of another provision of this Section 8 (in which event such other
provision of this Section 8 shall govern), and such failure continues for a
period of 10 days after the earlier of (i) the date on which such failure shall
first become known to a Responsible Officer of any Loan Party or (ii) the date
on which written notice thereof is given to Administrative Borrower by Agent;

 

(c)                                  fails to perform or observe any covenant or
other agreement contained in this Agreement, or in any of the other Loan
Documents, in each case, other than any such covenant or agreement that is the
subject of another provision of this Section 8 (in which event such other
provision of this Section 8 shall govern), and such failure continues for a
period of 10 days after the earlier of (i) the date on which such failure shall
first become known to a Responsible Officer of any Loan Party or (ii) the date
on which written notice thereof is given to Administrative Borrower by Agent;

 

8.3                                                 If one or more post-Petition
Date judgments, orders, or awards for the payment of money involving an
aggregate amount of $500,000, or more (except to the extent fully covered by
cash escrowed to satisfy such judgment, order or award or (other than to the
extent of customary deductibles) by insurance pursuant to which the insurer has
not denied coverage) is entered or filed against a Loan Party or any of its
Subsidiaries, or with respect to any of their respective assets, and either
(a) there is a period of 30 consecutive days at any time after the entry of any
such judgment, order, or award during which (1) the same is not discharged,
satisfied, vacated, or bonded pending appeal, or (2) a stay of enforcement
thereof is not in effect, or (b) enforcement proceedings are commenced upon such
judgment, order, or award;

 

8.4                                                 [Reserved];

 

8.5                                                 [Reserved];

 

8.6                                                 If a Loan Party or any of
its Subsidiaries is enjoined, restrained, or in any way prevented by court order
from continuing to conduct all or any material part of the business affairs of
Parent and its Subsidiaries, taken as a whole;

 

8.7                                                 If there is (a) a default in
respect of the DIP ABL Credit Agreement or one or more agreements to which a
Loan Party or any of its Subsidiaries is a party with one or more third Persons
relative to a Loan Party’s or any of its Subsidiaries’ post-Petition Date
Indebtedness involving an aggregate amount of $1,000,000 or more, and such
default (i) occurs at the final maturity of the obligations thereunder, or
(ii) results in a right by such third Person, irrespective of whether exercised,
to accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder, (b) a default in respect of one or more Material Contracts or (c) a
default in respect of or an involuntary early termination of one or more Hedge
Agreements to which a Loan Party or any of its Subsidiaries is a party involving
an aggregate amount of $1,000,000 or more;

 

46

--------------------------------------------------------------------------------


 

8.8                                                 If any warranty,
representation, certificate, statement, or Record made herein or in any other
Loan Document or delivered in writing to Agent or any Lender in connection with
this Agreement or any other Loan Document proves to be untrue in any material
respect (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

 

8.9                                                 If (i) the obligation of any
Guarantor under the applicable Guaranty ceases to be in full force and effect or
(ii) the Obligations cease to be Superpriority Claims;

 

8.10                                          (a) If the Security Agreement or
any other Loan Document that purports to create a Lien, shall, for any reason,
fail or cease to create a valid and perfected Liens on Collateral with the
priority set forth in the Orders, except as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement;

 

(b)                                 The validity or enforceability of any Loan
Document shall at any time for any reason (other than solely as the result of an
action or failure to act on the part of Agent) be declared to be null and void,
or a proceeding shall be commenced by a Loan Party or its Subsidiaries, or by
any Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document.

 

8.11                                          (a) The occurrence of any damage
to, or loss, theft or destruction of, any Collateral having an aggregate book
value in excess of $175,000 (exclusive of any damage to Collateral covered by
insurance pursuant to which the insurer has not denied coverage) if (i) the
proceeds of such insurance are not received by the Loan Parties within 10 days
of such occurrence and (ii) such Collateral is not repaired and/or replaced
within 10 days of such occurrence or (b) any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than 15 consecutive days, the cessation or substantial
curtailment of material revenue producing activities of the Loan Parties, taken
as a whole;

 

8.12                                          The loss, suspension or revocation
of, or failure to renew, any material license or permit now held or hereafter
acquired by any Loan Parties;

 

8.13                                          (a) The indictment (or an
indictment threatened in writing) of any Loan Party (or any executive officer
thereof acting in such capacity as an executive officer and not in his or her
personal capacity) under any criminal statute, or (b) commencement of, or
commencement threatened in writing of, criminal or civil proceedings against any
Loan Party (or any executive officer thereof acting in such capacity as an
executive officer and not in his or her personal capacity), solely to the extent
that pursuant to such indictment, statute or proceedings, the penalties or
remedies sought or available in connection therewith include forfeiture to any
Governmental Authority of any material portion of the property of the Loan
Parties, taken as a whole;

 

47

--------------------------------------------------------------------------------


 

8.14                                          The validity or enforceability of
any Loan Document shall at any time for any reason (other than solely as the
result of an action or failure to act on the part of Agent) be declared to be
null and void, or a proceeding shall be commenced by a Loan Party or its
Subsidiaries, or by any Governmental Authority having jurisdiction over a Loan
Party or its Subsidiaries, seeking to establish the invalidity or
unenforceability thereof, or a Loan Party or its Subsidiaries shall deny that
such Loan Party or its Subsidiaries has any liability or obligation purported to
be created under any Loan Document;

 

8.15                                          If any Loan Party ceases to have
the right to use, or the Loan Parties are not in possession and control of, a
material amount of the Specified Government Property;

 

8.16                                          (a) The occurrence of an event or
condition which could reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, which could reasonably be expected to result in
liability in excess of $500,000; (b) the imposition of any liability in excess
of $500,000 under Title I or Title IV of ERISA, other than PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any of its
ERISA Affiliates, (c) the occurrence of a nonexempt prohibited transaction under
Section 406 or 407 of ERISA for which any Loan Party may be directly or
indirectly liable and which is reasonably expected to result in a liability to
any Loan Party in excess of $500,000, (d) receipt from the Internal Revenue
Service of notice of the failure of any Employee Benefit Plan to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Employee Plan to fail to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code or (e) the imposition of any lien on
any of the rights, properties or assets of any Loan Party or any of its ERISA
Affiliates, in either case pursuant to Title IV of ERISA, and which lien secures
a liability in excess of $500,000; provided that any of the foregoing (other
than with respect to clauses (a) and (c)) that occurs in connection with a
Bargaining Unit Defined Benefit Plan Calculation Error Event shall not
constitute a Default or Event of Default hereunder or under any of the other
Loan Documents

 

8.17                                          An event, circumstance, or change
has occurred that has or could reasonably be expected to result in a Material
Adverse Effect with respect to the Loan Parties and their Subsidiaries;

 

8.18                                          A Dutch Loan Party gives notice
under Section 36(2) of the 1990 Tax Collection Act (Invorderingswet 1990);

 

8.19                                          A Change of Control shall occur;

 

8.20                                          [Reserved].

 

8.21                                          [Reserved].

 

8.22                                          There shall have occurred any of
the following in the Chapter 11 Cases or the CCAA Recognition Proceedings:

 

48

--------------------------------------------------------------------------------


 

(a)                                 the bringing of a motion or application or
taking of any action in each case by any Loan Party in the Chapter 11 Cases or
the CCAA Recognition Proceedings, as applicable, or the entry of any order by
the Bankruptcy Court in the Chapter 11 Cases or the Canadian Court in the CCAA
Recognition Proceedings, as applicable: (i) to obtain additional financing under
section 364(c) or (d) of the Bankruptcy Code not otherwise permitted pursuant to
this Agreement or that does not provide for the repayment of all Obligations
under this Agreement in full in cash; (ii) to grant any Lien or charge other
than Liens or charges expressly permitted under this Agreement upon or affecting
any Collateral; (iii) except as provided in this Agreement or the Orders, as the
case may be, to use cash collateral of the Agent under section 363(c) of the
Bankruptcy Code without the prior written consent of the Agent and the Lenders;
or (iv) that (in the case of any Loan Party) requests or seeks authority for or
that (in the case of an order entered by the Bankruptcy Court on account of a
request by any Loan Party) approves or provides authority to take any other
action or actions adverse to the rights and remedies of the Agent and the
Lenders hereunder or their interest in the Collateral;

 

(b)                                 the filing of any plan of reorganization or
disclosure statement attendant thereto, or any direct or indirect amendment to
such plan or disclosure statement, by any Loan Party which does not provide for
either (x) the repayment of all Obligations under this Agreement in full in cash
on the “Effective Date” of such plan or (y) such other treatment of the
Obligations in a manner acceptable to the Required Lenders, or the termination
of any Loan Party’s exclusive right to file and solicit acceptances of a plan of
reorganization;

 

(c)                                  the entry of an order in any of the Chapter
11 Cases or the CCAA Recognition Proceedings, as applicable, confirming a plan
or plans of reorganization that does not (i)(a) contain a provision for
repayment in full in cash of all of the Obligations under this Agreement on or
before the effective date of such plan or plans and (b) provide for the
continuation of the Liens and security interests granted to the Agent for the
benefit of the Lenders and priority until the Obligations have been paid in full
or (ii) provide for such other treatment of the Obligations in a manner
acceptable to the Required Lenders;

 

(d)                                 the entry of an order in the Chapter 11
Cases or the CCAA Recognition Proceedings amending, supplementing, staying,
vacating or otherwise modifying any Loan Document or the Orders, as applicable,
in any case without the prior written consent of the Required Lenders;

 

(e)                                  the Final DIP Order is not entered within
twenty-three (23) days (or such other period as the Lenders may agree to in
writing) following the date of the Interim Hearing;

 

(f)                                   the Final DIP Recognition Order is not
granted by the Canadian Court on or prior to the date that is five (5) days (or
such later date as the Required Lenders may agree to in writing) after the date
of entry of the Final DIP Order;

 

(g)                                  the payment of, or application by any Loan
Party for authority to pay, any prepetition claim without the Lenders’ prior
written consent other than (i) as provided in any “first day order” in form and
substance reasonably acceptable to the Lenders, (ii) as set forth in the
Approved Budget (subject to the Permitted Variances) or (iii) unless otherwise
expressly permitted under this Agreement;

 

49

--------------------------------------------------------------------------------


 

(h)                                 the entry of an order by the Bankruptcy
Court or the Canadian Court appointing, or the filing of an application by any
Loan Party, for an order seeking the appointment of, in either case without the
consent of the Lenders, an interim or permanent trustee in the Chapter 11 Cases
or the CCAA Recognition Proceedings, as applicable, or the appointment of a
receiver or an examiner under section 1104 of the Bankruptcy Code or under
Canadian Insolvency Law in the Chapter 11 Cases or the CCAA Recognition
Proceedings, as applicable, with expanded powers (beyond those set forth in
sections 1106(a)(3) and 1106(a)(4) of the Bankruptcy Code) to operate or manage
the financial affairs, the business, or reorganization of the Borrower or with
the power to conduct an investigation of (or compel discovery from) the Agent or
the Lenders or against the Prepetition ABL Agent or Prepetition ABL Lenders
under the Prepetition ABL Loan Documents, the Prepetition Term Agent or
Prepetition Term Lenders under the Prepetition Term Loan Documents, or the DIP
ABL Agent or DIP ABL Lenders under the DIP ABL Loan Documents; or the sale
without the Agent’s and the Lenders’ consent, of all or substantially all of any
Borrower’s assets either through a sale under section 363 of the Bankruptcy
Code, through a confirmed plan of reorganization in the Chapter 11 Cases or in
the CCAA Recognition Proceedings, as applicable, or otherwise that does not
provide for payment in full in cash of the Obligations;

 

(i)                                     the dismissal of the Chapter 11 Cases or
the CCAA Recognition Proceedings, as applicable, which does not contain a
provision for payment in full in cash of all noncontingent monetary Obligations
of the Borrowers hereunder, or if any Loan Party shall file a motion or other
pleading seeking the dismissal of the Chapter 11 Cases or the CCAA Recognition
Proceedings, as applicable, which does not contain a provision for payment in
full in cash of all noncontingent monetary Obligations of the Borrowers
hereunder;

 

(j)                                    the conversion of the Chapter 11 Cases or
the CCAA Recognition Proceedings, as applicable, from one under chapter 11 to
one under chapter 7 of the Bankruptcy Code or to a transition to a bankruptcy or
receivership under applicable Canadian Insolvency Law, or any Loan Party shall
file a motion or other pleading seeking the conversion of the Chapter 11 Cases
or the CCAA Recognition Proceedings, as applicable, under section 1112 of the
Bankruptcy Code or otherwise;

 

(k)                                 the entry of an order by the Bankruptcy
Court or the Canadian Court, as applicable, granting relief from or modifying
the automatic stay of section 362 of the Bankruptcy Code or the stay granted in
the CCAA Recognition Proceedings, as applicable, (x) to allow any creditor to
execute upon or enforce a Lien on any Collateral, or (y) with respect to any
Lien of or the granting of any Lien on any Collateral to any state, provincial
or local environmental or regulatory agency or authority having priority over
the Lien in favor of the Agent and the Prepetition Term Agent;

 

(l)                                     the entry of an order in the Chapter 11
Cases or the CCAA Recognition Proceedings, as applicable, avoiding or requiring
repayment of any portion of the payments made on account of the Obligations
owing under this Agreement or the other Loan Documents;

 

(m)                             the failure of any Loan Party to perform any of
its obligations under the First Interim DIP Order, the Second Interim DIP Order
or the Final DIP Order or any of the Canadian Orders or any violation of any of
the terms of the First Interim DIP Order, the Second

 

50

--------------------------------------------------------------------------------


 

Interim DIP Order, the Final DIP Order or any Canadian Orders, subject to any
applicable grace or cure periods;

 

(n)                                 the challenge by any Loan Party to the
validity, extent, perfection or priority of any liens granted under the
Prepetition Term Loan Documents, the Prepetition ABL Loan Documents or the DIP
ABL Loan Documents;

 

(o)                                 the remittance, use or application of cash
collateral of the Loan Parties other than in accordance with any cash management
procedures and agreements approved by the Bankruptcy Court and the Orders;

 

(p)                                 the entry of an order in any of the Chapter
11 Cases or the CCAA Recognition Proceedings, as applicable, granting any other
super priority administrative claim,  Lien or charge equal or superior to that
granted to the Agent, on behalf of itself and the Lenders without the consent in
writing of the Required Lenders, or as otherwise expressly permitted in this
Agreement;

 

(q)                                 the filing of a motion by any Loan Party
requesting, or the entry of any order granting, any super-priority claim which
is senior or pari passu with the Lenders’ claims or with the claims of the
Prepetition ABL Lenders under the Prepetition ABL Loan Documents, the
Prepetition Term Lenders under the Prepetition Term Loan Documents, or the DIP
ABL Lenders under the DIP ABL Loan Documents, except (i) in connection with the
Permitted Prior Liens, (ii) in respect of the Carve-Out, (iii) under the
Adequate Protection Provisions, (iv) to the extent the claim relates to new
financing that provides for the repayment of all Obligations under this
Agreement irrevocably in full in cash on the closing of such new financing, or
(v) as provided in the DIP Intercreditor Agreement;

 

(r)                                    the entry of an order precluding the
Agent or the Prepetition Term Agent from having the right to or being permitted
to “credit bid” with respect to the assets of the Loan Parties;

 

(s)                                   any attempt by any Loan Party to reduce
(other than a reduction in accordance with the terms of this Agreement) avoid,
set off or subordinate the Obligations or the Liens securing such Obligations to
any other debt;

 

(t)                                    the reversal, vacation or stay of the
effectiveness of any of the First Interim DIP Order, the Second Interim DIP
Order, Final DIP Order, Initial Recognition Order or Final DIP Recognition Order
or any provision thereof without the consent of the Required Lenders;

 

(u)                                 the payment of or granting adequate
protection (except pursuant to the Adequate Protection Provisions) with respect
to any Prepetition Term Loan Debt and Prepetition ABL Loan Debt (other than with
respect to payment permitted under any “first day order” in form and substance
satisfactory to the Lenders or as set forth in the First Interim DIP Order, the
Second Interim DIP Order or the Final DIP Order or any of the Canadian Orders);

 

(v)                                 an application for any of the orders
described in this Section 8.22 including, without limitation, clauses (a), (c),
(d), (h), (i), (j), (k) or (o) shall be made by a Person

 

51

--------------------------------------------------------------------------------


 

other than the Agent or the Lenders and such application is not, to the extent
requested by the Required Lenders, contested by any Loan Party in good faith and
the relief requested is granted in an order that is not stayed pending appeal;

 

(w)                               the cessation of Liens or super-priority
claims granted with respect to this Agreement to be valid, perfected and
enforceable in all respects;

 

(x)                                 the entry of any order of the Canadian Court
that is not in recognition of an existing order of the Bankruptcy Court that is
in form and substance reasonably acceptable to the Lenders, without the consent
of the Lenders;

 

(y)                                 the Bankruptcy Court or the Canadian Court,
as applicable, shall cease to have exclusive jurisdiction with respect to all
matters relating to the exercise of rights and remedies under the Loan
Documents, the Orders, the DIP Liens and the Collateral;

 

(z)                                  the CCAA Recognition Proceedings are
dismissed or converted to full plenary proceedings under the CCAA or any Loan
Party shall file an application, motion or other pleading or shall consent to an
application, motion or other pleading filed by any person seeking any of the
foregoing with consent of the Lenders thereof; or

 

(aa)                          the filing of any application, motion, pleading or
report in the CCAA Recognition Proceeding by the Foreign Representative that is
not in form and substance acceptable to the Lenders other than with respect to
the report of an independent information officer, if appointed, and provided to
the Lenders at least two (2) Business Days prior to the filing.

 

9.                                      RIGHTS AND REMEDIES.

 

9.1                                                 Rights and Remedies.  Upon
the occurrence and during the continuation of an Event of Default, Agent, upon
the written instruction of the Required Lenders, shall (in each case under
clause (a) by written notice to Administrative Borrower), in addition to any
other rights or remedies provided for hereunder or under any other Loan Document
or by applicable law, do any one or more of the following:

 

(a)                                 subject to the Remedies Notice Period,
declare the Obligations, whether evidenced by this Agreement or by any of the
other Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrowers shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower;

 

(b)                                 deliver written notice to the Bankruptcy
Court or the Canadian Court, as applicable, that, pursuant to the Orders, as
applicable, the automatic stay provisions of section 362 of the Bankruptcy Code
or any stay operating under Canadian Insolvency Law have been vacated and
modified to the extent necessary to permit the Agent and the Lenders to exercise
all rights and remedies provided for in the Loan Documents upon the expiration
of the Remedies Notice Period; and

 

52

--------------------------------------------------------------------------------


 

(c)                                  subject to the Remedies Notice Period,
exercise all other rights and remedies available to Agent or the Lenders under
the Loan Documents (including without limitation, Section 9.3 hereof), the
Orders or applicable law, subject to the Orders, as applicable.

 

The Loan Parties shall cooperate fully with the Agent and the Lenders in their
exercise of rights and remedies, whether against the Collateral or otherwise.

 

9.2                                                 Remedies Cumulative.  The
rights and remedies of the Lender Group under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative.  The Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, the PPSA, by law, or in equity.  No exercise by the Lender Group of
one right or remedy shall be deemed an election, and no waiver by the Lender
Group of any Event of Default shall be deemed a continuing waiver.  No delay by
the Lender Group shall constitute a waiver, election, or acquiescence by it.

 

9.3                                                 Code and Other Remedies.

 

(a)                                 Code Remedies. During the continuance of an
Event of Default, subject to the Remedies Notice Period, the Agent may exercise,
in addition to all other rights and remedies granted to it in this Agreement
(including, without limitation, Section 9.1) and in any other instrument or
agreement securing, evidencing or relating to any Obligation, all rights and
remedies of a secured party under the Code or any other applicable law.

 

(b)                                 Disposition of Collateral. Without limiting
the generality of the foregoing, the Agent may, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by the First Interim DIP Order, the Second Interim DIP
Order, the Final DIP Order or any of the Canadian Orders and any notice required
by law referred to below, including compliance with the Remedies Notice Period)
to or upon any Loan Party or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived (except as required by
the First Interim DIP Order, the Second Interim DIP Order, the Final DIP Order
or any of the Canadian Orders)), during the continuance of any Event of Default
(personally or through its agents or attorneys), (i) enter upon the premises
where any Collateral is located, without any obligation to pay rent, through
self- help, without judicial process, without first obtaining a final judgment
or giving any Loan Party or any other Person notice or opportunity for a hearing
on the Agent’s claim or action, (ii) collect, receive, appropriate and realize
upon any Collateral, (iii) Sell, grant option or options to purchase and deliver
any Collateral (enter into contractual obligations to do any of the foregoing),
in one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk,
(iv) withdraw all cash and Cash Equivalents in any Deposit Account or Securities
Account of a Loan Party and apply such cash and Cash Equivalents and other cash,
if any, then held by it as Collateral in satisfaction of the Obligations, and
(v) give notice and take sole possession and control of all amounts on deposit
in or credited to any Deposit Account or Securities Account pursuant to the
related Control Agreement.  The Agent shall have the right, upon any such public
sale or sales and, to the extent permitted by the Code and other applicable
Requirements of Law, upon any such private sale, to purchase the whole or any
part of the

 

53

--------------------------------------------------------------------------------


 

Collateral so sold (and, in lieu of actual payment of the purchase price, may
“credit bid” or otherwise set off the amount of such price against the
Obligations), free of any right or equity of redemption of any Loan Party, which
right or equity is hereby waived and released.

 

(c)                                  Management of the Collateral. Each Loan
Party further agrees, that, during the continuance of any Event of Default,
subject to the Remedies Notice Period, (i) at the Agent’s request, it shall
assemble the Collateral and make it available to the Agent at places that the
Agent shall reasonably select, whether at such Loan Party’s premises or
elsewhere, (ii) without limiting the foregoing, the Agent also has the right to
require that each Loan Party store and keep any Collateral pending further
action by the Agent and, while any such Collateral is so stored or kept, provide
such guards and maintenance services as shall be necessary to protect the same
and to preserve and maintain such Collateral in good condition, (iii) until the
Agent is able to Sell any Collateral, the Agent shall have the right to hold or
use such Collateral to the extent that it deems appropriate for the purpose of
preserving the Collateral or its value or for any other purpose deemed
appropriate by the Agent and (iv) the Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of the Agent’s remedies (for the benefit of the Secured Parties),
with respect to such appointment without prior notice or hearing as to such
appointment. The Agent shall not have any obligation to any Loan Party to
maintain or preserve the rights of any Loan Party as against third parties with
respect to any Collateral while such Collateral is in the possession of the
Agent.

 

(d)                                 Direct Obligation. Neither the Agent nor any
other Secured Party shall be required to make any demand upon, or pursue or
exhaust any right or remedy against, any Loan Party, any other Loan Party or any
other Person with respect to the payment of the Obligations or to pursue or
exhaust any right or remedy with respect to any Collateral therefor or any
direct or indirect guaranty thereof. All of the rights and remedies of the Agent
and any other Secured Party under any Loan Document shall be cumulative, may be
exercised individually or concurrently and not exclusive of any other rights or
remedies provided by any Requirement of Law. To the extent it may lawfully do
so, each Loan Party absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Agent or any
Lender, any valuation, stay, appraisement, extension, redemption or similar laws
and any and all rights or defenses it may have as a surety, now or hereafter
existing, arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of any Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

 

(e)                                  Commercially Reasonable. To the extent that
applicable Requirements of Law impose duties on the Agent to exercise remedies
in a commercially reasonable manner, each Loan Party acknowledges and agrees
that it is not commercially unreasonable for the Agent to do any of the
following:

 

(i)                               fail to incur significant costs, expenses or
other Liabilities reasonably deemed as such by the Agent to prepare any
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition;

 

54

--------------------------------------------------------------------------------


 

(ii)                            fail to obtain Permits, or other consents, for
access to any Collateral to Sell or for the collection or Sale of any
Collateral, or, if not required by other Requirements of Law, fail to obtain
Permits or other consents for the collection or disposition of any Collateral;

 

(iii)                         fail to exercise remedies against account debtors
or other Persons obligated on any Collateral or to remove Liens on any
Collateral or to remove any adverse claims against any Collateral;

 

(iv)                        advertise dispositions of any Collateral through
publications or media of general circulation, whether or not such Collateral is
of a specialized nature or to contact other Persons, whether or not in the same
business as any Loan Party, for expressions of interest in acquiring any such
Collateral;

 

(v)                           exercise collection remedies against account
debtors and other Persons obligated on any Collateral, directly or through the
use of collection agencies or other collection specialists, hire one or more
professional auctioneers to assist in the disposition of any Collateral, whether
or not such Collateral is of a specialized nature or, to the extent deemed
appropriate by the Agent, obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any Collateral, or utilize Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capacity of doing so, or that match buyers and sellers
of assets to dispose of any Collateral;

 

(vi)                        dispose of assets in wholesale rather than retail
markets;

 

(vii)                     disclaim disposition warranties, such as title,
possession or quiet enjoyment; or

 

(viii)                  purchase insurance or credit enhancements to insure the
Agent against risks of loss, collection or disposition of any Collateral or to
provide to the Agent a guaranteed return from the collection or disposition of
any Collateral.

 

(f)                                   Each Loan Party acknowledges that the
purpose of this Section 9.3 is to provide a non- exhaustive list of actions or
omissions that are commercially reasonable when exercising remedies against any
Collateral and that other actions or omissions by the Secured Parties shall not
be deemed commercially unreasonable solely on account of not being indicated in
this Section 9.3. Without limitation upon the foregoing, nothing contained in
this Section 9.3 shall be construed to grant any rights to any Loan Party or to
impose any duties on the Agent that would not have been granted or imposed by
this Agreement or by applicable Requirements of Law in the absence of this
Section 9.3.The rights and remedies of the Lender Group under this Agreement,
the other Loan Documents, and all other agreements shall be cumulative.  The
Lender Group shall have all other rights and remedies not inconsistent herewith
as provided under the Code, the PPSA, by law, or in equity.  No exercise by the
Lender Group of one right or remedy shall be deemed an election, and no waiver
by the Lender Group of any Event of

 

55

--------------------------------------------------------------------------------


 

Default shall be deemed a continuing waiver.  No delay by the Lender Group shall
constitute a waiver, election, or acquiescence by it.

 

9.4                                                 Accounts and Payments in
Respect of General Intangibles.

 

(a)                                 In addition to, and not in substitution for,
any other provision in this Agreement, if required by the Agent at any time
during the continuance of an Event of Default, subject to the Remedies Notice
Period, on and after the date on which at least one Deposit Account or
Securities Account has been established, any payment of accounts or payment in
respect of general intangibles, when collected by any Loan Party, shall be
promptly (and, in any event, within 2 Business Days) deposited by such Loan
Party in the exact form received, duly indorsed by such Loan Party to the Agent,
in such account, subject to withdrawal by the Agent as provided in Section 9.5.
Until so turned over, such payment shall be held by such Loan Party in trust for
the Agent, segregated from other funds of such Loan Party. Each such deposit of
proceeds of accounts and payments in respect of general intangibles shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

 

(b)                                 At any time during the continuance of an
Event of Default, subject to the Remedies Notice Period:

 

(i)                               each Loan Party shall, upon the Agent’s
request, deliver to the Agent all original and other documents evidencing, and
relating to, the contractual obligations and transactions that gave rise to any
account or any payment in respect of general intangibles, including all original
orders, invokes and shipping receipts and notify account debtors that the
accounts or general intangibles have been collaterally assigned to the Agent and
that payments in respect thereof shall be made directly to the Agent;

 

(ii)                            the Agent may, without notice, at any time
during the continuance of an Event of Default, limit or terminate the authority
of a Loan Party to collect its accounts or amounts due under general intangibles
or any thereof and, in its own name or in the name of others, communicate with
account debtors to verify with them to the Agent’s reasonable satisfaction the
existence, amount and terms of any account or amounts due under any general
intangible. In addition, the Agent may at any lime enforce such Loan Party’s
rights against such account debtors and obligors of general intangibles; and

 

(iii)                         each Loan Party shall take all actions, deliver
all documents and provide all information necessary or reasonably requested by
the Agent to ensure any Internet domain name is registered.

 

(c)                                  Anything herein to the contrary
notwithstanding, each Loan Party shall remain liable under each account and each
payment in respect of general intangibles to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. No Secured Party
shall have any obligation or liability under any agreement giving rise to an
account or a payment in respect

 

56

--------------------------------------------------------------------------------


 

of a general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any Loan
Party under or pursuant to any agreement giving rise to an account or a payment
in respect of a general intangible, to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.

 

9.5                                                 Proceeds to be Turned over
to and Held by Agent.  Unless otherwise expressly provided in this Agreement,
upon the occurrence and during the continuance of an Event of Default, subject
to the Remedies Notice Period, all proceeds of any Collateral received by any
Loan Party hereunder in cash or Cash Equivalents shall be held by such Loan
Party in trust for the Agent and the other Secured Parties, segregated from
other funds of such Loan Party, and shall, promptly upon receipt by any Loan
Party, be turned over to the Agent in the exact form received (with any
necessary endorsement). All such proceeds of Collateral and any other proceeds
of any Collateral received by the Agent in cash or Cash Equivalents shall be
held by the Agent in a Deposit Account or Securities Account. All proceeds being
held by the Agent in a Deposit Account or Securities Account (or by such Loan
Party in trust for the Agent) shall continue to be held as collateral security
for the Obligations and shall not constitute payment thereof until applied as
provided in this Agreement.

 

9.6                                                 Registration Rights.

 

(a)                                 Each Loan Party recognizes that the Agent
may be unable to effect a public sale of any pledged Collateral by reason of
certain prohibitions contained in the Securities Act, and applicable state or
foreign securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Loan Party acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Agent shall be under no obligation to delay a sale of any
pledged Collateral for the period of time necessary to permit the issuer thereof
to register such securities for public sale under the Securities Act, or under
applicable state or foreign securities laws even if such issuer would agree to
do so.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, each Loan Party agrees to use its
commercially reasonable efforts to do or cause to be done all such other acts as
may be necessary to make such sale or sales of any portion of the pledged
Collateral pursuant to this Section 9.6, valid and binding and in compliance
with all applicable Requirements of Law provided that no Loan Party shall have
any obligation to publicly register any securities. Each Loan Party further
agrees that a breach of any covenant contained in this Section 9.6 will cause
irreparable injury to the Agent and other Secured Parties, that the Agent and
the other Secured Parties have no adequate remedy at law in respect of such
breach and, as a

 

57

--------------------------------------------------------------------------------


 

consequence, that each and every covenant contained in this Section 9.6 shall be
specifically enforceable against such Loan Party, and such Loan Party hereby
waives and agrees not to assert any defense against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred under this Agreement.

 

9.7                                                 Deficiency.  Each Loan Party
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of any Collateral are insufficient to pay the Obligations and the
fees and disbursements of any attorney employed by the Agent or any other
Secured Party to collect such deficiency.

 

10.                               WAIVERS; INDEMNIFICATION.

 

10.1                                          Demand; Protest; etc.  Each
Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which such
Borrower may in any way be liable.

 

10.2                                          The Lender Group’s Liability for
Collateral.  Each Borrower hereby agrees that:  (a) so long as Agent complies
with its obligations, if any, under the Code and the PPSA, the Lender Group
shall not in any way or manner be liable or responsible for:  (i) the
safekeeping of the Collateral, (ii) any loss or damage thereto occurring or
arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrowers, other than any such
loss or damage resulting from the gross negligence, willful misconduct or bad
faith of the Agent or any member of the Lender Group, as finally determined by a
court of competent jurisdiction.

 

10.3                                          Indemnification.  Borrowers shall
pay, indemnify, defend, and hold the Agent-Related Persons, the Lender-Related
Persons (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys (limited to one U.S.
counsel to Agent-Related Persons and one U.S. counsel to Lender-Related Persons,
one Canadian counsel to Agent-Related Persons and one Canadian counsel to
Lender-Related Persons, one Dutch counsel to Agent-Related Persons and one Dutch
counsel to Lender-Related Persons and any local or regulatory counsel to
Agent-Related Persons and Lender-Related Persons reasonably selected by Agent,
one additional counsel for the Lenders (taken as a whole) if an Event of Default
has occurred and is continuing and, if the interests of any Agent-Related Person
or Lender-Related Person are distinctly and disproportionately affected, one
additional counsel for such affected Person), experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (promptly upon demand of
Agent but in any event not later than 5 days of demand therefor by Agent
irrespective of (1) the provisions of Section 17.10 hereof and (2) whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution

 

58

--------------------------------------------------------------------------------


 

and delivery incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Parent’s and its
Subsidiaries’ compliance with the terms of the Loan Documents (provided,
however, that the indemnification in this clause (a) shall not extend to
(i) disputes solely between or among the Lenders or (ii) disputes solely between
or among the Lenders and their respective Affiliates; it being understood and
agreed that the indemnification in this clause (a) shall extend to Agent (but
not the Lenders) relative to disputes between or among Agent (in its capacity as
such) on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand, (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any Environmental Liabilities, Environmental Action or Remedial
Action, including any presence or release of Hazardous Materials at, on, under,
to or from any assets or properties owned, leased or operated by Parent or any
of its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”); provided, that, no Borrower shall be obligated to indemnify any
Indemnified Person under this Section 10.3 for any Taxes (except Taxes that
represent claims, demands, suits, actions, investigations, proceedings,
liabilities, fines, costs, penalties, disbursements, etc., arising solely from
any non-Tax claim), which shall be governed solely by Section 16.  The foregoing
to the contrary notwithstanding, no Borrower shall have any obligation to any
Indemnified Person under this Section 10.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence, willful misconduct or bad faith of such
Indemnified Person or its officers, directors, employees, attorneys, or agents. 
This provision shall survive the termination of this Agreement and the repayment
of the Obligations.  If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which any
Borrower was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto.  To the fullest
extent permitted by Requirements of Law, the Loan Parties shall not assert, and
hereby waive, any claim against any Indemnified Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.

 

11.                               NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to Loan Parties or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

59

--------------------------------------------------------------------------------


 

If to Loan Parties:

 

Colt Defense LLC

 

 

547 New Park Avenue

 

 

West Hartford, CT 06110

 

 

Attn: John Coghlin

 

 

Fax No. (860) 244-1442

 

 

Phone: (860) 232-4489

 

 

Email: jcoghlin@colt.com

 

 

 

with copies to:

 

O’Melveny & Myers LLP

 

 

7 Times Square

 

 

New York, New York 10036

 

 

Attn: Sung Pak, Esq.

 

 

Fax No.: (212) 326-2061

 

 

 

If to Agent:

 

Wilmington Savings Fund Society, FSB

 

 

500 Delaware Avenue, 11th Floor

 

 

Wilmington, Delaware 19801

 

 

Attn: Kristin Moore

 

 

Fax No.: (302) 421-9137

 

 

Phone: (302) 573-3239

 

 

Email: kmoore@wsfsbank.com

 

 

 

with copies to:

 

Pryor Cashman LLP

 

 

7 Times Square

 

 

New York, New York 10036

 

 

Attn: Eric M. Hellige, Esq.

 

 

Fax No.: (212) 798-6380

 

 

Phone: (212) 326-0846

 

 

Email: ehellige@pryorcashman.com

 

 

 

If to a Lender:

 

to the address of such Lender specified on Schedule C-1

 

 

 

with copies to:

 

Willkie Farr & Gallagher LLP

 

 

787 Seventh Avenue

 

 

New York, New York 10019

 

 

Attn: Leonard Klingbaum, Esq.

 

 

Fax No. (212) 728-9290

 

 

Phone: (212) 728-8290

 

 

Email: lklingbaum@willkie.com

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices

 

60

--------------------------------------------------------------------------------


 

by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).

 

12.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)                                 THE VALIDITY OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS
OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER
OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND AS
MAY BE APPLICABLE THE BANKRUPTCY CODE WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES

 

(b)                                 THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE OF NEW YORK AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH LOAN PARTY AND EACH MEMBER
OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 12(b) BANKRUPTCY COURT.

 

(c)                                  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH LOAN PARTY AND EACH
MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL

 

61

--------------------------------------------------------------------------------


 

COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)                                 SUBJECT TO THE LAST SENTENCE OF THIS
SECTION (D) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT AND, IF THE BANKRUPTCY COURT
DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, OF ANY NEW YORK STATE COURT OR
FEDERAL COURT LOCATED IN THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(e)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
SECTION 12, (I) THE BANKRUPTCY COURT SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY
ACTION OR DISPUTE INVOLVING, RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS AND (II) THE BANKRUPTCY COURT SHALL HAVE EXCLUSIVE
JURISDICTION OVER ANY ACTION OR DISPUTE INVOLVING, RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS; PROVIDED, THAT NOTHING IN THIS
SECTION 12 SHALL AFFECT THE RIGHT OF THE AGENT OR ANY LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW OR COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY OR ANY COLLATERAL IN ANY
OTHER JURISDICTION.

 

13.                               ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1                                          Assignments and Participations.

 

(a)                                 Any Lender may at any time assign to one or
more other Lenders or other entities (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
the Obligations at the time owing to it), provided, that, any such assignment
shall be subject to the following conditions:

 

(i)                               The aggregate amount of the principal
outstanding balance of the Obligations of the assigning Lender subject to such
assignment shall be not less than $1,000,000, unless the Required Lenders
otherwise consent, except that such minimum amount shall not apply to (A) an
assignment or delegation by any Lender to any other Lender, an Affiliate of any
Lender or a Related Fund or (B)

 

62

--------------------------------------------------------------------------------


 

a group of new Lenders, each of which is an Affiliate of each other or a Related
Fund of such new Lender to the extent that the aggregate amount to be assigned
to all such new Lenders is at least $1,000,000 or (C) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Obligations
at the time owing to it;

 

(ii)                            Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(iii)                         The consent of the Agent shall be required for any
assignment, other than any assignment to a Lender, an Affiliate of a Lender or a
Related Fund;

 

(iv)                        The consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) a Default or
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or a Related
Fund; provided, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
ten (10) Business Days after having received notice thereof;

 

(v)                           The parties to each assignment shall execute and
deliver to the Agent an Assignment and Acceptance (substantially in the form of
Exhibit A-1), together with a processing fee of $3,500, provided, that Agent
may, in its discretion, elect to reduce or waive such processing fee in the case
of any assignment (and shall waive such fee if the assignment is from a Lender
to an Affiliate of a Lender), and the assignee, if it is not a Lender, shall
deliver to the Agent an administrative questionnaire in a form satisfactory to
Agent;

 

(vi)                        No such assignment shall be made to (A) a Loan Party
or an Affiliate of any Loan Party, (B) any Defaulting Lender or any of its
Subsidiaries or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or one of its Subsidiaries, (C) a natural Person
or (D) any Disqualified Lender;

 

(vii)                     Borrowers and Agent may continue to deal solely and
directly with a Lender in connection with the interest so assigned to an
Assignee until (A) written notice of such assignment, together with payment
instructions, addresses, and related information with respect to the Assignee,
have been given to Administrative Borrower and Agent by such Lender and the
Assignee, (B) such Lender and its Assignee have delivered to Administrative
Borrower and Agent an Assignment and Acceptance and Agent has notified the
assigning Lender of its receipt thereof in accordance with this
Section 13.1(a) and the satisfaction of the other conditions herein.

 

(b)                                 From and after the date that Agent has
recorded the assignment in the Register and Agent notifies the assigning Lender
(with a copy to Administrative Borrower) that

 

63

--------------------------------------------------------------------------------


 

it has received an executed Assignment and Acceptance and, if applicable,
payment of the required processing fee, (i) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall be a “Lender”
and shall have the rights and obligations of a Lender under the Loan Documents,
and (ii) the assigning Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (except with respect to
Section 10.3) and be released from any future obligations under this Agreement
(and in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement and
the other Loan Documents, such Lender shall cease to be a party hereto and
thereto); provided, however, that nothing contained herein shall release any
assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Section 15 and
Section 17.9(a).

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the Assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document furnished pursuant hereto, (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or the performance or observance by any
Borrower of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto, (iii) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent, by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

(d)                                 Immediately upon Agent’s receipt of the
required processing fee, if applicable, and delivery of notice to the assigning
Lender pursuant to Section 13.1(b), this Agreement shall be deemed to be amended
to the extent, but only to the extent, necessary to reflect the addition of the
Assignee.

 

(e)                                  Any Lender may at any time sell to one or
more commercial banks, financial institutions, or other Persons (a
“Participant”) participating interests in all or any portion of its Obligations,
its Commitment, and the other rights and interests of that Lender (the
“Originating Lender”) hereunder and under the other Loan Documents; provided,
however, that (i) the Originating Lender shall remain a “Lender” for all
purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations,

 

64

--------------------------------------------------------------------------------


 

and the other rights and interests of the Originating Lender hereunder shall not
constitute a “Lender” hereunder or under the other Loan Documents and the
Originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) Borrowers, Agent, and the Lenders shall continue to
deal solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, and (v) all amounts payable (other than with respect to Section 16) by
Borrowers hereunder shall be determined as if such Lender had not sold such
participation, except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement.  The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Loan Parties, the Collections of
Loan Parties, the Collateral, or otherwise in respect of the Obligations.  For
the avoidance of doubt, a Participant shall be entitled to the benefits of
Section 16 (subject to the requirements and limitations therein, including the
requirements under Section 16.2 and the provisions of Section 14.2) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to this Section 13.1.  No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.

 

(f)                                   In connection with any such assignment or
participation or proposed assignment or participation or any grant of a security
interest in, or pledge of, its rights under and interest in this Agreement, a
Lender may, subject to the provisions of Section 17.9, disclose all documents
and information which it now or hereafter may have relating to Parent and its
Subsidiaries and their respective businesses.

 

(g)                                  Any other provision in this Agreement
notwithstanding, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24, and such Federal
Reserve Bank may enforce such pledge or security interest in any manner
permitted under applicable law.

 

65

--------------------------------------------------------------------------------


 

(h)                                 Agent (as a non-fiduciary agent on behalf of
Borrowers) shall maintain, or cause to be maintained, a register (the
“Register”) on which it enters the name and address of each Lender as the
registered owner of the Term Loans (and the principal amount thereof and stated
interest thereon) held by such Lender (each, a “Registered Loan”).  A Registered
Loan (and the registered note, if any, evidencing the same) may be assigned or
sold in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s).  Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrowers shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary.

 

(i)                                     In the event that a Lender sells
participations in the Registered Loan, such Lender, as a non-fiduciary agent on
behalf of Borrowers, shall maintain (or cause to be maintained) a register on
which it enters the name of all participants in the Registered Loans held by it
(and the principal amount (and stated interest thereon) of the portion of such
Registered Loans that is subject to such participations) (the “Participant
Register”).  A Registered Loan (and the registered note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide).  Any participation of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register.

 

(j)                                    Agent shall make a copy of the Register
(and each Lender shall make a copy of its Participant Register in the extent it
has one) available for review by Borrowers from time to time as Borrowers may
reasonably request.

 

(k)                                 In order to comply with the Dutch Financial
Supervision Act (Wet op het financieel toezicht), the amount transferred under
this Section 13.1 shall include an outstanding portion of at least EUR 100,000
(or its equivalent in other currencies) per Lender or such other amount as may
be required from time to time by the Dutch Financial Supervision Act (or
implementing legislation) or if less, the new Lender shall confirm in writing to
Borrower that it is a professional market party within the meaning of the Dutch
Financial Supervision Act.

 

13.2                                          Successors.  This Agreement shall
bind and inure to the benefit of the respective successors and assigns of each
of the parties; provided, however, that no Borrower may assign this Agreement or
any rights or duties hereunder without the Lenders’ prior written consent and
notice thereof to Agent and any prohibited assignment shall be absolutely void
ab initio.  No consent to assignment by the Lenders shall release any Borrower
from its Obligations.  A Lender may assign this Agreement and the other Loan

 

66

--------------------------------------------------------------------------------


 

Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and no consent or approval by any Borrower is required in
connection with any such assignment.

 

14.                               AMENDMENTS; WAIVERS.

 

14.1                                          Amendments and Waivers.

 

(a)                                 No amendment, waiver or other modification
of any provision of this Agreement or any other Loan Document, and no consent
with respect to any departure by any Loan Party therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
Agent at the written request of the Required Lenders) and the Loan Parties that
are party thereto, and then any such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders directly affected thereby and all of the Loan
Parties that are party thereto, do any of the following:

 

(i)                               increase the amount of or extend the
expiration date of any Commitment of any Lender,

 

(ii)                            postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document,

 

(iii)                         reduce the principal of, or the rate of interest
on, any loan or other extension of credit hereunder, or reduce any fees or other
amounts payable hereunder or under any other Loan Document (except (y) in
connection with the waiver of applicability of Section 2.6(c) (which waiver
shall be effective with the written consent of the Required Lenders), and
(z) that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or a reduction of fees for purposes of this clause (iii)),

 

(iv)                        amend, modify, or eliminate this Section or any
provision of this Agreement providing for consent or other action by all
Lenders,

 

(v)                           amend, modify, or eliminate Section 15.11,

 

(vi)                        release Agent’s Lien in and to any of the
Collateral, except as permitted by Section 15.11,

 

(vii)                     amend, modify, or eliminate the definition of
“Required Lenders” or “Pro Rata Share,”

 

(viii)                  contractually subordinate any of Agent’s Liens, except
as permitted by Section 15.11,

 

(ix)                        release any Borrower or any Guarantor from any
obligation for the payment of money or consent to the assignment or transfer by
any Borrower or

 

67

--------------------------------------------------------------------------------


 

any Guarantor of any of its rights or duties under this Agreement or the other
Loan Documents, except in connection with a merger, wind up, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents,

 

(x)                           amend, modify, or eliminate any of the provisions
of Section 2.4(b)(i) or (ii) or Section 2.4(f),

 

(xi)                        amend, modify, or eliminate the definition of Term
Loan Amount, or

 

(xii)                     amend, modify, or eliminate any of the provisions of
Section 13.1(a) to permit a Loan Party or an Affiliate of a Loan Party to be
permitted to become an Assignee.

 

(b)                                 No amendment, waiver, modification,
elimination, or consent shall amend, modify, or waive (i) any of the terms or
provisions of Section 2.10, without the written consent of the Required Lenders
and Borrowers, and (ii) any provision of Section 15 pertaining to Agent, or any
other rights or duties of Agent under this Agreement or the other Loan
Documents, without the written consent of Agent, Borrowers and the Required
Lenders.  Notwithstanding anything to the contrary contained in this Agreement
or the other Loan Documents, the consent of Loan Parties and Lenders shall not
be required for the exercise by Agent of any of its rights under this Agreement
in accordance with the terms of this Agreement.

 

(c)                                  Anything in this Section 14.1 to the
contrary notwithstanding, (i) any amendment, modification, elimination, waiver,
consent, termination, or release of, or with respect to, any provision of this
Agreement or any other Loan Document that relates only to the relationship of
the Lender Group among themselves, and that does not affect the rights or
obligations of any Loan Party, shall not require consent by or the agreement of
any Loan Party, and (ii) any amendment, waiver, modification, elimination, or
consent of or with respect to any provision of this Agreement or any other Loan
Document may be entered into without the consent of, or over the objection of,
any Defaulting Lender other than any of the matters governed by
Section 14.1(a)(ii) and (iii).

 

14.2                                          Replacement of Certain Lenders.

 

(a)                                 If (i) any action to be taken by the Lender
Group or Agent hereunder requires the consent, authorization, or agreement of
all Lenders or all Lenders affected thereby and if such action has received the
consent, authorization, or agreement of the Required Lenders but not of all
Lenders or all Lenders affected thereby, or (ii) any Lender makes a claim for
compensation under Section 16 and such Lender has declined to designate a
different lending office, then Borrowers or Agent, upon at least 5 Business
Days’ prior irrevocable notice, may permanently replace any Lender that failed
to give its consent, authorization, or agreement (a “Holdout Lender”) or any
Lender that made a claim for compensation (a “Tax Lender”) with one or more
Replacement Lenders, and the Holdout Lender or Tax Lender, as applicable, shall
have no right to refuse to be replaced hereunder.  Such notice to replace the
Holdout Lender or Tax

 

68

--------------------------------------------------------------------------------


 

Lender, as applicable, shall specify an effective date for such replacement,
which date shall not be later than 15 Business Days after the date such notice
is given.

 

(b)                                 Prior to the effective date of such
replacement, the Holdout Lender or Tax Lender, as applicable, and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender or Tax Lender, as applicable, being repaid in
full its share of the outstanding Obligations (without any premium or penalty of
any kind whatsoever, but including all interest, fees and other amounts that may
be due in payable in respect thereof and its existing rights to payment pursuant
to Section 16).  If the Holdout Lender or Tax Lender, as applicable, shall
refuse or fail to execute and deliver any such Assignment and Acceptance prior
to the effective date of such replacement, Agent may, but shall not be required
to, execute and deliver such Assignment and Acceptance in the name or and on
behalf of the Holdout Lender or Tax Lender, as applicable, and irrespective of
whether Agent executes and delivers such Assignment and Acceptance, the Holdout
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Holdout Lender
or Tax Lender, as applicable, shall be made in accordance with the terms of
Section 13.1.  Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations and the other rights and obligations of the
Holdout Lender or Tax Lender, as applicable, hereunder and under the other Loan
Documents, the Holdout Lender or Tax Lender, as applicable, shall remain
obligated to make the Holdout Lender’s or Tax Lender’s, as applicable, Pro Rata
Share of Term Loan.

 

(c)                                  No Waivers; Cumulative Remedies.  No
failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof.  No waiver by Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Agent or any Lender on any occasion
shall affect or diminish Agent’s and each Lender’s rights thereafter to require
strict performance by each Loan Party of any provision of this Agreement. 
Agent’s and each Lender’s rights under this Agreement and the other Loan
Documents will be cumulative and not exclusive of any other right or remedy that
Agent or any Lender may have.

 

15.                               AGENT; THE LENDER GROUP.

 

15.1                                          Appointment and Authorization of
Agent.  Each Lender hereby designates and appoints Wilmington Savings Fund
Society, FSB as its agent under this Agreement, the other Loan Documents and the
DIP Intercreditor Agreement and each Lender hereby irrevocably authorizes Agent
to execute and deliver each of the other Loan Documents and the DIP
Intercreditor Agreement on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
the DIP Intercreditor Agreement and to exercise such powers and perform such
duties as are expressly delegated to Agent by the terms of this Agreement or any
other Loan Document and the DIP Intercreditor Agreement, together with such
powers as are reasonably incidental thereto.  Agent agrees to act as agent for
and on behalf of the Lenders on the conditions contained in this Section 15. 
Any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document or the DIP Intercreditor Agreement notwithstanding, Agent
shall not have any duties or responsibilities, except those

 

69

--------------------------------------------------------------------------------


 

expressly set forth herein or in the other Loan Documents or the DIP
Intercreditor Agreement, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or the DIP Intercreditor Agreement or
otherwise exist against Agent.  Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement or the other Loan
Documents or the DIP Intercreditor Agreement with reference to Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only a
representative relationship between independent contracting parties.  Each
Lender hereby further authorizes Agent to act as the secured party under each of
the Loan Documents or the DIP Intercreditor Agreement that create a Lien on any
item of Collateral.  Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents or the DIP Intercreditor
Agreement.  Without limiting the generality of the foregoing, or of any other
provision of the Loan Documents or the DIP Intercreditor Agreement that provides
rights or powers to Agent, Lenders agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in effect: 
(a) maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Obligations, the Collateral, the
Collections of Parent and its Subsidiaries, and related matters, (b) execute or
file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to the Loan Documents or the DIP
Intercreditor Agreement, (c) exclusively receive, apply, and distribute the
Collections of Parent and its Subsidiaries as provided in the Loan Documents or
the DIP Intercreditor Agreement, (d) open and maintain such bank accounts and
cash management arrangements as Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the Collections of Parent and its Subsidiaries, (e) perform,
exercise, and enforce any and all other rights and remedies of the Lender Group
with respect to Parent or its Subsidiaries, the Obligations, the Collateral, the
Collections of Parent and its Subsidiaries, or otherwise related to any of same
as provided in the Loan Documents or the DIP Intercreditor Agreement, and
(f) incur and pay such Lender Group Expenses as Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents or the DIP Intercreditor Agreement.

 

15.2                                          Delegation of Duties.  Agent may
execute any of its duties under this Agreement or any other Loan Document or the
DIP Intercreditor Agreement by or through agents, employees or attorneys in fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties.  Agent shall not be responsible for the negligence or misconduct of
any agent or attorney in fact that it selects as long as such selection was made
without gross negligence or willful misconduct.

 

15.3                                          Liability of Agent.  None of the
Agent-Related Persons shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with

 

70

--------------------------------------------------------------------------------


 

this Agreement or any other Loan Document or the DIP Intercreditor Agreement or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (b) be responsible in any manner to any of the Lenders
for any recital, statement, representation or warranty made by Parent or any of
its Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document or the DIP Intercreditor Agreement,
or in any certificate, report, statement or other document referred to or
provided for in, or received by Agent under or in connection with, this
Agreement or any other Loan Document or the DIP Intercreditor Agreement, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Parent or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lenders to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of Parent
or its Subsidiaries. Notwithstanding the terms and provisions of the DIP
Intercreditor Agreement or any reference to the DIP Intercreditor Agreement or
the DIP ABL Loan Documents herein, none of the Agent-Related Persons shall be
liable for any action taken or omitted to be taken by any of them under the DIP
Intercreditor Agreement or under this Agreement relating to the DIP
Intercreditor Agreement or the DIP ABL Loan Documents unless directed in writing
by the Required Lenders to take or to omit to take any such action, which
direction shall, in the case of a payment required to be made to the DIP ABL
Agent, specify the amount of such payment.

 

15.4                                          Reliance by Agent.  Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
telefacsimile or other electronic method of transmission, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent, or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrowers or counsel to any Lender), independent accountants and other
experts selected by Agent.  Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable.  If Agent so requests, it shall
first be indemnified to its reasonable satisfaction by the Lenders against any
and all liability and expense that may be incurred by it by reason of taking or
continuing to take or refraining from taking any such action.  Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.

 

15.5                                          Notice of Default or Event of
Default.  Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest, fees, and expenses required to be paid to
Agent for the account of the Lenders and, except with respect to Events of
Default of which Agent has actual knowledge, unless Agent shall have received
written notice from a Lender or any Borrower referring to this Agreement,
describing such Default or Event of

 

71

--------------------------------------------------------------------------------


 

Default, and stating that such notice is a “notice of default.”  Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge.  If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

 

15.6                                          Credit Decision.  Each Lender
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by Agent hereinafter taken, including any
review of the affairs of Parent and its Subsidiaries or Affiliates, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender.  Each Lender represents to Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such due diligence,
documents and information as it has deemed appropriate, made its own appraisal
of, and investigation into, the business, prospects, operations, property,
financial and other condition and creditworthiness of Borrower or any other
Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrowers.  Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document.  Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Borrower or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons.  Each Lender acknowledges that Agent does not have any
duty or responsibility, either initially or on a continuing basis to provide
such Lender with any credit or other information with respect to any Borrower,
its Affiliates or any of their respective business, legal, financial or other
affairs, and irrespective of whether such information came into Agent’s or its
Affiliates’ or representatives’ possession before or after the date on which
such Lender became a party to this Agreement.

 

15.7                                          Costs and Expenses;
Indemnification.  Agent may incur and pay Lender Group Expenses to the extent
Agent reasonably deems necessary or appropriate for the performance and
fulfillment of its functions, powers, and obligations pursuant to the Loan
Documents or the DIP Intercreditor Agreement, including court costs, attorneys’
fees and expenses, fees and expenses of financial accountants, advisors,
consultants, and appraisers, costs of collection by outside collection agencies,
auctioneer fees and expenses,

 

72

--------------------------------------------------------------------------------


 

and costs of security guards or insurance premiums paid to maintain the
Collateral, whether or not Borrowers are obligated to reimburse Agent or Lenders
for such expenses pursuant to this Agreement or otherwise.  Agent is authorized
and directed to deduct and retain sufficient amounts from the Collections of
Parent and its Subsidiaries received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders.  In the event Agent is not reimbursed for such costs and expenses by
Parent or its Subsidiaries, each Lender hereby agrees that it is and shall be
obligated to pay to Agent such Lender’s ratable share thereof.  Whether or not
the transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so) from and against any and all Indemnified
Liabilities; provided, that, no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
an extension of credit hereunder.  Without limitation of the foregoing, each
Lender shall reimburse Agent upon demand for such Lender’s ratable share of any
costs or out-of-pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document or the DIP Intercreditor Agreement to the extent that
Agent is not reimbursed for such expenses by or on behalf of Borrowers.  The
undertaking in this Section shall survive the payment of all Obligations
hereunder, the termination of this Agreement and the resignation or replacement
of Agent.

 

15.8                                          Agent in Individual Capacity. 
Agent and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, provide bank products to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Parent and its Subsidiaries and
Affiliates and any other Person party to any Loan Document as though Agent were
not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group.  The other members of the Lender Group
acknowledge that, pursuant to such activities, Agent or its Affiliates may
receive information regarding Borrowers or their Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. 
The terms “Lender” and “Lenders” may include Agent in its individual capacity.

 

15.9                                          Successor Agent.  Agent may resign
as Agent upon 30 days (10 days if an Event of Default has occurred and is
continuing) prior written notice to the Lenders (unless such notice period is
waived by the Required Lenders) and Administrative Borrower (unless such notice
is waived by Administrative Borrower).  If Agent resigns under this Agreement,
the Required Lenders shall be entitled, with (so long as no Event of Default has

 

73

--------------------------------------------------------------------------------


 

occurred and is continuing) the consent of Administrative Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders.  If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with Administrative Borrower and with the consent of the Required Lenders, a
successor Agent.  In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated.  After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.  If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 

15.10                                   Lender in Individual Capacity.  Any
Lender and its respective Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, provide bank products to, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Parent and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group.  The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Parent or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Parent or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

 

15.11                                   Collateral Matters.

 

(a)                                 The Lenders hereby irrevocably authorize
Agent, upon the written direction of the Required Lenders, to release, or
subordinate, any Lien on any of the Collateral (i) upon payment and satisfaction
of all of the Obligations, or (ii) constituting property being sold or disposed
of if Administrative Borrower or any Loan Party certifies to Agent and the
Required Lenders that the sale or disposition is made in compliance with
Section 6.4 (and Agent and the Required Lenders may rely conclusively on any
such certificate, without further inquiry), or (iii) constituting property in
which any Loan Party did not own an interest at the time the security interest,
mortgage or lien was granted or at any time thereafter, or (iv) having a value
in the aggregate in any twelve (12) month period of less than $2,500,000, and to
the extent Agent (at the direction of the Required Lenders) may release its Lien
on any such Collateral pursuant to the sale or other disposition thereof, such
sale or other disposition shall be deemed consented to by the Lenders, or (v) if
required or permitted under the terms of any of the other Loan Documents,
including any intercreditor agreement, or (vi) constituting property leased to a
Loan Party under a lease that has expired or is terminated, or (vii) subject to
Section 14.1, the Canadian Security

 

74

--------------------------------------------------------------------------------


 

Documents and the Security Documents, if the release is approved, authorized or
ratified in writing by the Required Lenders.  Upon request by Agent or any
Borrower at any time, the Lenders will confirm in writing Agent’s authority to
release or subordinate any such Liens on particular types or items of Collateral
pursuant to this Section 15.11; provided, that, (1) Agent shall not be required
to execute any document necessary to evidence such release or subordination on
terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release or subordination
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released or subordinated) upon (or
obligations of Borrower in respect of) all interests retained by any Loan Party,
including, the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.  The Lenders further hereby irrevocably authorize Agent,
upon the direction of the Required Lenders, to subordinate any Lien granted to
or held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.

 

(b)                                 The Loan Parties and the Lenders hereby
irrevocably authorize Agent, upon the written instruction of the Required
Lenders, to (A) consent to, credit bid or purchase (either directly or through
one or more acquisition vehicles) all or any portion of the Collateral at any
sale thereof conducted under the provisions of the Bankruptcy Code or other
bankruptcy laws, including under Section 363 of the Bankruptcy Code, (B) credit
bid or purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral at any sale or other disposition thereof
conducted under the provisions of the Code or the PPSA, including pursuant to
Sections 9-610 or 9-620 of the Code, or (C) credit bid or purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any other sale or foreclosure conducted by Agent (whether by
judicial action or otherwise) in accordance with applicable law.  In connection
with any such credit bid or purchase, (i) the Obligations owed to the Lenders
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of Agent to credit bid or purchase at such sale or other disposition of
the Collateral and, if such claims cannot be estimated without unduly delaying
the ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Lenders whose Obligations are credit bid shall
be entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Equity Interests of
the acquisition vehicle or vehicles that are used to consummate such purchase)
and (ii) the Agent, based upon the instruction of the Required Lenders, may
accept non-cash consideration, including debt and equity securities issued by
such acquisition vehicle or vehicles and in connection therewith the Agent may
reduce the Obligations owed to the Lenders (ratably based upon the proportion of
their Obligations credit bid in relation to the aggregate amount of Obligations
so credit bid) based upon the value of such non-cash consideration.

 

(c)                                  Agent shall have no obligation whatsoever
to any of the Lenders to assure that the Collateral exists or is owned by a Loan
Party or is cared for, protected, or insured or has been encumbered, or that
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or that any
particular

 

75

--------------------------------------------------------------------------------


 

items of Collateral meet the eligibility criteria applicable in respect thereof
or whether to impose, maintain, reduce, or eliminate any particular reserve
hereunder or whether the amount of any such reserve is appropriate or not, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion, regardless of whether Agent shall obtain its own interest in
the Collateral in its capacity as one of the Lenders, and that Agent shall have
no other duty or liability whatsoever to any Lender as to any of the foregoing,
except as otherwise provided herein.

 

(d)                                 In no event shall the Agent be responsible
or liable for special, indirect, or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of
whether the Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action. Notwithstanding any provision of this
Agreement, the Agent shall not have any duties or responsibilities except those
expressly set forth herein and the permissive provisions with respect to the
Agent set forth herein shall not be deemed to be duties. Notwithstanding
anything to the contrary contained herein, the Agent shall have no
responsibility for the preparing, recording, filing, re-recording, or re-filing
of any financing statement, continuation statement or other instrument in any
public office. In no event shall the Agent be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control, including,
without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Agent shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

 

15.12                                   Restrictions on Actions by Lenders;
Sharing of Payments.

 

(a)                                 Each of the Lenders agrees that it shall
not, without the express written consent of the Required Lenders, and that it
shall, to the extent it is lawfully entitled to do so, upon the written request
of the Required Lenders, set off against the Obligations, any amounts owing by
such Lender to Parent or its Subsidiaries or any deposit accounts of Parent or
its Subsidiaries now or hereafter maintained with such Lender.  Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by the Required Lenders, take or cause to be taken any action,
including, the commencement of any legal or equitable proceedings to enforce any
Loan Document against any Borrower or any Guarantor or to foreclose any Lien on,
or otherwise enforce any security interest in, any of the Collateral.

 

(b)                                 If, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations, except for any such
proceeds or payments received by such Lender from Agent pursuant to the terms of
this Agreement, or (ii) payments from Agent in excess of such Lender’s Pro Rata
Share of all such distributions by Agent, such Lender promptly shall (A) turn
the same

 

76

--------------------------------------------------------------------------------


 

over to Agent, in kind, and with such endorsements as may be required to
negotiate the same to Agent, or in immediately available funds, as applicable,
for the account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (B) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their Pro Rata
Shares; provided, however, that to the extent that such excess payment received
by the purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

 

15.13                                   Agency for Perfection.  Agent hereby
appoints each other Lender as its agent (and each Lender hereby accepts such
appointment) for the purpose of perfecting Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code or in
accordance with the PPSA or the Securities Transfer Act of any applicable
jurisdictions in Canada can be perfected by possession or control.  Should any
Lender obtain possession or control of any such Collateral, such Lender shall
notify Agent and the Required Lenders thereof, and, promptly upon Agent’s
request (upon the direction of the Required Lenders) therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent’s
instructions.

 

15.14                                   Payments by Agent to the Lenders.  All
payments to be made by Agent to the Lenders shall be made by bank wire transfer
of immediately available funds pursuant to such wire transfer instructions as
each party may designate for itself by written notice to Agent.  Concurrently
with, or promptly following each such payment, Agent shall identify whether such
payment (or any portion thereof) represents principal, premium, fees, or
interest of the Obligations.

 

15.15                                   Concerning the Collateral and Related
Loan Documents.  Each member of the Lender Group authorizes and directs Agent to
enter into this Agreement and the other Loan Documents and the DIP Intercreditor
Agreement.  Each member of the Lender Group agrees that any action taken by
Agent in accordance with the terms of this Agreement or the other Loan Documents
relating to the Collateral and the exercise by Agent of its powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

 

15.16                                   Collateral Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information.

 

(a)                                 By becoming a party to this Agreement, each
Lender:

 

(i)                               is deemed to have requested that Agent furnish
such Lender, promptly after it becomes available, a copy of each collateral
report respecting Parent or its Subsidiaries (each, a “Report”) delivered in
accordance with Section 5.2, and Agent shall so furnish each Lender with such
Reports,

 

77

--------------------------------------------------------------------------------


 

(ii)                            expressly agrees and acknowledges that Agent
does not (i) make any representation or warranty as to the accuracy of any
Report, and (ii) shall not be liable for any information contained in any
Report,

 

(iii)                         expressly agrees and acknowledges that the Reports
are not comprehensive audits or examinations, that Agent or other party
performing any audit or examination will inspect only specific information
regarding Parent and its Subsidiaries and will rely significantly upon Parent’s
and its Subsidiaries’ books and records, as well as on representations of each
Borrower’s personnel,

 

(iv)                        agrees to keep all Reports and other material,
non-public information regarding Parent and its Subsidiaries and their
operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 17.9, and

 

(v)                           without limiting the generality of any other
indemnification provision contained in this Agreement, agrees:  (i) to hold
Agent and any other Lender preparing a Report harmless from any action the
indemnifying Lender may take or fail to take or any conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to
Borrowers, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of Borrowers, and (ii) to pay and protect,
and indemnify, defend and hold Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including, attorneys’ fees and costs)
incurred by Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

(b)                                 In addition to the foregoing: (i) any Lender
may from time to time request of Agent in writing that Agent provide to such
Lender a copy of any report or document provided by Parent or any Subsidiary of
Parent to Agent that has not been contemporaneously provided by Parent or its
Subsidiaries to such Lender, and, upon receipt of such request, Agent promptly
shall provide a copy of same to such Lender, (ii) to the extent that Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from Parent or its Subsidiaries, any Lender may, from
time to time, reasonably request Agent to exercise such right as specified in
such Lender’s notice to Agent, whereupon Agent promptly shall request of such
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Parent or its Subsidiaries, Agent
promptly shall provide a copy of same to such Lender and (iii) any time that
Agent renders to any Borrower a statement regarding the Loan Account, Agent
shall send a copy of such statement to each Lender.

 

15.17                                   [Reserved].

 

15.18                                   Several Obligations; No Liability. 
Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of

 

78

--------------------------------------------------------------------------------


 

Agent in its capacity as such, and not by or in favor of the Lenders, any and
all obligations on the part of Agent (if any) to make any credit available
hereunder, shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis in accordance with such Lender’s
percentage of the Term Loan outstanding.  Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender.  Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender.  Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group.  No Lender shall be responsible to
Borrower or any other Person for any failure by any other Lender to fulfill its
obligations to make credit available hereunder, nor to advance for such Lender
or on its behalf, nor to take any other action on behalf of such Lender
hereunder or in connection with the financing contemplated herein.

 

15.19                                   Appointment for the Province of Québec. 
Without prejudice to Section 15.1 above, each member of the Lender Group hereby
appoints Agent as the person holding the power of attorney (fondé pouvoir) of
the Lender Group as contemplated under Article 2692 of the Civil Code of Québec,
to enter into, to take and to hold on their behalf, and for their benefit, any
deed of hypothec (“Deed of Hypothec”) to be executed by any of the Borrowers or
Guarantors granting a hypothec pursuant to the laws of the Province of Québec
(Canada) and to exercise such powers and duties which are conferred thereupon
under such deed.  All of the Lender Group hereby additionally appoints Agent as
agent, mandatary, custodian and depositary for and on behalf of the Lender Group
(a) to hold and to be the sole registered holder of any bond (“Bond”) issued
under the Deed of Hypothec, the whole notwithstanding any other applicable law,
and (b) to enter into, to take and to hold on their behalf, and for their
benefit, a bond pledge agreement (“Pledge”) to be executed by such Borrower or
such Guarantor pursuant to the laws of the Province of Québec and creating a
pledge of the Bond as security for the payment and performance of, inter alia,
the Obligations.  In this respect, (i) Agent as agent, mandatary, custodian and
depositary for and on behalf of the Lender Group, shall keep a record indicating
the names and addresses of, and the pro rata portion of the obligations and
indebtedness secured by the Pledge, owing to each of the members of the Lender
Group for and on behalf of whom the Bond is so held from time to time, and
(ii) each of the members of the Lender Group will be entitled to the benefits of
any property or assets charged under the Deed of Hypothec and the Pledge and
will participate in the proceeds of realization of any such property or assets. 
Agent, in such aforesaid capacities shall (A) upon the direction of the Required
Lenders have the sole and exclusive right and authority to exercise, except as
may be otherwise specifically restricted by the terms hereof, all rights and
remedies given to Agent with respect to the property or assets charged under the
Deed of Hypothec and Pledge, any other applicable law or otherwise, and
(B) benefit from and be subject to all provisions hereof with respect to the
Agent mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the Lender
Group, the Borrowers or the Guarantors.  The execution prior to the date hereof
by Agent of any Deed of Hypothec, Pledge or other security documents made
pursuant to the laws of the Province of Québec (Canada) is hereby ratified and
confirmed.  The constitution of Agent as the Person

 

79

--------------------------------------------------------------------------------


 

holding the power of attorney (fondé de pouvoir), and of Agent, as agent,
mandatary, custodian and depositary with respect to any bond that may be issued
and pledged from time to time to Agent for the benefit of the Lender Group,
shall be deemed to have been ratified and confirmed by each Person accepting an
assignment of, a participation in or an arrangement in respect of, all or any
portion of any of the Lender Group’s rights and obligations under this Agreement
by the execution of an assignment, including an Assignment and Acceptance
Agreement or other agreement pursuant to which it becomes such assignee or
participant, and by each successor Agent by the execution of an assignment
agreement or other agreement, or by the compliance with other formalities, as
the case may be, pursuant to which it becomes a successor Agent hereunder.

 

15.20                                   Dutch Parallel Debts.

 

(a)                                 In this clause:

 

“Dutch Parallel Debt” means any amount which a Loan Party owes to the Agent
under this Clause.

 

“Underlying Debt” means at any given time, each Obligation (whether present or
future, actual or contingent) owing by a Loan Party to a Finance Party under the
Loan Documents (including, for the avoidance of doubt, any change or increase in
those obligations pursuant to or in connection with any amendment or supplement
or restatement or novation of any Loan Document, in each case whether or not
anticipated as of the date of this Agreement, for the avoidance of doubt,
excluding that Loan Party’s Dutch Parallel Debt.

 

(b)                                 Each Loan Party irrevocably and
unconditionally undertakes to pay to the Agent amounts equal to, and in the
currency or currencies of, its Underlying Debt.

 

(c)                                  The Dutch Parallel Debt of each Loan Party:
(i) shall become due and payable at the same time as its Underlying Debt and
(b)is independent and separate from, and without prejudice to, its Underlying
Debt.

 

(d)                                 For purposes of this Clause, the Agent:
(a) is the independent and separate creditor of each Dutch Parallel Debt,
(b) acts in its own name and not as agent, representative or trustee of the
Finance Parties and its claims in respect of each Dutch Parallel Debt shall not
be held on trust, and (c) shall have the independent and separate right to
demand payment of each Dutch Parallel Debt in its own name (including, without
limitation, through any suit, execution, enforcement of security, recovery of
guarantees and applications for and voting in any kind of insolvency
proceeding).

 

(e)                                  The Dutch Parallel Debt of a Loan Party
shall be (a) decreased to the extent that its Underlying Debt has been
irrevocably and unconditionally paid or discharged, and (b) increased to the
extent to that its Underlying Debt has increased, and the Underlying Debt of a
Loan Party shall be (x) decreased to the extent that its Dutch Parallel Debt has
been irrevocably and unconditionally paid or discharged, and (y) increased to
the extent that its Dutch Parallel Debt has increased, in each case provided
that the Dutch Parallel Debt of a Loan Party shall never exceed its Underlying
Debt.

 

80

--------------------------------------------------------------------------------


 

(f)                                   All amounts received or recovered by the
Agent in connection with this Clause, to the extent permitted by applicable law,
shall be applied in accordance with Section 5 (Application of Proceeds) of the
Intercreditor Agreement.

 

This Clause applies for the purpose of determining the secured obligations in
the Security Documents governed by Dutch law.

 

16.                               WITHHOLDING TAXES.

 

16.1                                          No Setoff; Payments.

 

(a)                                 All payments made by any Loan Party under
any Loan Document will be made without setoff, counterclaim or other defense. 
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes unless deduction or
withholding of any Taxes is required under applicable law.  If any deduction or
withholding of any Tax is required by law, the applicable withholding agent
shall make such deduction or withholding and shall timely pay to the relevant
Governmental Authority such amounts in accordance with applicable law.  To the
extent such Tax is an Indemnified Tax, the applicable Loan Party shall pay such
additional amounts as may be necessary so that, after such required deduction or
withholding of Indemnified Tax (including any Indemnified Tax on the additional
amounts payable under this Section 16.1), the amount payable to the affected
Agent or Lender (as applicable) by any Loan Party is equal to same amount that
would have been so payable had no such deduction or withholding of Indemnified
Tax been required under applicable law.

 

(b)                                 The Loan Parties shall indemnify each Agent
or Lender (as applicable), within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes on the additional
amounts payable under this Section 16.1) payable or paid by such Agent or Lender
or required to be withheld or deducted from a payment to such Agent or Lender
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to Administrative Borrower by a Lender (with a
copy to Agent), or by Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(c)                                  Administrative Borrower will furnish to
Agent as promptly as possible after payment by any Loan Party of any Tax in
respect of any payment made by any Loan Party under any Loan Document is due
pursuant to applicable law, certified copies of tax receipts evidencing such
payment by Loan Parties or other evidence reasonably satisfactory to the
Required Lenders.

 

(d)                                 The Loan Parties agree to pay any present or
future stamp, value added or documentary Taxes, intangible, recording or any
other similar property Taxes that arise from any payment made hereunder or from
the execution, delivery, performance, recordation, or filing of, or otherwise
with respect to this Agreement or any other Loan Document (collectively, “Other
Taxes”).

 

81

--------------------------------------------------------------------------------


 

(e)                                  The Loan Parties shall jointly and
severally indemnify each recipient of amounts payable under this Section 16.1,
within 10 Business Days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such recipient or required to be withheld or deducted from a
payment to such recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability, which also
describes in reasonable detail the basis for such payment or liability,
delivered to a Loan Party by a Lender (with a copy to the Agent), shall be
conclusive absent manifest error.

 

16.2                                          Exemptions.

 

(a)                                 If a Lender is entitled to claim an
exemption or reduction from U.S. withholding tax, such Lender agrees with and in
favor of Agent, to deliver to Administrative Borrower and Agent one of the
following before receiving its first payment under the Loan Documents:

 

(i)                               In the case of a Lender claiming an exemption
from U.S. withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender, substantially in the form of Exhibit D-1, signed under
penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of any Borrower (within
the meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to any Borrower within the meaning of Section 864(d)(4) of
the IRC (a “U.S. Tax Compliance Certificate”), and (B) an original, properly
completed and executed IRS Form W-8BEN;

 

(ii)                            in the case of a Lender claiming an exemption
from, or reduction of, U.S. federal withholding tax under a U.S. tax treaty, a
properly completed and executed copy of IRS Form W-8BEN;

 

(iii)                         an original, properly completed and executed copy
of IRS Form W-8ECI;

 

(iv)                        to the extent a Lender is not the beneficial owner,
a properly completed and executed copy of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that if the
Lender is a partnership and one or more direct or indirect partners of such
Lender are claiming the portfolio interest exemption, such Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

 

(v)                           a properly completed and executed copy of any
other form or forms, including IRS Form W-9, as may be required under the IRC or
other laws

 

82

--------------------------------------------------------------------------------


 

of the United States as a condition to exemption from, or reduction of, U.S.
withholding or backup withholding tax; or

 

(vi)                        if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by the Administrative Borrower or Agent as
may be necessary for Administrative Borrower and Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under Section 1471 through 1474 of the IRC or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (vi), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(b)                                 Each Lender shall provide new forms (or
successor forms) upon the expiration, invalidity or obsolescence of any
previously delivered forms and shall promptly notify Administrative Borrower and
Agent in writing of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

 

(c)                                  If a Lender is entitled to claim an
exemption from, or reduction of, withholding or backup withholding tax in a
jurisdiction other than the United States, such Lender agrees with and in favor
of Agent and Administrative Borrower to deliver to Administrative Borrower and
Agent at the times reasonably requested by Agent or Administrative Borrower such
forms or other information reasonably requested by Administrative Borrower or
Agent as will permit exemption from, or reduction of, withholding or backup
withholding tax, but only if such Lender or such Participant (i) is legally
eligible to deliver such forms and (ii) in such Lender’s reasonable judgment
delivery of such forms or other information does not subject such Lender to any
material unreimbursed cost or expense or does not materially prejudice the legal
or commercial position of such Lender.  Each Lender shall provide new forms (or
successor forms) or information upon the expiration, invalidity or obsolescence
of any previously delivered forms or information and to promptly notify
Administrative Borrower and Agent in writing of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

 

(d)                                 Each Borrower agrees that each Participant
shall be entitled to the benefits of this Section 16 with respect to its
participation in any portion of the Commitments and the Obligations so long as
such Participant complies with the obligations set forth in this Section 16
(including the requirements under this Section 16.2) subject to the provisions
of Section 14.2, in each case, with respect thereto as if it were a Lender.

 

16.3                                          Lender Indemnification.  Each
Lender shall severally indemnify the Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to

 

83

--------------------------------------------------------------------------------


 

do so in accordance with Section 16.1), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.1(i) relating to
the maintenance of a Participant Register and (iii) any non-Indemnified Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this Section 16.3.

 

16.4                                          Refunds.

 

If Agent or a Lender determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 16, it shall pay over such refund to Borrowers (but only to the
extent of payments made, or additional amounts paid, by any Loan Party under
this Section 16 with respect to Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that the Loan Parties, upon the request of Agent or such
Lender, agree to repay the amount paid over to the Loan Parties (plus any
penalties, interest or other charges, imposed by the relevant Governmental
Authority in respect thereof) to Agent or such Lender in the event Agent or such
Lender is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this Section 16.4, in no event will
Agent or a Lender be required to pay any amount to the Loan Parties pursuant to
this Section 16.4 the payment of which would place Agent or such Lender in a
less favorable net after-tax position than Agent or such Lender would have been
in if the tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such tax had never been paid. Notwithstanding
anything in this Agreement to the contrary, this Section 16.4 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other confidential information which it in good faith deems confidential) to
any Borrower or any other Person.

 

17.                               GENERAL PROVISIONS.

 

17.1                                          Effectiveness.  This Agreement
shall be binding and deemed effective when executed by each Loan Party, Agent,
and each Lender whose signature is provided for on the signature pages hereof.

 

17.2                                          Section Headings.  Headings and
numbers have been set forth herein for convenience only.  Unless the contrary is
compelled by the context, everything contained in each Section applies equally
to this entire Agreement.

 

17.3                                          Interpretation.  Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed against the
Lender Group or any Loan Party, whether

 

84

--------------------------------------------------------------------------------


 

under any rule of construction or otherwise.  On the contrary, this Agreement
has been reviewed by all parties and shall be construed and interpreted
according to the ordinary meaning of the words used so as to accomplish fairly
the purposes and intentions of all parties hereto.

 

17.4                                          Severability of Provisions.  Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.

 

17.5                                          Right of Setoff.  If an Event of
Default shall have occurred and be continuing, any Lender and any Affiliate of
any Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate of a Lender to
or for the credit or the account of any Loan Party against any of and all the
Obligations held by such Lender or Affiliate of a Lender, irrespective of
whether or not such Lender or Affiliate of a Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender or Affiliate of a Lender shall notify the Borrower and the
Agent of such set-off or application; provided, that any failure to give or any
delay in giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender or Affiliate of a
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender or Affiliate of a Lender
may have.

 

17.6                                          Debtor-Creditor Relationship.  The
relationship between the Lenders and Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of creditor and debtor.  No member of
the Lender Group has (or shall be deemed to have) any fiduciary relationship or
duty to any Loan Party arising out of or in connection with the Loan Documents
or the transactions contemplated thereby, and there is no agency or joint
venture relationship between the members of the Lender Group, on the one hand,
and the Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.

 

17.7                                          Counterparts; Electronic
Execution.  This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.  Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement.  Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.  The
foregoing shall apply to each other Loan Document mutatis mutandis.

 

17.8                                          [Reserved].

 

85

--------------------------------------------------------------------------------


 

17.9                                          Confidentiality.

 

(a)                                 Agent and Lenders each individually (and not
jointly or jointly and severally) agree that non-public information regarding
Parent and its Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except: 
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group, provided, that
any such Subsidiary or Affiliate shall have agreed to receive such information
hereunder subject to the terms of this Section 17.9, (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided,
that (x) prior to any disclosure under clause (iii) or (iv), the disclosing
party agrees to provide Administrative Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Administrative Borrower
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under clause
(iii) or (iv) shall be limited to the portion of the Confidential Information as
may be required by such regulatory authority, statute, decision, or judicial or
administrative order, rule, or regulation, (v) as may be agreed to in advance in
writing by Borrowers, (vi) as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process, provided, that,
(x) prior to any disclosure under this clause (vi) the disclosing party agrees
to provide Administrative Borrower with prior written notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior written notice to Administrative
Borrower pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided, that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than any
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Administrative
Borrower with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.

 

86

--------------------------------------------------------------------------------


 

(b)                                 Anything in this Agreement to the contrary
notwithstanding, Agent (upon the direction of the Required Lenders) may disclose
information concerning the terms and conditions of this Agreement and the other
Loan Documents to loan syndication and pricing reporting services or for its
marketing materials, with such information to consist of deal terms and other
information customarily found in such publications or marketing materials and
may otherwise use the name, logos, and other insignia of Borrowers and the Loan
Parties and the Commitments provided hereunder in any “tombstone,” press
releases, or other advertisements, on its website or in other marketing
materials of Agent.

 

17.10                                   Lender Group Expenses.  Borrowers agree
to pay any and all Lender Group Expenses promptly upon demand therefor by
Agent.  Borrowers agree that their respective obligations contained in this
Section 17.10 shall survive payment or satisfaction in full of all other
Obligations and the termination of this Agreement.

 

17.11                                   Survival.  All representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Agent or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any loan or any fee or any other
amount payable under this Agreement is outstanding.  All indemnity obligations
of the Loan Parties in the Loan Documents shall survive the repayment in full of
the Obligations and the termination of the Loan Documents.

 

17.12                                   Patriot Act.  Each Lender that is
subject to the requirements of the Patriot Act hereby notifies Borrowers that,
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Patriot Act. 
In addition, if Agent is required by law or regulation or internal policies to
do so, it shall have the right to periodically conduct (a) Patriot Act searches,
OFAC/PEP searches, and customary individual background checks for the Loan
Parties and (b) OFAC/PEP searches and customary individual background checks for
the Loan Parties’ senior management and key principals, and each Borrower agrees
to cooperate in respect of the conduct of such searches and further agrees that
the reasonable costs and charges for such searches shall constitute Lender Group
Expenses hereunder and be for the account of such Borrower.

 

17.13                                   Integration.  This Agreement, together
with the other Loan Documents, reflects the entire understanding of the parties
with respect to the transactions contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof.

 

87

--------------------------------------------------------------------------------


 

17.14                                   Administrative Borrower as Agent for
Borrowers.

 

(a)                                 Each Borrower hereby irrevocably appoints
and constitutes Parent (“Administrative Borrower”) as its agent and
attorney-in-fact to request and receive Term Loans pursuant to this Agreement
and the other Loan Documents from any Lender in the name or on behalf of such
Borrower.  Agent and Lenders may disburse the Term Loans to such bank account of
Administrative Borrower or a Borrower or otherwise make such Term Loans to a
Borrower as Administrative Borrower may designate or direct, without notice to
any other Borrower or Guarantor.  Notwithstanding anything to the contrary
contained herein, Agent (upon the direction of the Required Lenders) may at any
time and from time to time require that Term Loans to or for the account of any
Borrower be disbursed directly to an operating account of such Borrower.

 

(b)                                 Administrative Borrower hereby accepts the
appointment by Borrowers to act as the agent and attorney-in-fact of Borrowers
pursuant to this Section 17.14.  Administrative Borrower shall ensure that the
disbursement of any Loans to each Borrower requested by or paid to or for the
account of Parent shall be paid to or for the account of such Borrower.

 

(c)                                  Each Borrower and Guarantor hereby
irrevocably appoints and constitutes Administrative Borrower as its agent to
receive statements on account and all other notices from Agent and Lenders with
respect to the Obligations or otherwise under or in connection with this
Agreement and the other Loan Documents.

 

(d)                                 Any notice, election, representation,
warranty, agreement or undertaking by or on behalf of any other Borrower or any
Guarantor by Administrative Borrower shall be deemed for all purposes to have
been made by such Borrower or Guarantor, as the case may be, and shall be
binding upon and enforceable against such Borrower or Guarantor to the same
extent as if made directly by such Borrower or Guarantor.

 

(e)                                  No resignation or termination of the
appointment of Administrative Borrower as agent as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent.  If the
Administrative Borrower resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Administrative Borrower (which shall be a
Borrower) by written notice to Agent.  Upon delivery to Agent of the written
acceptance of its appointment as successor Administrative Borrower hereunder,
such successor Administrative Borrower shall succeed to all the rights, powers
and duties of the retiring Administrative Borrower and the term “Administrative
Borrower” shall mean such successor Administrative Borrower and the retiring or
terminated Administrative Borrower’s appointment, powers and duties as
Administrative Borrower shall be terminated.

 

17.15                                   Currency Indemnity.  If, for the
purposes of obtaining judgment in any court in any jurisdiction with respect to
this Agreement or any of the other Loan Documents, it becomes necessary to
convert into the currency of such jurisdiction (the “Judgment Currency”) any
amount due under this Agreement or under any of the other Loan Documents in any
currency other than the Judgment Currency (the “Currency Due”), then conversion
shall be made at the exchange rate at which Agent is able, on the relevant date,
to purchase the Currency Due with the Judgment Currency prevailing on the
Business Day before the day on which judgment is given.  In the event that there
is a change in the rate of

 

88

--------------------------------------------------------------------------------


 

exchange rate prevailing between the Business Day before the day on which the
judgment is given and the date of receipt by Agent of the amount due, Borrowers
will, on the date of receipt by Agent, pay such additional amounts, if any, as
may be necessary to ensure that the amount received by Agent on such date is the
amount in the Judgment Currency which when converted at the rate of exchange
prevailing on the date of receipt by Agent is the amount then due under this
Agreement or such other of the Loan Documents in the Currency Due.  If the
amount of the Currency Due which Agent is able to purchase is less than the
amount of the Currency Due originally due to it, Borrowers and Guarantors shall
indemnify and save Agent harmless from and against loss or damage arising as a
result of such deficiency.  If the amount of the Judgment Currency which Agent
is able to purchase is greater than the amount of the Judgment Currency original
due it, Agent agrees, so long as no Event of Default has occurred and is
continuing, to return the amount of any excess to Borrowers (or to any other
Person who may be entitled thereto under applicable law).  The indemnity
contained herein shall constitute an obligation separate and independent from
the other obligations contained in this Agreement and the other Loan Documents,
shall give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by any Agent from time to time and shall
continue in full force and effect notwithstanding any judgment or order for a
liquidated sum in respect of an amount due under this Agreement or any of the
other Loan Documents or under any judgment or order.

 

17.16                                   Anti-Money Laundering Legislation.

 

(a)                                 Each Loan Party acknowledges that, pursuant
to the Proceeds of Crime Money Laundering) and Terrorist Financing Act (Canada)
and other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws, under the laws of Canada (collectively,
including any guidelines or orders thereunder, “AML Legislation”), Agent and
Lenders may be required to obtain, verify and record information regarding each
Loan Party, its respective directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of such Loan Party, and the
transactions contemplated hereby.  Administrative Borrower shall promptly
provide all such information, including supporting documentation and other
evidence, as may be reasonably requested by any Lender or Agent, or any
prospective assign or participant of a Lender or Agent, necessary in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.

 

(b)                                 If Agent has ascertained the identity of any
Loan Party or any authorized signatories of any Loan Party for the purposes of
applicable AML Legislation, then the Agent:

 

(i)                               shall be deemed to have done so as an agent
for each Lender, and this Agreement shall constitute a “written agreement” in
such regard between each Lender and the Agent within the meaning of applicable
AML Legislation; and

 

(ii)                            shall provide to each Lender copies of all
information obtained in such regard without any representation or warranty as to
its accuracy or completeness.

 

89

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the provisions of this
Section and except as may otherwise be agreed in writing, each Lender agrees
that Agent has no obligation to ascertain the identity of the Loan Parties or
any authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from the Loan
Parties or any such authorized signatory in doing so.

 

17.17                                   Quebec Interpretation.  For all purposes
pursuant to which the interpretation or construction of this Agreement may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (a) “personal property” shall include
“movable property,” (b) “real property” shall include “immovable property,”
(c) “tangible property” shall include “corporeal property,” (d) “intangible
property” shall include “incorporeal property,” (e) “security interest,”
“mortgage” and “lien” shall include a “hypothec,” “prior claim” and a
“resolutory clause,” (f) all references to filing, registering or recording
under the Code or PPSA shall include publication under the Civil Code of Quebec,
(g) all references to “perfection” of or “perfected” liens or security interest
shall include a reference to an “opposable” or “set up” lien or security
interest as against third parties, (h) any “right of offset,” “right of setoff”
or similar expression shall include a “right of compensation,” (i) “goods” shall
include corporeal movable property” other than chattel paper, documents of
title, instruments, money and securities, (j) an “agent” shall include a
“mandatary,” (k) “construction liens” shall include “legal hypothecs,”
(l) “joint and several” shall include solidary, (m) “gross negligence or willful
misconduct” shall be deemed to be “intentional or gross fault,” (n) “beneficial
ownership” shall include “ownership on behalf of another as mandatary,”
(o) “easement” shall include “servitude,” (p) “priority” shall include “prior
claim,” (q) “survey” shall include “certificate of location and plan,” and
(r) “fee simple title” shall include “absolute ownership”.

 

[Signature pages to follow.]

 

90

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

COLT DEFENSE LLC, as a Borrower

 

 

 

 

 

 

 

By:

/s/ Dennis Veilleux

 

Name:

Dennis Veilleux

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

COLT FINANCE CORP., as a Borrower

 

 

 

 

 

 

 

By:

/s/ Dennis Veilleux

 

Name:

Dennis Veilleux

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

NEW COLT HOLDING CORP., as a Borrower

 

 

 

 

 

 

 

By:

/s/ Dennis Veilleux

 

Name:

Dennis Veilleux

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

COLT’S MANUFACTURING COMPANY LLC, as a Borrower

 

 

 

 

 

 

 

By:

/s/ Dennis Veilleux

 

Name:

Dennis Veilleux

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

COLT DEFENSE TECHNICAL SERVICES LLC, as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Dennis Veilleux

 

Name:

Dennis Veilleux

 

Title:

President and Chief Executive Officer

 

[Signature Page to Colt DIP Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

COLT CANADA CORPORATION, as a Borrower

 

 

 

 

By:

/s/ Dennis Veilleux

 

Name:

Dennis Veilleux

 

Title:

President and Chief Executive Officer

 

[Signature Page to Colt DIP Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

COLT INTERNATIONAL COÖPERATIEF U.A., as a Guarantor

 

 

 

 

By:

/s/ Dennis Veilleux

 

Name:

Dennis Veilleux

 

Title:

President and Chief Executive Officer

 

 

 

 

CDH II HOLDCO INC., as a Guarantor

 

 

 

 

By:

/s/ Dennis Veilleux

 

Name:

Dennis Veilleux

 

Title:

President and Chief Executive Officer

 

[Signature Page to Colt DIP Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, as Agent

 

 

 

 

By:

/s/ Kristin L. Moore

 

Name:

Kristin L. Moore

 

Title:

Vice President

 

[Signature Page to Colt DIP Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.1

 

Definitions

 

As used in the Agreement, the following terms shall have the following
definitions:

 

“ABL Priority Collateral” shall have the meaning set forth in the DIP
Intercreditor Agreement.

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, amalgamation or otherwise) by a
Person or its Subsidiaries of at least a majority of the Equity Interests of any
other Person having ordinary voting power for the election of directors or other
members of the governing body of such other Person.

 

“Adequate Protection Provisions” means the provisions in paragraph 13 and 14 of
the First Interim DIP Order, the Second Interim DIP Order or the Final DIP
Order, as applicable, providing for adequate protection to the Prepetition
Senior Loan Debt and Prepetition Term Loan Debt.

 

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

 

“Administrative Borrower” has the meaning specified therefor in Section 17.14 of
the Agreement.

 

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests of such Person,
by contract, or otherwise; provided, however, that, for purposes of Section 6.12
of the Agreement: (a) any Person which owns directly or indirectly 10% or more
of the Equity Interests of such Person having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other

 

S-1

--------------------------------------------------------------------------------


 

ownership interests of a Person (other than as a limited partner of such Person)
shall be deemed an Affiliate of such Person, (b) each current and former (within
the five-year period prior to the Closing Date) officer and/or director (or
comparable manager) of a Loan Party or Sponsor shall be deemed to be an
Affiliate of such a Loan Party, (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person and (d) any Person
that is a current or former (within the five-year period prior to the Closing
Date) partner, member or principal (or any employee acting in any such capacity)
of any Loan Party or a consultant (other than any consultants, financial
advisors and/or other third party service providers of nationally recognized
standing) of Sponsor shall be deemed to be an Affiliate of a Loan Party.

 

“Agent” has the meaning specified therefor in the preamble to the Agreement.

 

“Agent DIP Fee Letter” means that certain letter agreement of even date herewith
among the Borrowers and the Agent.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
as the Agent’s Account.

 

“Agent’s Liens” means the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agreement” means the Term Loan Agreement to which this Schedule 1.1 is
attached.

 

“AML Legislation” has the meaning specified therefor in Section 17.16 of the
Agreement.

 

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent (at the written direction of the Required Lenders) to
require that payments and proceeds of Collateral be applied pursuant to
Section 2.4(b)(ii) of the Agreement.

 

“Approved Budget” means the Initial Budget, as updated pursuant to
Section 5.1(c) during the continuance of the Chapter 11 Cases and CCAA
Recognition Proceedings to the extent such update is in form and substance
satisfactory to the Lenders, provided, however, that Lenders may not require the
removal of line items contained in a prior Approved Budget.

 

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Auction” has the meaning specified therefor in Schedule 5.22 of the Agreement.

 

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from
Administrative Borrower to Agent.

 

S-2

--------------------------------------------------------------------------------


 

“Bank of America Accounts” has the meaning specified therefor in Section 5.10 of
the Agreement.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Bankruptcy Court” has the meaning specified therefor in the recitals to the
Agreement.

 

“Bargaining Unit Defined Benefit Plan Calculation Error” has the meaning
specified therefor on Schedule 4.11 to the Agreement.

 

“Bargaining Unit Defined Benefit Plan Calculation Error Event” means any event
or series of events related to or arising from the Bargaining Unit Defined
Benefit Plan Calculation Error which individually or in the aggregate for all
such events do not result in liability to Parent and its Subsidiaries of more
than $5,000,000.

 

“BIA” means the Bankruptcy and Insolvency Act (Canada), R.S.C. 1985, c. B-3, as
the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all official rules, regulations and
interpretations thereunder or related thereto.

 

“Bidding Procedures” has the meaning specified therefor in Schedule 5.22 of the
Agreement.

 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

“Borrower” and “Borrowers” shall have the meanings assigned to such terms in the
Recitals of this Agreement.

 

“Borrowing” shall mean a Term Loan made on a single date.

 

“Borrowing Request” shall mean a request by the Administrative Borrower in
accordance with the terms of Section 2.3, substantially in the form of
Exhibit D-1.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York.

 

“Canadian Court” has the meaning specified therefor in the recitals to the
Agreement.

 

“Canadian Insolvency Law” shall mean any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable federal or
provincial corporate law seeking an arrangement or compromise of some or all of
the debts of a Person or any proceeding under provincial or federal law
providing for the appointment of a receiver, the sale or seizure of

 

S-3

--------------------------------------------------------------------------------


 

collateral by a creditor or a stay of proceedings with respect to some or all
claims of creditors against a Person.

 

“Canadian Loan Party” and “Canadian Loan Parties” means, individually and
collectively, Colt Canada and any other Loan Party organized under the laws of
Canada or any province or territory thereof.

 

“Canadian Orders” means, collectively, the Initial Recognition Order and, the
Final DIP Recognition Order, and separately, the Initial Recognition Order or,
the Final DIP Recognition Order, as the context requires.

 

“Canadian Pension Plan” means any plan, program or arrangement that is a pension
plan for the purposes of any applicable pension benefits legislation or any tax
laws of Canada or a Province thereof, whether or not registered under any such
laws, which is maintained or contributed to by, or to which there is or may be
an obligation to contribute by, any Borrower or any Guarantor in respect of any
Person’s employment in Canada with such Borrower or such Guarantor.

 

“Canadian Security Agreement” means the Canadian Security Agreement dated as of
the date hereof, in form and substance reasonably satisfactory to the Required
Lenders, executed and delivered by Canadian Loan Parties to Agent.

 

“Canadian Security Documents” means (a) each document identified on Schedule S
to the Agreement (as such schedule may be amended or supplemented by Agent to
add additional Canadian Security Documents in connection with the Loan
Documents) and (b) any other documents governed by the laws of Canada or any
province or territory thereof under which a Lien is granted to Agent or may be
required by the Required Lenders, and (c) the Initial Recognition Order and the
Final DIP Recognition Order.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Carve-Out” shall have the meaning assigned to such term in the Orders, as
applicable.

 

“Cash Amount” means the amount of Unrestricted Cash of the Loan Parties plus the
aggregate amount of undrawn Term Loan Commitments that are available to be drawn
in accordance with the terms of this Agreement and undrawn Term Commitments (as
defined in the DIP ABL Credit Agreement) that are available to be drawn in
accordance with the terms of the DIP ABL Credit Agreement.

 

S-4

--------------------------------------------------------------------------------


 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the criteria described in clause (d) above, and (h) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (g) above; provided, that in
the case of any Foreign Subsidiary, “Cash Equivalents” of such Foreign
Subsidiary shall also include direct obligations of the sovereign country (or
any agency thereof which is backed by the full faith and credit of such
sovereign country) in which such Foreign Subsidiary is organized and is
conducting business or in obligations fully and unconditionally guaranteed by
such foreign country (or any agency thereof); provided, further, in the case of
any Foreign Subsidiary that is not a Loan Party, “Cash Equivalents” of such
Foreign Subsidiary shall also include securities and other investments held by
such Foreign Subsidiary in the ordinary course of business which are
substantially similar to the assets described in clauses (a) through (g) above.

 

“Cash Interest” has the meaning specified therefor in Section 2.6(a) of the
Agreement.

 

“Cash Management Order” means, as the context requires, that certain (i) Interim
Order (I) Authorizing Continued Use of Existing Cash Management System and Bank
Accounts; (II) Waiving Certain United States Trustee Requirements;
(III) Authorizing Continued Performance of Intercompany Transactions; and
(IV) Granting Related Relief or (ii) Final Order (I) Authorizing Continued Use
of Existing Cash Management System and Bank Accounts; (II) Waiving Certain
United States Trustee Requirements; (III) Authorizing Continued Performance of
Intercompany Transactions; and (IV) Granting Related Relief order, in each case,
entered by the Bankruptcy Court, which shall be in form and substance reasonably
satisfactory to the Lenders.

 

S-5

--------------------------------------------------------------------------------


 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

“CCAA” means the Companies’ Creditors Arrangement Act, R.S.C. 1985, c.C-36, as
the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all official rules, regulations and
interpretations thereunder or related thereto.

 

“CCAA Recognition Proceedings” has the meaning specified therefor in the
recitals to the Agreement.

 

“CDH II” has the meaning specified therefor in the recitals to the Agreement.

 

“Change of Control” means:

 

(a)                                 the Permitted Holders cease to be the
“beneficial owner” (as defined in Rules 13 d-3 and 13 d-5 under the Exchange
Act), directly or indirectly, of a majority in the aggregate of the total voting
power of the Equity Interests of Parent then outstanding, whether as a result of
the issuance of securities of Parent, any merger, consolidation, winding up,
liquidation or dissolution of Parent, any direct or indirect transfer of
securities by any Permitted Holder or otherwise (for purposes of this clause
(a) below, the Permitted Holders shall be deemed to beneficially own any the
Equity Interests holding voting power of an entity (the “specified entity”) held
by any other entity (the “parent entity”) so long as (x) the Permitted Holders
beneficially own (as so defined), directly or indirectly, in the aggregate a
majority of the voting power of the Equity Interests of the parent entity) or
(y) no “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), beneficially owns, directly or
indirectly, a larger percentage of the voting power of the Equity Interests of
the parent entity than the Permitted Holders;

 

(b)                                 [reserved];

 

(c)                                  the Continuing Directors shall cease for
any reason to constitute a majority of the Board of Directors of Parent then in
office;

 

(d)                                 except as otherwise expressly permitted
herein, Parent shall cease to be the direct or indirect holder and owner of one
hundred (100%) percent of the Equity Interests of the other Loan Parties; or

 

(e)                                  a “Change of Control” under (and as defined
in) the DIP ABL Credit Agreement, the Senior Note Indenture, the Prepetition
Term Loan Agreement or the Prepetition ABL Credit Agreement.

 

“Chapter 11 Cases” has the meaning specified therefor in the recitals to the
Agreement.

 

S-6

--------------------------------------------------------------------------------


 

“Closing Date” means the date of the making of the initial Term Loan under the
Agreement.

 

“Closing Date LCs” has the meaning specified in clause (d) of the definition of
Permitted Liens.

 

“Closing Date Transactions” means, collectively, the transactions contemplated
by the Loan Documents and the DIP ABL Loan Documents (as in effect on the
Closing Date), as amended in connection with each of the foregoing.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means all pre-Petition Date and all post-Petition Date assets and
interests in assets and proceeds thereof now owned or hereafter acquired by
Parent or its Subsidiaries in or upon which a Lien is granted by such Person in
favor of Agent or the Lenders under any of the Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee,
freight forwarder, or other Person in possession of, having a Lien upon, or
having rights or interests in Parent’s or its Subsidiaries’ books and records,
Equipment, or Inventory, in each case, in form and substance satisfactory to
Agent and the Required Lenders.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

 

“Commitment” means, with respect to each Lender, its Term Loan Commitment, and,
with respect to all Lenders, their Term Loan Commitments, as the context
requires.

 

“Committee” means the official committee of unsecured creditors appointed in the
Chapter 11 Cases, pursuant to Section 1102 of the Bankruptcy Code.

 

“Confidential Information” has the meaning specified therefor in
Section 17.9(a) of the Agreement.

 

“Consolidated Collateral Amount” means, as to any Person and its Subsidiaries,
at any time of determination, an amount equal to (without duplication): (a) the
Cash Amount plus (b) the face amount of all Accounts plus (c) the net book value
of all Inventory, in each case, as shown on such Person’s consolidated balance
sheet in accordance with GAAP as delivered to Agent (for further delivery to
Lenders).

 

“Consolidated Collateral Threshold Amount” means, at any time of determination
during the period from and including the Closing Date to and including the
Maturity Date, $65,000,000.

 

“Consolidated Inventory Amount” means, as to any Person and its Subsidiaries, at
any time of determination, an amount equal to the net book value of all
Inventory, as shown on such Person’s consolidated balance sheet in accordance
with GAAP as delivered to Agent (for further delivery to Lenders).

 

S-7

--------------------------------------------------------------------------------


 

“Consulting Agreement” means the Consulting Services Agreement, dated as of
July 12, 2013, by and between Parent and Sciens Institutional Services LLC, as
amended, restated, modified or supplemented from time to time in accordance with
the terms hereof, pursuant to which Parent engaged Sciens Institutional Services
LLC to provide certain consulting services.

 

“Consummation Date” shall mean the date of substantial consummation (as defined
in Section 1101 of the Bankruptcy Code and which for purposes of this Agreement
shall be no later than the effective date) of a Reorganization Plan that is
confirmed pursuant to an order, in form and substance satisfactory to the
Lenders, of the Bankruptcy Court and recognized by an order of the Canadian
Court (in form and substance satisfactory to the Lenders), each as applicable.

 

“Continuing Director” means (a) any member of the Board of Directors of Parent
who was a director (or comparable manager) on the Closing Date, after giving
effect to the execution and delivery of this Agreement and the other
transactions contemplated hereby to occur on such date, and (b) any individual
who becomes a member of the Board of Directors of Parent after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors.

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent and the Required Lenders, executed and delivered by Parent
or one of its Subsidiaries, Agent, and the applicable securities intermediary
(with respect to a Securities Account) or bank (with respect to a Deposit
Account).

 

“Covered Claims” shall have the meaning given to such term in the Litigation
Management Agreement, dated as of July 12, 2013, by and among, Parent, New Colt,
Colt’s Manufacturing, and each of the Stockholder Representatives signatory
thereto, as in effect on the Closing Date.

 

“Currency Due” has the meaning specified in Section 17.15 of the Agreement.

 

“DCAM Consignment” has the meaning specified therefor in the definition of
Permitted Disposition.

 

“Debtor” has the meaning specified therefor in the recitals to the Agreement.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement, (b) notified Administrative Borrower, Agent, or
any Lender in writing that it does not intend to comply with all or any portion
of its funding obligations under the Agreement, (c) has made a public statement
to the effect that it does not intend to comply with its funding obligations
under the Agreement or under other agreements generally (as determined by the
Required Lenders) under which it has committed to extend credit, (d) failed,
within 1 Business Day after written request by Agent, to confirm that it will
comply with the terms of the Agreement relating to its obligations to fund any
amounts required to be funded by it under the

 

S-8

--------------------------------------------------------------------------------


 

Agreement, (e) otherwise failed to pay over to Agent or any other Lender any
other amount required to be paid by it under the Agreement on the date that it
is required to do so under the Agreement, or (f) (i) becomes or is insolvent or
has a parent company that has become or is insolvent or (ii) becomes the subject
of a bankruptcy or Insolvency Proceeding, or has had a receiver, interim
receiver, receiver and manager, conservator, trustee, or custodian or appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or Insolvency
Proceeding, or has had a receiver, interim receiver, receiver and manager,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

 

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1.

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“DIP ABL Agent” means Cortland Capital Market Services LLC, and its permitted
successors and assigns.

 

“DIP ABL Credit Agreement” means that senior secured superpriority credit
agreement, dated as of the date hereof, entered into by, among others, the Loan
Parties and DIP ABL Agent, as amended, supplemented, modified, restated,
renewed, refinanced or replaced, except to the extent prohibited by the DIP
Intercreditor Agreement.

 

“DIP ABL Lenders” means the lenders from time to time party to the DIP ABL
Credit Agreement.

 

“DIP ABL Loan Documents” means each “Loan Document” as defined in the DIP ABL
Credit Agreement, as amended, supplemented, modified, restated, renewed,
refinanced or replaced, except to the extent prohibited by the DIP Intercreditor
Agreement.

 

“DIP ABL Obligations” means the Obligations as such term is defined in the DIP
ABL Credit Agreement.

 

“DIP Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of the date hereof, entered into between Agent and DIP ABL Agent, as amended
and in effect from time to time.

 

“DIP Liens” means the Liens and security interests granted to Agent, for the
benefit of the Secured Parties, pursuant to the Security Documents, the Canadian
Security Documents and the Orders, which such Liens and security interests shall
have the priorities set forth in the Orders, as applicable.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof) or upon the happening of any event or
condition:

 

S-9

--------------------------------------------------------------------------------


 

(a)                                 matures or is mandatorily redeemable (other
than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise;

 

(b)                                 is convertible or exchangeable at the option
of the holder thereof for Indebtedness or Equity Interests (other than solely
for Equity Interests in such Person that do not constitute Disqualified Equity
Interest and cash in lieu of fractional shares of such Equity Interests); or

 

(c)                                  is redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interest and
cash in lieu of fractional shares of such Equity Interests) or is required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof;

 

in each case, on or prior to the date that is 91 days after the Maturity Date;
provided, that, an Equity Interest that would not constitute a Disqualified
Equity Interest but for terms thereof giving holders thereof the right to
require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full in cash of all of the Obligations and the termination of
the Commitments.

 

“Disqualified Lender” means any of the Persons listed on Schedule E-1 and any
other Persons identified from time to time in writing to the Agent to the extent
reasonably acceptable to the Agent.

 

“Dollars” or “$” means lawful currency of United States of America.

 

“Dutch Guaranty” means a general continuing guaranty of the Obligations executed
and delivered by Colt Netherlands in favor of Agent, for the benefit of Agent
and the Lenders, in form and substance satisfactory to Agent and the Required
Lenders, as amended, modified, restated and/or supplemented from time to time.

 

“Dutch Loan Party” and “Dutch Loan Parties” means, individually and
collectively, Colt Netherlands and any other Loan Party organized under the laws
of the Netherlands.

 

“Dutch Security Documents” means (a) each document identified on Schedule S to
the Agreement (as such schedule may be amended or supplemented by Agent (at the
direction of the Required Lenders) to add additional Dutch Security Documents in
connection with the Loan Documents) and (b) any other documents governed by
Dutch law under which security rights are granted to Agent.

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA
Affiliate has, or has had at any time within the preceding six (6) years, any
liability, contingent or otherwise.

 

S-10

--------------------------------------------------------------------------------


 

“Employee Litigation Escrow Fund” shall have the meaning given to such term in
the Escrow Agreement, dated as of July 12, 2013, by and among Parent, the
Stockholder Representatives signatory thereto and Bank of America, as escrow
agent, as in effect on the Closing Date.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, investigation, judicial or administrative proceeding,
judgment, or other written communication from any Governmental Authority, or any
third party alleging violations by or liabilities of any Loan Party under any
Environmental Laws, including those relating to Releases of Hazardous Materials
(a) from any assets, properties, or businesses of Parent, any Subsidiary of
Parent or any of their predecessors in interest, (b) from adjoining properties
or businesses or (c) from or onto any facilities which received Hazardous
Materials generated any Loan Party or any of their predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial,
territorial, foreign or local statute, law, by-law, rule, regulation, ordinance,
code, binding and enforceable guideline, binding and enforceable written policy,
or rule of common law now or hereafter in effect and in each case as amended, or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, in each case, to the extent
binding on Parent or its Subsidiaries, relating to protection of the
environment, or human health or safety, including without limitation, those
relating to the generation, processing, radiation, vibration, use, storage,
treatment, disposal, transport or handling of Hazardous Materials, in each case
as amended from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses
(including monies paid in settlement), damages, costs and expenses (including
all reasonable fees, disbursements and expenses of counsel, experts, or
consultants, and costs of investigation and feasibility studies), fines,
penalties, sanctions, and interest incurred as a result of any Remedial Action,
Release or threated Release of Hazardous Materials, any violation of
Environmental Law, or any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Environmental Permit” means any permit, registration, certificate,
qualification, approval, identification number, license or other authorization
required under or issued pursuant to any applicable Environmental Law or by any
Governmental Authority pursuant to its authority under Environmental Law.

 

“Equipment” means equipment (as that term is defined in the Code).

 

“Equity Interests” shall mean, with respect to any Person, all of the shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or general partnership, limited partnership, limited
liability company or other equity, ownership or profit interests at any time
outstanding, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other interests
in) such Person, all of the securities convertible into or exchangeable for
shares of capital stock of (or other interests

 

S-11

--------------------------------------------------------------------------------


 

in) such Person or warrants, rights or options for the purchase or acquisition
from such Person of such shares (or such other interests), but excluding any
interests in phantom equity plans and any debt security that is convertible into
or exchangeable for such shares, and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder.  Any reference to a specific section of ERISA shall be deemed to be
a reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.

 

“ERISA Affiliate” means each entity, trade or business (whether or not
incorporated) that together with a Loan Party or a Subsidiary would be (or has
been) treated as a “single employer” within the meaning of section 4001(b)(1) of
ERISA or subsections (b), (c), (m) or (o) of section 414 of the IRC.  ERISA
Affiliate shall include any Subsidiary of any Loan Party.

 

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Issuances” means (a) the issuance of Qualified Equity Interests of
Parent to directors, officers and employees of Parent and its Subsidiaries
pursuant to employee stock option plans (or other employee incentive plans or
other compensation arrangements) approved by the Board of Directors of Parent
and permitted under this Agreement), (b) in the event that Parent or any of its
Subsidiaries forms any Subsidiary in accordance with the terms hereof, the
issuance by such Subsidiary of Qualified Equity Interests to Parent or such
Subsidiary, as applicable, (c) the issuance of Qualified Equity Interests of
Parent in order to finance (i) the purchase consideration (or a portion thereof)
in connection with a Permitted Acquisition or an Investment permitted under
clause (w)(ii) of the definition of Permitted Investments, (ii) Capital
Expenditures permitted under this Agreement, and/or (iii) so long as no Default
or Event of Default shall have occurred and be continuing, for working capital
purposes of Parent and its Subsidiaries (other than for the prepayment of
Indebtedness permitted under Section 6.7(a)(iii)), (d) the issuance of Qualified
Equity Interests of Parent in order to fund the prepayment of Indebtedness
permitted under Section 6.7(a)(iii) and (e) the issuance of Qualified Equity
Interests by a Subsidiary of Parent to its parent or member in connection with
the contribution by such parent or member to such Subsidiary of the proceeds of
an issuance described in clauses (a) through (e) above, but solely to the extent
that (i) in the case of clauses (a) through (e) above, prior to the issuance of
any such Qualified Equity Interests, Administrative Borrower has provided Agent
with written notice of Borrowers’ intention to apply the proceeds of such
Qualified Equity Interests in accordance with clause (a), (b), (c), (d) or
(e) above, and (ii) in the case of clauses (c)(i), (c)(ii) and (d) above, the
use of the proceeds of such issuance or sale of Qualified Equity Interests
occurs substantially contemporaneously with the issuance or sale of such
Qualified Equity Interests.

 

“Excluded Property” has the meaning specified in the Canadian Security
Agreement.

 

S-12

--------------------------------------------------------------------------------


 

“Extraordinary Receipts” means any payments in cash received by Parent or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of
(a) proceeds of judgments, proceeds of settlements, or other consideration of
any kind received in connection with any cause of action or claim (including
post-Petition Date causes of actions and claims), (b) indemnity payments (other
than to the extent such indemnity payments are immediately payable to a Person
that is not an Affiliate of Parent or any of its Subsidiaries, (c) foreign,
federal, state or local tax refunds, (d) pension plan reversions, and (e) any
purchase price adjustment received in connection with any purchase agreement, in
each case, after deducting therefrom, to the extent applicable, taxes paid or
payable to any taxing authorities (or tax distributions made to members or
shareholders) by Parent or such Subsidiary in connection with such event, in
each case (other than with respect to tax distributions), to the extent, but
only to the extent, that the amounts so deducted are, at the time of receipt of
such cash, actually paid or payable to a Person that is not an Affiliate of
Parent or any of its Subsidiaries, and are properly attributable to such
transaction.

 

“Facility” has the meaning specified therefor in the recitals to the Agreement.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC as of the date of this Agreement (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with).

 

“Fee Letters” means the Agent DIP Fee Letter and Lender Fee Letter.

 

“Filing Date” means the date on which the CCAA Recognition Proceedings will be
commenced, which shall be no later than three (3) Business Days following the
date of entry of the First Interim DIP Order.

 

“Final DIP Order” means the order entered by the Bankruptcy Court substantially
in the form of the First Interim DIP Order and otherwise in form and substance
acceptable to the Lenders in their sole discretion, which Final DIP Order shall
be in full force and effect and shall not have been reversed, vacated, stayed or
subject to the possibility of appeal, and shall not have been amended,
supplemented or otherwise modified without the prior written consent of the
Required Lenders.

 

“Final DIP Recognition Order” means the order of the Canadian Court, in form and
substance acceptable to the Lenders in their sole discretion, recognizing and
enforcing in Canada the Final DIP Order, and based on an application record that
is in form and substance acceptable to the Lenders in their sole discretion.

 

“Finance Party” means Agent or any Lender.

 

“First Interim DIP Order” means the interim order entered by the Bankruptcy
Court on June 16, 2015, in the form of Exhibit E-1 and otherwise in form and
substance satisfactory to the

 

S-13

--------------------------------------------------------------------------------


 

Lenders in their sole discretion, entered upon a motion filed by the Loan
Parties that is in form and substance reasonably acceptable to the Lenders in
their sole discretion.

 

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC Section 7701(a)(30).

 

“Foreign Representative” means Colt Holding Company LLC in its capacity as a
Foreign Representative on behalf of all Debtors as appointed by the Bankruptcy
Court, for the purpose of seeking recognition of the Chapter 11 Cases as foreign
main or non-main proceedings, including through the CCAA Recognition
Proceedings.

 

“Foreign Security Documents” means each Canadian Security Document, each Dutch
Security Document and each other security document entered into by a Foreign
Subsidiary of Parent in favor of Agent.

 

“Foreign Subsidiary” means a Subsidiary of a Loan Party organized or
incorporated under the laws of a jurisdiction other than the United States of
America, any state thereof or the District of Columbia.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, that, all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, provincial, territorial,
local, or other governmental or administrative body, instrumentality, board,
department, or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

 

“Guarantors” has the meaning specified therefor in the recitals to the
Agreement.

 

“Guaranty” means each guaranty, including the Dutch Guaranty, executed by the
Guarantors (or any Guarantor) in favor of Agent, for the benefit of the Lender
Group, in form and substance satisfactory to the Required Lenders, and as may be
amended or otherwise modified from time to time.

 

“Hazardous Materials” means, regardless of amount or quantity, (a) any element,
compound, substance or chemical that is defined or listed in, or otherwise
classified or regulated pursuant to, any Environmental Laws as a contaminant,
pollutant, “hazardous substances,” “hazardous materials,” “hazardous wastes,”
“toxic substances,” or any other formulation intended to define, list, or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity,” (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or

 

S-14

--------------------------------------------------------------------------------


 

explosives or any radioactive materials, and (d) asbestos in any form and
polychlorinated biphenyls.

 

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

 

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

“IFRS” means the International Financial Reporting Standards.

 

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Disqualified Equity
Interests such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above.  For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, (ii) the amount of any Indebtedness
described in clause (d) above shall be the lower of the amount of the obligation
and the fair market value of the assets of such Person securing such obligation
and (iii) any earn out obligation of a Person shall not constitute Indebtedness
for the purposes of calculating any of the financial ratios herein until such
obligation constitutes a liability on the balance sheet of such Person.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

 

“Indemnified Taxes” means any Taxes now or hereafter imposed by any Governmental
Authority with respect to any payments by any Loan Party under any Loan
Document; provided, however, that Indemnified Taxes shall exclude (i) any Tax
imposed on the net income (including any branch profits Taxes) and any franchise
or similar Taxes in lieu thereof, in each case imposed by the jurisdiction (or
by any political subdivision or taxing authority thereof) in which Agent, such
Lender or such Participant is organized or in which Agent’s, such Lender’s or
such Participant’s principal office or applicable lending office is located or
as a result of any other

 

S-15

--------------------------------------------------------------------------------


 

present or former connection between Agent, such Lender or such Participant and
the jurisdiction (or political subdivision or taxing authority thereof) imposing
the Tax (other than any such connection arising solely from Agent, such Lender
or such Participant having executed, delivered, become a party to, or performed
its obligations or received payment under, or enforced its rights or remedies
under the Agreement or any other Loan Document); (ii) Taxes resulting from a
Lender’s or a Participant’s failure to comply with the requirements of
Section 16.2(a), (b), (c) or (d) of the Agreement, (iii) any U.S. federal
withholding Taxes that would be imposed on amounts payable to a Foreign Lender
based upon the applicable withholding rate in effect at the time such Foreign
Lender acquires its interest in the applicable Obligation or Commitment (or
designates a new lending office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled to receive additional amounts pursuant to
Section 16.1 of the Agreement with respect to such withholding Tax immediately
prior to such assignment or change in lending office, (iv) provided that neither
the Agent nor any Lender or any Participant would be considered to be dealing at
non-arm’s length within the meaning of the Income Tax Act (Canada) solely as a
result of enforcement of security, any Canadian federal withholding Taxes
imposed on amounts payable to Agent, any Lender or any Participant under the
Income Tax Act (Canada), as amended, because the Agent, such Lender or such
Participant is not dealing at arm’s length with the applicable Loan Party for
purposes of the Income Tax Act (Canada), as amended, (v) provided that neither
the Agent nor any Lender or any Participant would be considered to be dealing at
non-arm’s length within the meaning of the Income Tax Act (Canada) solely as a
result of enforcement of security, any Canadian federal withholding taxes
imposed on amounts payable to any Agent, Lender or Participant under the Income
Tax Act (Canada), as amended, as a result of any Agent, Lender or Participant
being or not dealing at arm’s length with a “specified shareholder” of the
applicable Loan Party within the meaning of subsection 18(5) of the Income Tax
Act (Canada) as amended and (vi) any United States federal withholding Taxes
imposed as a result of Agent’s, any Lender’s or any Participant’s failure or
inability to comply with the requirements of Sections 1471 through 1474 of the
IRC or any regulations promulgated thereunder to establish an exemption from
withholding Tax thereunder, any intergovernmental agreement entered into in
connection with the implementation of such sections of the IRC and any U.S. or
non-U.S. regulations or other governmental rules adopted to implement such
intergovernmental agreement.

 

“Information Officer” has the meaning specified therefor in Section 5.19 of this
agreement.

 

“Initial Budget” means a cash flow forecast setting forth all line-item and
cumulative cash receipts and expenditures on a weekly basis for the period
beginning as of the week of the Closing Date through and including the 13th week
after the Closing Date, broken down by week, including the anticipated weekly
uses of the proceeds of the Loans for such period, which shall include, among
other things, available cash, cash flow, payment of trade payables and ordinary
course expenses, total cash expenditures and Capital Expenditures, fees and
expenses relating to the Facility, and working capital and other general
corporate needs, which forecast shall be in form and substance reasonably
satisfactory to the Lenders.

 

“Initial Recognition Order” means as the context requires, the initial
recognition order or supplemental order of the Canadian Court, each in
substantially the form of Exhibit F-1 and otherwise in form and substance
satisfactory to the Lenders in their sole discretion, entered upon

 

S-16

--------------------------------------------------------------------------------


 

an application filed by the Foreign Representative that is in form and substance
reasonably acceptable to the Lenders in their sole discretion or any further
recognition order of the Canadian Court recognizing further interim DIP orders
entered by the Bankruptcy Court from time to time, including the Second Interim
DIP Order which further recognition orders shall be in form and substance
satisfactory to the Lenders in their sole discretion.

 

“Initial Term Loan” has the meaning specified therefor in Section 2.2(a) of the
Agreement.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code, the CCAA or the BIA or under any
other provincial, territorial, state or federal bankruptcy or insolvency law or
any bankruptcy or insolvency law of any other applicable jurisdiction,
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.

 

“Intellectual Property” means all domestic and foreign rights, title and
interest in the following:  (i) inventions, discoveries and ideas, whether
patentable or not, and all patents, registrations and applications therefor,
including without limitation divisions, continuations, continuations-in-part,
reexaminations, reissues and renewal applications; (ii) published and
unpublished works of authorship, whether copyrightable or not, copyrights
therein and thereto and registrations and applications therefor, and all
renewals, extensions, restorations and reversions thereof; (iii) trademarks,
service marks, trade names, trade dress, brand names, Internet domain names,
logos, symbols, and other indicia of origin, all applications and registrations
for all of the foregoing, and all goodwill associated therewith and symbolized
thereby, including without limitation all extensions, modifications and renewal
of the same; (iv) confidential and proprietary information, trade secrets and
know-how, including, without limitation, TDPs, formulae, processes, compounds,
drawings, designs, industrial designs, blueprints, surveys, reports, manuals,
operating standards and customer lists; (v) software and contract rights
relating to computer software programs, in whatever form created or maintained;
and (vi) all other intellectual property rights or proprietary rights and claims
or causes of action arising out of or related to any infringement,
misappropriation or other violation of any of the foregoing throughout the
world, including, without limitation, rights to recover for past, present and
future violations thereof and any and all products and proceeds of the
foregoing.

 

“Intercompany Subordination Agreement” means an intercompany subordinated note
executed and delivered by the Loan Parties and the other parties thereto, the
form and substance of which is satisfactory to the Required Lenders.

 

“Interest Payment Date” has the meaning specified therefor in Section 2.6(d) of
the Agreement.

 

“Interim Hearing” has the meaning specified therefor in the First Interim DIP
Order.

 

“Inventory” means inventory (as such term is defined in the Code).

 

S-17

--------------------------------------------------------------------------------


 

“Inventory Threshold Amount” means, at any time of determination, during the
period from and including the Closing Date to and including the Maturity Date,
$50,000,000.

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

 

“IRC” means the Internal Revenue Code of 1986, as amended.

 

“Judgment Currency” has the meaning specified in Section 17.15 of the Agreement.

 

“Lender” has the meaning set forth in the preamble to the Agreement, and shall
also include any other Person made a party to the Agreement pursuant to the
provisions of Section 13.1 of the Agreement and “Lenders” means each of the
Lenders or any one or more of them.

 

“Lender Fee Letter” means that certain letter agreement of even date herewith
among the Borrowers and the Lenders.

 

“Lender Group” means each of the Lenders and Agent, or any one or more of them.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Parent or its Subsidiaries under any
of the Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) reasonable and documented out-of-pocket fees or charges paid or incurred by
Agent and each Lender in connection with the Lender Group’s transactions with
Parent or its Subsidiaries under any of the Loan Documents, including, fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
PPSA and UCC searches and including searches with the patent and trademark
office, or the copyright office, or similar searches with respect to the
Canadian Loan Parties and the Dutch Loan Parties), filing, recording,
publication, appraisal (including periodic collateral appraisals to the extent
of the fees and charges (and up to the amount of any limitation) contained in
the Agreement), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agent’s customary fees and charges
(as adjusted from time to time) with respect to the disbursement of funds (or
the receipt of funds) to or for the account of any Borrower (whether by wire
transfer or otherwise) or with respect to the establishment of electronic
collateral reporting systems, together with any reasonable and documented
out-of-pocket costs and expenses incurred in connection therewith,
(d) reasonable and documented out-of-pocket charges paid or incurred by Agent
resulting from the dishonor of checks payable by or to any Loan Party,
(e) reasonable out-of-pocket costs and expenses paid or incurred by the Lender
Group to correct any default or enforce any provision of the Loan Documents, or
during the continuance of an Event of Default, in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f)

 

S-18

--------------------------------------------------------------------------------


 

[reserved], (g) reasonable and documented out-of-pocket costs and expenses of
third party claims or any other suit paid or incurred by the Lender Group in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with
Parent or any of its Subsidiaries, (h) Agent’s and each Lender’s reasonable and
documented costs and expenses (including reasonable attorneys and financial
advisor fees) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating, or amending
the Loan Documents, and (i) Agent’s and each Lender’s reasonable and documented
costs and expenses (including reasonable attorneys, accountants, consultants,
financial advisors, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with the Chapter 11 Cases, the
CCAA Recognition Proceedings, a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Parent or any of its Subsidiaries or in exercising rights
or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.

 

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
hypothec, charge, deposit arrangement, encumbrance, easement, lien (statutory or
other), security interest, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

 

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

 

“Loan Documents” means the Agreement, the Orders, each Canadian Security
Document, each Dutch Security Document, the Control Agreements, each Guaranty,
any Intercompany Subordination Agreement, any Mortgage, any Security Agreement,
any other Security Document, any Agent DIP Fee Letter or similar document, any
note or notes executed by Borrower in connection with the Agreement and payable
to any member of the Lender Group, and any other agreement entered into or
certificate issued, now or in the future, by Parent or any of its Subsidiaries
in connection with the Agreement.

 

“Loan Party” means Borrower or any Guarantor.

 

“Management Agreement” means the letter agreement, dated as of July 9, 2007, by
and between Parent and Sciens Management, LLC, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof, pursuant to
which Parent engaged Sciens Management, LLC to provide certain investment
banking, corporate and strategic advisory services.

 

S-19

--------------------------------------------------------------------------------


 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Change” means (a) a material adverse change in the business,
operations, assets, condition (financial or otherwise) or prospects of Parent
and its Subsidiaries, taken as a whole, (b) a material impairment of Parent’s
and its Subsidiaries ability to perform their obligations under the Loan
Documents to which they are parties or of the Lender Group’s ability to enforce
the Obligations or realize upon the Collateral, or (c) a material impairment of
the enforceability or priority of Agent’s Liens with respect to the Collateral
as a result of an action or failure to act on the part of Parent and its
Subsidiaries, in each case, other than the commencement of the Chapter 11 Cases
or the CCAA Recognition Proceedings or the continuation of the Chapter 11 Cases
or the CCAA Recognition Proceedings.

 

“Material Contract” means (i) the Senior Note Indenture, (ii) each Prepetition
ABL Loan Document, (iii) each Prepetition Term Loan Document (iv) any contract
or agreement (other than a Loan Document or DIP ABL Loan Document) of any Loan
Party involving monetary liability of or to Parent or its Subsidiaries in excess
of $2,000,000 in any fiscal year of Parent and (vi) each other contract or
agreement, the loss of which could reasonably be expected to result in a
Material Adverse Change.

 

“Maturity Date” means the earliest of (a) the Stated Maturity Date, (b) the
closing date of the Section 363 Sale, (c) the substantial consummation (as
defined in Section 1101 of the Bankruptcy Code) and which for purposes hereof
shall be no later than the Consummation Date of a plan of reorganization or
liquidation filed in the Chapter 11 Cases that is confirmed pursuant to an order
entered by the Bankruptcy Court and recognized by the Canadian Court in the CCAA
Recognition Proceedings and (d) the acceleration of the Term Loans and
termination of the Commitments in accordance with Article VII.

 

“Moody’s” has the meaning specified therefor in the definition of “Cash
Equivalents”.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, deeds to secure debt, charges or debentures executed and delivered by
Parent or its Subsidiaries in favor of Agent, in form and substance satisfactory
to Agent and the Required Lenders, that encumber the Real Property Collateral.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or
ERISA Affiliate has an obligation to contribute or has any liability, contingent
or otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.

 

“Net Cash Proceeds” means:

 

(a)  with respect to any sale or disposition by Parent or any of its
Subsidiaries of assets (including pursuant to casualty losses or condemnation),
the amount of cash proceeds received (directly or indirectly) from time to time
(whether as initial consideration or through the payment of deferred
consideration and including condemnation awards and payments in lieu thereof) by
or on behalf of Parent or its

 

S-20

--------------------------------------------------------------------------------


 

Subsidiaries, in connection therewith after deducting therefrom only
(i) reasonable fees, commissions, and expenses related thereto and required to
be paid by Parent or such Subsidiary in connection with such sale or
disposition, (ii) taxes paid or payable to any taxing authorities (or tax
distributions made to members or shareholders) by Parent or such Subsidiary in
connection with such sale or disposition, in each case (other than with respect
to tax distributions), to the extent, but only to the extent, that the amounts
so deducted are, at the time of receipt of such cash, actually paid or payable
to a Person that is not an Affiliate of Parent or any of its Subsidiaries, and
are properly attributable to such transaction; and (iii) all amounts that are
set aside as a reserve (A) for adjustments in respect of the purchase price of
such assets, and (B) for any liabilities associated with such sale or casualty,
to the extent such reserve is required by GAAP to the extent that in each case
the funds described above in this clause (iii) are (x) deposited into escrow
with a third party escrow agent or set aside in a separate Deposit Account that
is subject to a Control Agreement in favor of Agent and (y) paid to Agent as a
prepayment of the applicable Obligations in accordance with Section 2.4(e) of
the Agreement at such time when such amounts are no longer required to be set
aside as such a reserve; and

 

(b)  with respect to the issuance or incurrence of any Indebtedness by Parent or
any of its Subsidiaries, or the issuance by Parent or any of its Subsidiaries of
any Equity Interests, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of Parent or
such Subsidiary in connection with such issuance or incurrence, after deducting
therefrom only (i) reasonable fees, commissions, and expenses related thereto
and required to be paid by Parent or such Subsidiary in connection with such
issuance or incurrence, (ii) taxes paid or payable to any taxing authorities by
Parent or such Subsidiary in connection with such issuance or incurrence, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of Parent or any of its Subsidiaries, and are properly
attributable to such transaction.

 

“New Holdco” means Colt Holding Company LLC, a Delaware limited liability
company.

 

“New Holdco Expenses” has the meaning specified therefor in Section 4.20 of the
Agreement.

 

“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the IRC or ERISA in connection with any

 

S-21

--------------------------------------------------------------------------------


 

Employee Benefit Plan, (g) the partial or complete withdrawal of any Loan Party
or ERISA Affiliate from a Multiemployer Plan (other than any withdrawal that
would not constitute an Event of Default under Section 8.16 of the Agreement),
(h) any event or condition that results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by the PBGC of proceedings
to terminate or to appoint a trustee to administer a Multiemployer Plan under
ERISA, (i) any Pension Plan being in “at risk status” within the meaning of IRC
Section 430(i), (j) any Multiemployer Plan being in “endangered status” or
“critical status” within the meaning of IRC Section 432(b) or the determination
that any Multiemployer Plan is or is expected to be insolvent or in
reorganization within the meaning of Title IV of ERISA, (k) with respect to any
Pension Plan, any Loan Party or ERISA Affiliate incurring a substantial
cessation of operations within the meaning of ERISA Section 4062(e), (l) the
failure of any Pension Plan to meet the minimum funding standards within the
meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302 of
ERISA), in each case, whether or not waived, (m) the filing of an application
for a waiver of the minimum funding standards within the meaning of the IRC or
ERISA (including Section 412 of the IRC or Section 302 of ERISA) with respect to
any Pension Plan, (n) the failure to make by its due date a required payment or
contribution with respect to any Pension Plan or Multiemployer Plan, or (o) any
event that results in or could reasonably be expected to result in a liability
by a Loan Party or ERISA Affiliate pursuant to Title IV of ERISA.

 

“Obligations” means all loans, debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), all amounts charged to the Loan Account pursuant to
the Agreement, premiums, liabilities, obligations (including indemnification
obligations), fees (including the fees provided in Section 2.10), Lender Group
Expenses (including any fees or expenses that accrue after the commencement of
an Insolvency Proceeding, regardless of whether allowed or allowable in whole or
in part as a claim in any such Insolvency Proceeding), guaranties, covenants,
and duties of any kind and description owing by any Loan Party pursuant to or
evidenced by the Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Borrower is required to pay or reimburse by the Loan Documents or by law or
otherwise in connection with the Loan Documents.  Any reference in the Agreement
or in the Loan Documents to the Obligations shall include all or any portion
thereof and any extensions, modifications, renewals, or alterations thereof,
both prior and subsequent to any Insolvency Proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Orders” means, as the context requires, the First Interim DIP Order, the Second
Interim DIP Order, the Initial Recognition Order, the Final DIP Order or the
Final DIP Recognition Order.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

 

S-22

--------------------------------------------------------------------------------


 

“Other Taxes” has the meaning specified therefor in Section 16.1(d) of the
Agreement.

 

“Parent” has the meaning specified therefor in the preamble to the Agreement.

 

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

 

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

 

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code and which is sponsored, maintained, or
contributed to by any Loan Party or ERISA Affiliate or with respect to which any
Loan Party or ERISA Affiliate has any liability, contingent or otherwise.

 

“Perfection Certificate” means the Perfection Certificate delivered to Agent and
the Lenders on the Closing Date, as such certificate may be updated pursuant to
Section 6(k) of the Security Agreement, which certificate provides information
with respect to the assets of each Loan Party.

 

“Permitted Acquisition” means any Acquisition approved in writing by the Lenders
in their sole discretion.

 

“Permitted Disposition”  means:

 

(a)                                 sales, abandonment, or other dispositions of
Equipment that is substantially worn, damaged, or obsolete in the ordinary
course of business,

 

(b)                                 sales of Inventory to buyers in the ordinary
course of business and the consignment of Inventory to the Government of the
United Mexican States in the ordinary course of business consistent with past
practice pursuant to a written agreement (the “DCAM Consignment”); provided,
that, the maximum value of Inventory at the Government of the United Mexican
States at any one time shall not exceed $1,000,000,

 

(c)                                  the use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of the Agreement or
the other Loan Documents or the Cash Management Order,

 

(d)                                 the non-exclusive licensing or sublicensing
of Intellectual Property or other general intangibles (other than the exclusive
licenses in effect on the Closing Date as set forth on Schedule L-1) and
licenses, leases or subleases of other property, in each case, in the ordinary
course of business consistent with past practice and so long as any such
transaction shall not: (i) materially interfere with the business of Parent and
its Subsidiaries, (ii) adversely affect, limit or restrict the rights of Agent
to use any Intellectual Property of Loan Parties to sell or otherwise dispose of
any Inventory or other

 

S-23

--------------------------------------------------------------------------------


 

Collateral, (iii) have a material and adverse effect on the value of such
Intellectual Property, or (iv) otherwise adversely limit or interfere in any
respect with the use of any such Intellectual Property by Agent in connection
with the exercise of its rights or remedies hereunder or under any of the other
Loan Documents;

 

(e)                                  the granting of Permitted Liens,

 

(f)                                   the sale or discount, in each case without
recourse, of Accounts arising in the ordinary course of business consistent with
past practice, but only in connection with the compromise or collection thereof,

 

(g)                                  any involuntary loss, damage or destruction
of property,

 

(h)                                 any involuntary condemnation, seizure or
taking, by exercise of the power of eminent domain or otherwise, or confiscation
or requisition of use of property;

 

(i)                                     the leasing or subleasing of assets of
Parent or its Subsidiaries (other than Accounts and Inventory) in the ordinary
course of business consistent with past practice,

 

(j)                                    the sale or issuance of Equity Interests
by any Subsidiary of Parent to a Loan Party,

 

(k)                                 the non-exclusive licensing or sublicensing
of Intellectual Property pursuant to manufacturing license agreements or
technical assistance agreements with certain foreign governments, or otherwise
in accordance with the International Traffic in Arms Regulations, in each case
so long as any such transaction does not:  (i) adversely affect, limit or
restrict the rights of Agent to use any Intellectual Property of Loan Parties to
sell or otherwise dispose of any Inventory or other Collateral, (ii) have a
material and adverse effect on the value of such Intellectual Property, or
(iii) otherwise adversely limit or interfere with the use of such Intellectual
Property by Agent in connection with the exercise of its rights or remedies
hereunder or under any of the other Loan Documents;

 

(l)                                     the making of a Restricted Payment that
is expressly permitted to be made pursuant to Section 6.9 of the Agreement,

 

(m)                             the making of a Permitted Investment, and

 

(n)                                 the sale or other disposition of property by
a Loan Party to another Loan Party.

 

“Permitted Holder” means the Persons listed on Schedule P-3 to the Agreement.

 

“Permitted Indebtedness” means:

 

(a)                                 Indebtedness evidenced by the Agreement or
the other Loan Documents,

 

S-24

--------------------------------------------------------------------------------


 

(b)                                 Indebtedness set forth on Schedule 4.19 and,
in the case of letters of credit listed on such schedule, extensions of maturity
or replacements of such Indebtedness in the same principal amount,

 

(c)                                  Permitted Purchase Money Indebtedness;
provided, that the aggregate amount of all such Indebtedness does not exceed
$500,000 at any time outstanding unless otherwise agreed to in writing by the
Lenders,

 

(d)                                 endorsement of instruments or other payment
items for deposit,

 

(e)                                  Indebtedness consisting of (i) unsecured
guarantees incurred in the ordinary course of business with respect to surety
and appeal bonds, performance bonds, bid bonds, appeal bonds, completion
guarantee and similar obligations; (ii) unsecured guarantees arising with
respect to customary indemnification obligations to purchasers in connection
with Permitted Dispositions; and (iii) unsecured guarantees with respect to
Indebtedness of Parent or one of its Subsidiaries, to the extent that the Person
that is obligated under such guaranty would have been permitted to incur such
underlying Indebtedness; provided, that the aggregate amount of all such
Indebtedness does not exceed $500,000 at any time outstanding unless otherwise
agreed to in writing by the Agent at the direction of the Required Lenders,

 

(f)                                   [reserved],

 

(g)                                  [reserved],

 

(h)                                 Indebtedness incurred in the ordinary course
of business consistent with past practice under performance, surety, statutory
and appeal bonds,

 

(i)                                     [reserved],

 

(j)                                    [reserved],

 

(k)                                 Indebtedness incurred in respect of credit
cards, credit card processing services, debit cards, stored value cards,
purchase cards (including so-called “procurement cards” or “P-cards”), or
treasury or Cash Management Services, in each case, incurred in the ordinary
course of business consistent with past practice,

 

(l)                                     [reserved],

 

(m)                             Indebtedness of Parent or its Subsidiaries
arising pursuant to Permitted Intercompany Advances,

 

(n)                                 [reserved],

 

(o)                                 Indebtedness consisting of Permitted
Investments,

 

(p)                                 Indebtedness evidenced by the Senior Note
Indenture in an aggregate outstanding principal amount not to exceed
$250,000,000,

 

S-25

--------------------------------------------------------------------------------


 

(q)                                 Indebtedness with respect to letters of
credit issued by, or a letter of credit facility with, a letter of credit issuer
reasonably acceptable to Required Lenders, in an aggregate face amount not to
exceed $2,000,000,

 

(r)                                    Indebtedness incurred by Parent or its
Subsidiaries in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance,
self-insurance obligations, performance, bid surety and similar bonds and
completion guarantees (not for borrowed money), in each case in the ordinary
course of business consistent with past practice,

 

(s)                                   Indebtedness arising from the honoring by
a bank or other financial institution of a check, draft or similar instrument
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business consistent with past practice; provided, that
such Indebtedness is extinguished with ten Business Days of incurrence,

 

(t)                                    Indebtedness of Parent or any Subsidiary
consisting of take-or-pay obligations contained in supply arrangements in the
ordinary course of business consistent with past practice,

 

(u)                                 [reserved],

 

(v)                                 other unsecured Indebtedness in an aggregate
principal amount not to exceed $100,000 at any time outstanding,

 

(w)                               Indebtedness evidenced by the DIP ABL Credit
Agreement and any refinancings thereof in an aggregate principal amount not to
exceed $7,000,000 plus any capped interest or fees pursuant to the terms of the
DIP ABL Credit Agreement as in effect as of the date hereof, in each case
subject to the DIP Intercreditor Agreement; and

 

(x)                                 Indebtedness evidenced by the Prepetition
Term Loan Documents; and

 

(y)                                 Indebtedness evidenced by the Prepetition
ABL Loan Documents.

 

“Permitted Intercompany Advances” means loans (a) made by a Loan Party that is
not a Specified Loan Party to another Loan Party that is not a Specified Loan
Party and (b) made by a Loan Party that is not a Specified Loan Party to a
Specified Loan Party; provided, that, (i) in the case of clauses (a) and (b),
Agent shall have received an Intercompany Subordination Agreement as duly
authorized, executed and delivered by the parties to any such loans and (ii) in
the case of clause (b) only, the aggregate amount of all such loans does not
exceed $100,000 at any time outstanding unless otherwise agreed to in writing by
the Required Lenders.

 

“Permitted Investments” means:

 

(a)                                 Investments in cash and Cash Equivalents of
any Loan Party or other Investments by a Loan Party or a non-Loan Party in any
Loan Party,

 

S-26

--------------------------------------------------------------------------------


 

(b)                                 Investments in negotiable instruments
deposited or to be deposited for collection in the ordinary course of business
consistent with past practice,

 

(c)                                  advances made in connection with purchases
of goods or services in the ordinary course of business consistent with past
practice,

 

(d)                                 Investments received in settlement of
amounts due to any Loan Party or any of its Subsidiaries effected in the
ordinary course of business consistent with past practice or owing to any Loan
Party or any of its Subsidiaries as a result of Insolvency Proceedings involving
an Account Debtor or upon the foreclosure or enforcement of any Lien in favor of
any Loan Party or any of its Subsidiaries,

 

(e)                                  [reserved],

 

(f)                                   guarantees permitted under the definition
of “Permitted Indebtedness,”

 

(g)                                  Permitted Intercompany Advances,

 

(h)                                 Equity Interests or other securities
acquired in connection with the satisfaction or enforcement of Indebtedness or
claims due or owing to any Loan Party or any of its Subsidiaries (in bankruptcy
of customers or suppliers or otherwise outside the ordinary course of business
consistent with past practice) or as security for any such Indebtedness or
claims,

 

(i)                                     deposits of cash made in the ordinary
course of business consistent with past practice to secure performance of
operating leases,

 

(j)                                    [reserved],

 

(k)                                 [reserved],

 

(l)                                     [reserved],

 

(m)                             [reserved],

 

(n)                                 the endorsement of instruments for
collection or deposit in the ordinary course of business consistent with past
practice,

 

(o)                                 deposits of cash for leases, utilities,
worker’s compensation and similar matters in the ordinary course of business
consistent with past practice,

 

(p)                                 receivables owing to Parent or any of its
Subsidiaries if created or acquired in the ordinary course of business
consistent with past practices as of the date hereof,

 

(q)                                 [reserved],

 

S-27

--------------------------------------------------------------------------------


 

(r)                                    stock or obligations issued to Parent and
its Subsidiaries by any Person (or the representative of such Person) in respect
of Indebtedness of such Person owing to Parent and its Subsidiaries in
connection with the insolvency, bankruptcy, receivership or reorganization of
such Person or a composition or readjustment of the debts of such Person,
provided, that, the original of any such stock or instrument evidencing such
obligations shall be promptly delivered to Agent, upon the Required Lenders’
request, together with such stock power, assignment or endorsement by Parent and
its Subsidiaries as the Required Lenders may request,

 

(s)                                   Investments constituting Restricted
Payments permitted by Section 6.9 of the Agreement,

 

(t)                                    Investments made as a result of the
receipt of non-cash consideration from a Permitted Disposition,

 

(u)                                 Investments made in connection with the
funding of contributions under any non-qualified retirement plan or similar
employee compensation plan in an amount not to exceed the amount of compensation
expense recognized by Parent and its Subsidiaries in connection with such plans,
and

 

(v)                                 solely to the extent constituting
Investments, purchases and acquisitions of inventory, supplies, materials and
equipment or purchases of contract rights or licenses or leases of intellectual
property, in each case in the ordinary course of business.

 

“Permitted Liens” means:

 

(a)                                 Liens granted to, or for the benefit of,
Agent or Lenders to secure the Obligations,

 

(b)                                 Liens for unpaid Taxes that either (i) are
not yet delinquent, or (ii) for which the underlying Taxes are the subject of
Permitted Protests,

 

(c)                                  judgment Liens arising solely as a result
of the existence of judgments, orders, or awards that do not constitute an Event
of Default, and solely to the extent the rights and remedies of the holder of
such judgment lien is stayed or enjoined by the Bankruptcy Court pursuant to the
Chapter 11 Cases or the Canadian Court, as applicable,

 

(d)                                 Liens set forth on Schedule P-2; provided,
however, that to qualify as a Permitted Lien, any such Lien described on
Schedule P-2 shall only secure the Indebtedness that it secures on the Closing
Date or in the case of Liens on cash deposits securing letters of credit issued
and outstanding on the Closing Date (“Closing Date LCs”), Liens on cash deposits
of an equivalent amount securing replacements or extensions of such letters of
credit; provided that the cash deposits securing the Closing Date LCs have been
returned to the applicable Loan Party (or arrangements for the substantially
concurrent return of such cash deposits to the applicable Loan Party have been
made),

 

S-28

--------------------------------------------------------------------------------


 

(e)                                  any interest or title of a lessor,
sublessor or licensor in or to any asset (other than Accounts or Inventory)
under any lease, sublease or license entered into by Parent or its Subsidiaries
in the ordinary course of business consistent with past practice and covering
only such asset,

 

(f)                                   Liens or the interests of lessors under
Capital Leases, in each case, as to assets or property, other than Accounts or
Inventory, to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the asset or
property purchased or acquired and the proceeds thereof, and (ii) such Lien only
secures the Indebtedness that was incurred to acquire the asset or property
purchased or acquired,

 

(g)                                  Liens arising by operation of law in favor
of warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business consistent with past
practice and not in connection with the borrowing of money, and which Liens
either (i) are for sums not yet delinquent, or (ii) are the subject of Permitted
Protests,

 

(h)                                 Liens on cash deposited to secure Parent’s
and its Subsidiaries’ obligations in connection with worker’s compensation or
other unemployment insurance,

 

(i)                                     Liens on cash deposited to secure
Parent’s and its Subsidiaries’ obligations in connection with the making or
entering into of bids, tenders, or leases in the ordinary course of business
consistent with past practice and not in connection with the borrowing of money,

 

(j)                                    Liens on cash deposited to secure
Parent’s and its Subsidiaries’ reimbursement obligations with respect to surety
or appeal bonds obtained in the ordinary course of business consistent with past
practice,

 

(k)                                 with respect to any Real Property,
encumbrances, ground leases, easements or reservations of, or rights of others
(including any reservations, limitations, provisos and conditions expressed in
any original grant from the Crown with respect of any Real Property owned by
Colt Canada) for, licensees, rights of way, sewers, electric lines, telegraph
and telephone lines and other similar purposes, or zoning, building codes or
other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) in each case as to the use of
Real Property or Liens on Real Property incidental to the conduct of the
business of Parent or its Subsidiaries or to the ownership of its Real Property
that (in each case) do not individually or in the aggregate materially adversely
affect the value of any such Real Property or materially impair, or interfere
with, the use or operation of such Real Property,

 

(l)                                     non-exclusive licenses of Intellectual
Property to the extent permitted under clause (k) of the definition of Permitted
Disposition, in the ordinary course of business consistent with past practice,

 

(m)                             [reserved],

 

S-29

--------------------------------------------------------------------------------


 

(n)                                 rights of setoff or bankers’ liens upon
deposits of cash in favor of banks or other depository institutions, solely to
the extent incurred in connection with the maintenance of such deposit accounts
in the ordinary course of business,

 

(o)                                 [reserved],

 

(p)                                 Liens in favor of customs, revenue or other
tax authorities arising as a matter of law to secure payment of customs duties
in connection with the importation of goods,

 

(q)                                 Liens on cash deposits to secure
Indebtedness permitted by clause (q) of the definition of “Permitted
Indebtedness”,

 

(r)                                    additional Liens or charges granted by
the Bankruptcy Court or the Canadian Court, as applicable, pursuant to the
Adequate Protection Provisions of the Orders,

 

(s)                                   [reserved],

 

(t)                                    Liens arising from precautionary Code
financing statement filings regarding operating leases entered into by Parent
and its Subsidiaries in the ordinary course of business,

 

(u)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into in the ordinary course of business, including Inventory consigned pursuant
to the DCAM Consignment described in clause (b) of the definition of Permitted
Dispositions,

 

(v)                                 [reserved],

 

(w)                               with respect to any Real Property, minor
survey exceptions, minor encumbrances, ground leases, easements or reservations
or, or rights of others for, licenses, rights-of-way servitudes, sewers,
restrictive consents, electric lines, drains, telegraph and telephone and cable
television lines, gas and oil pipelines and other similar purposes, or zoning,
building codes or other restrictions (including, without limitation, minor
defects or irregularities in title and similar encumbrances) which (in each
case) were not incurred in connection with Indebtedness and which do not
individually or in the aggregate materially adversely affect the value of such
Real Property or materially impair, interfere with, the use or operation of such
Real Property,

 

(x)                                 leases, subleases, licenses or sublicenses
to the extent permitted by clause (d) of the definition of “Permitted
Dispositions”, and

 

(y)                                 [reserved],

 

(z)                                  Liens securing Permitted Indebtedness
pursuant to clause (w) of the definition or “Permitted Indebtedness”, provided
that such Liens are subject to the terms of the DIP Intercreditor Agreement.

 

S-30

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in any of the Loan Documents,
Permitted Liens shall not include any Liens on assets of any Loan Party which
secure any Indebtedness or other obligations of any Foreign Subsidiary, except
(x) as permitted by clause (a) of the definition of “Permitted Liens,” and liens
arising in respect of Indebtedness permitted under clauses (w), (x) and (y) of
the definition of Permitted Indebtedness or (y) as consented to in writing by
the Required Lenders.

 

“Permitted Prior Liens” means Liens of the type described in clauses (b), (g),
(h), (n) or (p) of the definition of “Permitted Liens” under the Prepetition
Term Loan Agreement and permitted by Section 6.2 thereof (solely to the extent
any such permitted Liens were incurred and valid, binding, enforceable, properly
perfected, and nonavoidable as of the Petition Date).

 

“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), Taxes, or
rental payment, provided that (a) a reserve or provision with respect to such
obligation is established on Parent’s or its Subsidiaries’ books and records in
such amount as is required under GAAP and (b) such Lien or other obligations are
being contested in good faith by appropriate proceedings diligently conducted
and such proceedings operate to stay the enforcement of such Lien or any Lien
securing any such obligations.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $1,000,000.

 

“Permitted Variances” has the meaning specified therefor in Section 7(d) of the
Agreement.

 

“Person” means natural persons, corporations, companies, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, Governmental
Authorities or otherwise.

 

“Petition Date” means June 14, 2015.

 

“PPSA” means the Personal Property Security Act (Ontario), the Civil Code of
Québec or any other applicable Canadian Federal, Provincial or Territorial
statute pertaining to the granting, perfecting, priority or ranking of security
interests, liens, hypothecs on personal property, and any successor statutes,
together with any regulations thereunder, in each case as in effect from time to
time.  References to sections of the PPSA shall be construed to also refer to
any successor sections.

 

“Prepetition ABL Agent” means Cortland Capital Market Services LLC, and its
permitted successors and assigns.

 

“Prepetition ABL Credit Agreement” means that certain Credit Agreement, dated as
of February 9, 2015, entered into by, among others, the Loan Parties and
Prepetition ABL Agent, as

 

S-31

--------------------------------------------------------------------------------


 

agent, as amended, supplemented, modified, restated, renewed, refinanced or
replaced, except to the extent prohibited by the Prepetition Intercreditor
Agreement.

 

“Prepetition ABL Lenders” has the meaning specified therefor in the recitals to
the Agreement.

 

“Prepetition ABL Loan Debt” shall mean all obligations, liabilities and
indebtedness of every kind, nature and description owing by Borrowers and
Guarantors to Prepetition ABL Agent and Prepetition ABL Lenders, including
principal, interest, charges, fees, premiums, indemnities, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, arising under the Prepetition ABL Loan Documents.

 

“Prepetition ABL Loan Documents” means each “Loan Document” as defined in the
Prepetition ABL Credit Agreement, as amended, supplemented, modified, restated,
renewed, refinanced or replaced, except to the extent prohibited by the
Prepetition Intercreditor Agreement.

 

“Prepetition Intercreditor Agreement” means that certain Intercreditor
Agreement, dated as of February 10, 2015, entered into between Prepetition Term
Agent and Prepetition ABL Agent, as amended and in effect from time to time.

 

“Prepetition Term Agent” has the meaning specified therefor in the recitals to
the Agreement.

 

“Prepetition Term Lenders” has the meaning specified therefor in the recitals to
the Agreement.

 

“Prepetition Term Loan Agreement” means that certain Term Loan Credit Agreement,
dated as of November 17, 2014, entered into by, among others, the Loan Parties
and Wilmington Savings Fund Society, FSB, as agent, as amended, supplemented,
modified, restated, renewed, refinanced or replaced, except to the extent
prohibited by the Prepetition Intercreditor Agreement.

 

“Prepetition Term Loan Debt” shall mean all obligations, liabilities and
indebtedness of every kind, nature and description owing by Borrowers and
Guarantors to Prepetition Term Agent and Prepetition Term Lenders, including
principal, interest, charges, fees, premiums, indemnities, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, arising under the Prepetition Term Loan Documents.

 

“Prepetition Term Loan Documents” means each “Loan Document” as defined in the
Prepetition Term Loan Agreement, as amended, supplemented, modified, restated,
renewed, refinanced or replaced, except to the extent prohibited by the
Prepetition Intercreditor Agreement.

 

“Pro Rata Share” means, as of any date of determination: with respect to a
Lender’s obligation to make all or a portion of any Term Loan and right to
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, the percentage obtained by dividing (a) the outstanding principal
amount of such Term Loan owed to such Lender, by (b) the aggregate outstanding
principal amount of such Term Loan.

 

S-32

--------------------------------------------------------------------------------


 

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

“Qualified Equity Interests” means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that are not Disqualified
Equity Interests.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Parent or its their Subsidiaries and the improvements
thereto.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

 

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials or violations of Environmental Law,
in each case as required by Environmental Laws or Governmental Authority.

 

“Remedies Notice Period” has the meaning ascribed to it in the Orders, as
applicable.

 

“Reorganization Plan” means a plan of reorganization filed by the Debtors in the
Chapter 11 Cases, in form and substance satisfactory to the Lenders in their
sole discretion.

 

S-33

--------------------------------------------------------------------------------


 

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

 

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
exceed 50.0%.

 

“Required Prepayment Date” has the meaning specified therefor in
Section 2.4(e)(vii) of the Agreement.

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Responsible Officer” means any chief executive officer, president, senior vice
president, executive vice president, chief operating officer, chief financial
officer, chief accounting officer, general counsel, treasurer or other similar
officer of any Borrower.

 

“Restricted Payment” means to the declaration or payment of any dividend or
other distribution (whether in cash, securities or other property) with respect
to any Equity Interests of Parent or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests or on
account of any return of capital to Parent or such Subsidiary’s stockholders,
partners or members (or the equivalent Person thereof), or payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
Parent or any of its Subsidiaries, or any setting apart of funds or property for
any of the foregoing.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“S&P” has the meaning specified therefor in the definition of “Cash
Equivalents”.

 

“Second Interim DIP Order” means the interim order entered by the Bankruptcy
Court after the date of entry of the First Interim DIP Order in form and
substance satisfactory to the

 

S-34

--------------------------------------------------------------------------------


 

Lenders in their sole discretion, entered upon a motion filed by the Loan
Parties that is in form and substance reasonably acceptable to the Lenders in
their sole discretion.

 

“Section 363 Sale” means a sale of substantially all of the Loan Parties’ assets
pursuant to Bankruptcy Code section 363.

 

“Section 363 Sale Order” has the meaning specified therefor in Schedule 5.22.

 

“Secured Parties” means the Lenders and the Agent.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Security Agreement” means a security agreement, dated as of even date with the
Agreement, in form and substance satisfactory to Agent and the Required Lenders,
executed and delivered by the US Loan Parties to Agent.

 

“Security Documents” means any Canadian Security Document, any Dutch Security
Document, any other Foreign Security Document, any US Security Document, and any
other security document entered into by a Loan Party in favor of Agent.

 

“Senior Note Indenture” means the Indenture, dated as of November 10, 2009, by
and among Parent, Colt Finance Corp. and Wilmington Trust FSB, as trustee with
respect to 8.75% Senior Notes due 2017, as may be amended from time to time in
accordance with the terms thereof.

 

“Senior Notes” means the 8.75% Senior Notes due 2017 issued under the Senior
Note Indenture.

 

“Specified Canadian Pension Plan” means any Canadian Pension Plan which contains
a “defined benefit provision,” as defined in subsection 147.1(1) of the Income
Tax Act (Canada).

 

“Specified Government Property” means any and all property loaned, leased or
otherwise provided to a Loan Party pursuant to or in connection with a Specified
Government Property Loan Agreement.

 

“Specified Government Property Loan Agreement” means, individually and
collectively, (a) the Loan Agreement, executed on or about May 27, 2009, between
Colt Canada and Department of National Defence (Canada), and (b) any other
agreement between any Loan Party and the national government of Canada or any of
its agencies or instrumentalities pursuant to which the national government of
Canada or any of its agencies or instrumentalities lends, leases or otherwise
provides goods to a Loan Party to be used by a Loan Party for purposes of
performing work pursuant to a supply or similar agreement between a Loan Party
and the national government of Canada or any of its agencies or
instrumentalities.

 

“Specified Loan Party” means any Loan Party (a) that is not formed, organized
and/or incorporated under the laws of the United States of America, any state
thereof, the District of Columbia, Canada (or any province or territory thereof)
or the Netherlands and (b) for which

 

S-35

--------------------------------------------------------------------------------


 

Agent has provided notice to Administrative Borrower that such Loan Party is a
Specified Loan Party.

 

“Sponsor” means Sciens Management LLC.

 

“Stated Maturity Date” means October 14, 2015.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

“Superpriority Claim” shall mean a claim against a Loan Party in any of the
Chapter 11 Cases that is a superpriority administrative expense claim having
priority over any or all administrative expenses and other claims of the kind
specified in, or otherwise arising or ordered under, any sections of the
Bankruptcy Code (including, without limitation, sections 105, 326, 328, 330,
331, 503(b), 507(a), 507(b), 546, 726, 1113 and/or 1114 thereof), whether or not
such claim or expenses may become secured by a judgment Lien or other
non-consensual Lien, levy or attachment, subject to the Carve-Out in all
respects.

 

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

“Taxes” means any taxes, levies, imposts, duties, assessments or other similar
charges now or hereafter imposed by any Governmental Authority, and all
interest, penalties or similar liabilities with respect thereto.

 

“Technical Data Package” or “TDP” means data that is used in the production of
firearms or accessories for firearms, including, but not limited to, engineering
drawings, three dimensional CAD models, associated lists, material
specifications, product specifications, tooling and gauging, including
associated drawings and models, assembly instructions, fixtures, including
associated drawings, engineering change information, previous revision
information, process specifications and standards, as may be revised from time
to time.

 

“Term Loans” has the meaning specified therefor in Section 2.2(a) of the
Agreement.

 

“Term Loan Amount” means $13,333,333.

 

“Term Loan Commitment” means, for any Lender, its obligation to make a portion
of the Term Loans in the principal amount shown on Schedule C-1 of the
Agreement.

 

“Term Note” means a promissory note of Borrower payable to the order of a Lender
in substantially the form of Exhibit B-1 of the Agreement, evidencing
indebtedness of Borrower to each Lender pursuant to the Term Loan.

 

“Term Priority Collateral” has the meaning specified therefor in the DIP
Intercreditor Agreement.

 

S-36

--------------------------------------------------------------------------------


 

“Test Date” means for all purposes hereunder each Friday occurring after the
first full week after the Closing Date.

 

“Test Period” means, with respect to each Test Date, the consecutive one-week
period ending on such Test Date.

 

“Total Non-Operating Disbursement Line” has the meaning specified therefor in
Section 7(d) of the Agreement.

 

“Total Operating Disbursement Line” has the meaning specified therefor in
Section 7(d) of the Agreement.

 

“Total Non-Operating Disbursement Variance” has the meaning specified therefor
in Section 7(d) of the Agreement.

 

“Total Operating Disbursement Variance” has the meaning specified therefor in
Section 7(d) of the Agreement.

 

“Total Receipts Line” has the meaning specified therefor in Section 7(d) of the
Agreement.

 

“Total Receipts Variance” has the meaning specified therefor in Section 7(d) of
the Agreement.

 

“United States” means the United States of America.

 

“Unrestricted Cash” means cash or Cash Equivalents of any Loan Party organized
under the laws United States or Canada that are not subject to any express
contractual restrictions on the application thereof (it being expressly
understood and agreed that, for the avoidance of doubt, affirmative and negative
covenants and events of default that do not expressly restrict the application
of such cash or Cash Equivalents shall not constitute express contractual
restrictions for purposes of this definition) and not subject to any Lien (other
than Liens created by the Loan Documents, non-consensual Liens permitted by
Section 6.3 and (whether or not consensual) Liens permitted by clauses (w), (z),
(aa) and (cc) of the definition of Permitted Liens); provided, however; that for
the purposes of this definition the cash or Cash Equivalents of any Loan Party
organized under the laws of Canada shall be net of out of pocket costs or fees
and applicable taxes, necessary to repatriate such cash determined by Parent in
good faith.

 

“US Dollar Equivalent” means at any time (a) as to any amount denominated in US
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in any other currency, the equivalent amount in US Dollars calculated by Agent
in good faith at such time using the exchange rate in effect on the Business Day
of determination.

 

“US Dollars,” “US$” and “$” shall each mean lawful currency of the United States
of America.

 

“US Loan Party” and “US Loan Parties” means, individually and collectively, each
Loan Party organized under the laws of the United States.

 

S-37

--------------------------------------------------------------------------------


 

“US Security Documents” means the First Interim DIP Order, the Second Interim
DIP Order, the Final DIP Order, the Security Agreement and such other documents
and instruments as may be required by the Required Lenders.

 

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

 

“Waivable Mandatory Prepayment” has the meaning specified therefor in
Section 2.4(e)(vii) of the Agreement.

 

“Weekly Report” has the meaning specified in Section 5.1(c) of this Agreement.

 

S-38

--------------------------------------------------------------------------------